EXHIBIT 10.1
EXECUTION COPY
 
 
$50,000,000
Revolving Credit and Swingline Facility
and
$10,000,000
Letter of Credit Facility
CREDIT AGREEMENT
dated as of October 2, 2008
by and among
TEKELEC, and
TEKELEC INTERNATIONAL, SPRL
as Borrowers,
the Lenders referred to herein,
and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender and Issuing Lender
 
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                              Page
 
                ARTICLE I DEFINITIONS     1  
 
  SECTION 1.1   Definitions     1  
 
  SECTION 1.2   Other Definitions and Provisions     22  
 
  SECTION 1.3   Accounting Terms     22  
 
  SECTION 1.4   UCC Terms     22  
 
  SECTION 1.5   Rounding     22  
 
  SECTION 1.6   References to Agreement and Laws     23  
 
  SECTION 1.7   Times of Day     23  
 
  SECTION 1.8   Letter of Credit Amounts     23  
 
  SECTION 1.9   Amount of Obligations     23  
 
                ARTICLE II REVOLVING CREDIT FACILITY     23  
 
  SECTION 2.1   Revolving Credit Loans     23  
 
  SECTION 2.2   Swingline Loans     24  
 
  SECTION 2.3   Procedure for Advances of Revolving Credit Loans and Swingline
Loans     25  
 
  SECTION 2.4   Repayment and Prepayment of Revolving Credit Loans and Swingline
Loans     26  
 
  SECTION 2.5   Permanent Reduction of the Revolving Credit Commitment     28  
 
  SECTION 2.6   Termination of Revolving Credit Facility     29  
 
  SECTION 2.7   Nature of Obligations; Bankruptcy Limitations; Agreement for
Contribution     29  
 
  SECTION 2.8   Repayment on the Revolving Credit Maturity Date     30  
 
                ARTICLE III LETTER OF CREDIT FACILITY     30  
 
  SECTION 3.1   L/C Commitment     30  
 
  SECTION 3.2   Procedure for Issuance of Letters of Credit     31  
 
  SECTION 3.3   Commissions and Other Charges     31  
 
  SECTION 3.4   Reimbursement Obligation of the U.S. Borrower     31  
 
  SECTION 3.5   Obligations Absolute     32  
 
  SECTION 3.6   Effect of Letter of Credit Application     32  
 
  SECTION 3.7   Collateral     32  
 
                ARTICLE IV UNCONDITIONAL U.S. BORROWER GUARANTY     33  
 
  SECTION 4.1   Guaranty of Obligations     33  
 
  SECTION 4.2   Nature of Guaranty     33  
 
  SECTION 4.3   Waivers     34  
 
  SECTION 4.4   Modification of Loan Documents, Etc.     35  
 
  SECTION 4.5   Demand by the Administrative Agent     36  
 
  SECTION 4.6   Termination; Reinstatement     36  
 
  SECTION 4.7   No Subrogation     37  

i 



--------------------------------------------------------------------------------



 



                              Page
 
               
 
  SECTION 4.8   Payments     37  
 
                ARTICLE V GENERAL LOAN PROVISIONS     37  
 
  SECTION 5.1   Interest     37  
 
  SECTION 5.2   Notice and Manner of Conversion or Continuation of Loans     39
 
 
  SECTION 5.3   Fees     40  
 
  SECTION 5.4   Manner of Payment     40  
 
  SECTION 5.5   Evidence of Indebtedness     41  
 
  SECTION 5.6   Adjustments     42  
 
  SECTION 5.7   Obligations of Lenders     42  
 
  SECTION 5.8   Changed Circumstances     43  
 
  SECTION 5.9   Indemnity     45  
 
  SECTION 5.10   Increased Costs     45  
 
  SECTION 5.11   Taxes     47  
 
  SECTION 5.12   Mitigation Obligations; Replacement of Lenders     48  
 
  SECTION 5.13   Security     49  
 
  SECTION 5.14   Regulatory Limitation     50  
 
  SECTION 5.15   Appointment of Borrower Agent     50  
 
                ARTICLE VI CLOSING; CONDITIONS OF CLOSING AND BORROWING     50  
 
  SECTION 6.1   Closing     50  
 
  SECTION 6.2   Conditions to Closing and Initial Extensions of Credit     50  
 
  SECTION 6.3   Conditions to All Extensions of Credit     53  
 
                ARTICLE VII REPRESENTATIONS AND WARRANTIES     54  
 
  SECTION 7.1   Representations and Warranties     54  
 
  SECTION 7.2   Survival of Representations and Warranties, Etc.     62  
 
                ARTICLE VIII FINANCIAL INFORMATION AND NOTICES     62  
 
  SECTION 8.1   Financial Statements and Projections     62  
 
  SECTION 8.2   Officer’s Compliance Certificate     63  
 
  SECTION 8.3   Accountants’ Certificate     63  
 
  SECTION 8.4   Other Reports     63  
 
  SECTION 8.5   Notice of Litigation and Other Matters     63  
 
  SECTION 8.6   Accuracy of Information     65  
 
                ARTICLE IX AFFIRMATIVE COVENANTS     65  
 
  SECTION 9.1   Preservation of Corporate Existence and Related Matters     65  
 
  SECTION 9.2   Maintenance of Property     65  
 
  SECTION 9.3   Insurance     66  
 
  SECTION 9.4   Accounting Methods and Financial Records     66  
 
  SECTION 9.5   Payment and Performance of Obligations     66  
 
  SECTION 9.6   Compliance With Laws and Approvals     66  
 
  SECTION 9.7   Environmental Laws     66  
 
  SECTION 9.8   Compliance with ERISA     67  

ii 



--------------------------------------------------------------------------------



 



                              Page
 
               
 
  SECTION 9.9   Compliance With Agreements     67  
 
  SECTION 9.10   Visits and Inspections     67  
 
  SECTION 9.11   Deposit Account/Bank Fees     67  
 
  SECTION 9.12   Use of Proceeds     68  
 
  SECTION 9.13   Further Assurances     68  
 
                ARTICLE X FINANCIAL COVENANTS     68  
 
  SECTION 10.1   Consolidated Senior Leverage Ratio     68  
 
  SECTION 10.2   Consolidated Total Leverage Ratio     68  
 
  SECTION 10.3   Minimum Asset Coverage Ratio     68  
 
  SECTION 10.4   Continued Profitability     68  
 
                ARTICLE XI NEGATIVE COVENANTS     68  
 
  SECTION 11.1   Limitations on Indebtedness     69  
 
  SECTION 11.2   Limitations on Liens     70  
 
  SECTION 11.3   Limitations on Loans, Advances, Investments and Acquisitions  
  71  
 
  SECTION 11.4   Limitations on Mergers and Liquidation     71  
 
  SECTION 11.5   Limitations on Asset Dispositions     72  
 
  SECTION 11.6   Limitations on Dividends and Distributions     73  
 
  SECTION 11.7   Limitations on Exchange and Issuance of Capital Stock     73  
 
  SECTION 11.8   Transactions with Affiliates     73  
 
  SECTION 11.9   Certain Accounting Changes; Organizational Documents     74  
 
  SECTION 11.10   Amendments; Payments and Prepayments of Subordinated
Indebtedness     74  
 
  SECTION 11.11   Restrictive Agreements     74  
 
  SECTION 11.12   Nature of Business     74  
 
  SECTION 11.13   Impairment of Security Interests     74  
 
                ARTICLE XII DEFAULT AND REMEDIES     75  
 
  SECTION 12.1   Events of Default     75  
 
  SECTION 12.2   Remedies     77  
 
  SECTION 12.3   Rights and Remedies Cumulative; Non-Waiver; etc.     78  
 
  SECTION 12.4   Crediting of Payments and Proceeds     78  
 
  SECTION 12.5   Administrative Agent May File Proofs of Claim     79  
 
  SECTION 12.6   Judgment Currency     80  
 
                ARTICLE XIII THE ADMINISTRATIVE AGENT     81  
 
  SECTION 13.1   Appointment and Authority     81  
 
  SECTION 13.2   Rights as a Lender     81  
 
  SECTION 13.3   Exculpatory Provisions     81  
 
  SECTION 13.4   Reliance by the Administrative Agent     82  
 
  SECTION 13.5   Delegation of Duties     82  
 
  SECTION 13.6   Resignation of Administrative Agent     82  
 
  SECTION 13.7   Non-Reliance on Administrative Agent and Other Lenders     83  
 
  SECTION 13.8   Collateral and Guaranty Matters     84  

iii 



--------------------------------------------------------------------------------



 



                              Page
 
                ARTICLE XIV MISCELLANEOUS     84  
 
  SECTION 14.1   Notices     84  
 
  SECTION 14.2   Amendments, Waivers and Consents     86  
 
  SECTION 14.3   Expenses; Indemnity     87  
 
  SECTION 14.4   Right of Set Off     89  
 
  SECTION 14.5   Governing Law; Jurisdiction, Etc.     90  
 
  SECTION 14.6   Waiver of Jury Trial     90  
 
  SECTION 14.7   Reversal of Payments     91  
 
  SECTION 14.8   Injunctive Relief     91  
 
  SECTION 14.9   Accounting Matters     91  
 
  SECTION 14.10   Successors and Assigns; Participations     91  
 
  SECTION 14.11   Confidentiality     94  
 
  SECTION 14.12   Performance of Duties     95  
 
  SECTION 14.13   All Powers Coupled with Interest     95  
 
  SECTION 14.14   Survival of Indemnities     95  
 
  SECTION 14.15   Titles and Captions     96  
 
  SECTION 14.16   Severability of Provisions     96  
 
  SECTION 14.17   Counterparts; Integration; Effectiveness; Electronic Execution
    96  
 
  SECTION 14.18   Term of Agreement     96  
 
  SECTION 14.19   USA Patriot Act     97  
 
  SECTION 14.20   Independent Effect of Covenants     97  
 
  SECTION 14.21   Language     97  

iv 



--------------------------------------------------------------------------------



 



EXHIBITS

         
Exhibit A-1
  —   Form of Revolving Credit Note
Exhibit A-2
  —   Form of Swingline Note
Exhibit B
  —   Form of Notice of Borrowing
Exhibit C
  —   Form of Notice of Account Designation
Exhibit D
  —   Form of Notice of Prepayment
Exhibit E
  —   Form of Notice of Conversion/Continuation
Exhibit F
  —   Form of Officer’s Compliance Certificate
Exhibit G
  —   Form of Assignment and Assumption

SCHEDULES

         
Schedule 1.1
      Cash Equivalents
Schedule 1.1(a)
  —   Mandatory Cost Rate
Schedule 7.1(a)
  —   Jurisdictions of Organization and Qualification
Schedule 7.1(b)
  —   Subsidiaries and Capitalization
Schedule 7.1(i)
  —   ERISA Plans
Schedule 7.1(l)
  —   Material Contracts
Schedule 7.1(m)
  —   Labor and Collective Bargaining Agreements
Schedule 7.1(u)
  —   Indebtedness and Guaranty Obligations
Schedule 7.1(v)
  —   Litigation
Schedule 11.2
  —   Existing Liens
Schedule 11.3
  —   Existing Loans, Advances and Investments
Schedule 11.8
  —   Transactions with Affiliates

v 



--------------------------------------------------------------------------------



 



     This CREDIT AGREEMENT, dated as of October 2, 2008, is entered into by and
among TEKELEC, a California corporation (the “U.S. Borrower”), TEKELEC
INTERNATIONAL, SPRL, a societe privee a responsabilité limitée organized under
the laws of the Kingdom of Belgium (the “Belgian Borrower”, and together with
the U.S. Borrower, each a “Borrower” and collectively, the “Borrowers”), the
lenders who are or may become a party to this Agreement (collectively, the
“Lenders”) and WACHOVIA BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent for the Lenders.
STATEMENT OF PURPOSE
     The Borrowers have requested, and the Lenders have agreed, to extend
certain credit facilities to the Borrowers on the terms and conditions of this
Agreement.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, such parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.1 Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
     “Account” has the meaning assigned thereto in the UCC.
     “Administrative Agent” means Wachovia, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 13.6.
     “Administrative Agent’s Correspondent” means Wachovia Bank, National
Association, London Branch, or any other financial institution designated by the
Administrative Agent to act as its correspondent hereunder with respect to the
distribution and payment of Alternative Currency Loans.
     “Administrative Agent’s Office” means the office of the Administrative
Agent specified in or determined in accordance with the provisions of
Section 14.1(c).
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, any other Person (other than
a Subsidiary of any of the Borrowers) which directly or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, such first Person or any of its Subsidiaries. As used in this
definition, the term “control” means the power, directly or indirectly, to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.
     “Agreement” means this Credit Agreement, as amended, restated, supplemented
or otherwise modified from time to time.

1



--------------------------------------------------------------------------------



 



     “Alternative Currency” means the Euro.
     “Alternative Currency Amount” means with respect to each Loan made or
continued (or to be made or continued) in an Alternative Currency, the amount of
such Alternative Currency which is equivalent to the principal amount in Dollars
of such Loan at the most favorable spot exchange rate determined by the
Administrative Agent to be available to it at approximately 11:00 a.m. two (2)
Business Days before such Loan is made or continued (or to be made or
continued). When used with respect to any other sum expressed in Dollars,
“Alternative Currency Amount” shall mean the amount of such Alternative Currency
which is equivalent to the amount so expressed in Dollars at the most favorable
spot exchange rate determined by the Administrative Agent to be available to it
at the relevant time.
     “Alternative Currency Loan” means any Revolving Credit Loan denominated in
an Alternative Currency and all such Alternative Currency Loans collectively as
the context requires.
     “Applicable Insolvency Laws” means all Applicable Laws governing
bankruptcy, reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws, whether foreign or domestic (including, without limitation, 11 U.S.C.
Sections 544, 547, 548 and 550 and other “avoidance” provisions of Title 11 of
the United States Code, as amended or supplemented).
     “Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
     “Applicable Margin” means the corresponding percentages per annum as set
forth below based on the Consolidated Total Leverage Ratio; provided, that with
respect to each LIBOR Rate Loan made in an Alternative Currency, the Applicable
Margin shall include the Mandatory Cost Rate, as determined pursuant to the
formula set forth on Schedule 1.1(a) hereto.

                                              Revolving Credit Loans Pricing
Level   Consolidated Total Leverage Ratio   Undrawn Fee   LIBOR +   Base Rate +
I  
Less than 1.00
    0.250 %     1.75 %     0.00 % II  
Greater than or equal to 1.00 to 1.00, but less 2.00 to 1.00
    0.300 %     2.25 %     0.00 % III  
Greater than 2.00 to 1:00
    0.350 %     2.75 %     0.00 %

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after receipt by the
Administrative Agent of the Officer’s Compliance Certificate pursuant to
Section 8.2 for the most recently ended fiscal quarter of the U.S. Borrower;
provided that (a) the Applicable Margin shall be based on Pricing Level I until
the first Calculation Date for the fiscal quarter of the U.S. Borrower ending

2



--------------------------------------------------------------------------------



 



December 31, 2008 and, thereafter the Pricing Level shall be determined by
reference to the Consolidated Total Leverage Ratio as of the last day of the
most recently ended fiscal quarter of the U.S. Borrower preceding the applicable
Calculation Date, and (b) if the U.S. Borrower fails to provide the Officer’s
Compliance Certificate as required by Section 8.2 for the most recently ended
fiscal quarter of the U.S. Borrower preceding the applicable Calculation Date,
the Applicable Margin from such Calculation Date shall be based on Pricing Level
III until such time as an appropriate Officer’s Compliance Certificate is
provided, at which time the Pricing Level shall be determined by reference to
the Consolidated Total Leverage Ratio as of the last day of the most recently
ended fiscal quarter of the U.S. Borrower preceding such Calculation Date. The
Applicable Margin shall be effective from one Calculation Date until the next
Calculation Date. Any adjustment in the Applicable Margin shall be applicable to
all Extensions of Credit then existing or subsequently made or issued.
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2 is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
or (ii) the Revolving Credit Commitments are in effect, or (iii) any Extension
of Credit is outstanding when such inaccuracy is discovered or such financial
statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (x) the Borrower Agent shall
promptly deliver to the Agent a correct Officer’s Compliance Certificate for
such Applicable Period, (y) the Applicable Margin for such Applicable Period
shall be determined as if the Consolidated Total Leverage Ratio in the corrected
Officer’s Compliance Certificate were applicable for such Applicable Period, and
(z) the applicable Borrower shall promptly pay to the Administrative Agent the
accrued additional interest owing as a result of such increased Applicable
Margin for such Applicable Period, which payment shall be promptly applied by
the Administrative Agent in accordance with Section 5.4. Nothing in this
paragraph shall limit the rights of the Administrative Agent and Lenders with
respect to Sections 5.1(c) and 12.1.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender. Notwithstanding the foregoing, any
Fund that is organized in the form of a collateralized debt obligation or a
collateralized loan obligation shall not be an Approved Fund.
     “Asset Coverage Ratio” means, as of any date of determination, the ratio of
(a) the. Borrowers’ Consolidated Adjusted Current Assets to (b) the portion of
the Borrowers’ Consolidated Senior Indebtedness that is unsecured.
     “Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of either Borrower or any Subsidiary
thereof whether by sale, lease, transfer or otherwise. The term “Asset
Disposition” shall not include any issuances of Capital Stock.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 14.10), and accepted by the Administrative Agent,
in substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

3



--------------------------------------------------------------------------------



 



     “Attributable Indebtedness” means, on any date, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount or principal
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease.
     “Base Rate” means, at any time, the higher of (a) the Prime Rate and
(b) the Federal Funds Rate plus 1/2 of 1%; each change in the Base Rate shall
take effect simultaneously with the corresponding change or changes in the Prime
Rate or the Federal Funds Rate.
     “Base Rate Loan” means any Loan bearing interest at a rate based upon the
Base Rate as provided in Section 5.1(a).
     “Belgian Borrower” has the meaning assigned thereto in the introductory
paragraph hereto.
     “Belgian Borrower Guaranteed Obligations” has the meaning assigned thereto
in Section 4.1.
     “Borrower Agent” has the meaning assigned thereto in Section 5.15.
     “Borrowers” has the meaning assigned thereto in the introductory paragraph
hereto.
     “Business Day” means any day other than a Saturday, Sunday or legal holiday
on which banks in Charlotte, North Carolina and New York, New York, are open for
the conduct of their domestic or international commercial banking business and:
     (a) if such day relates to any interest rate settings as to a LIBOR Rate
Loan denominated in Dollars, any funding, disbursements, settlements and
payments in Dollars in respect of any LIBOR Rate Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
LIBOR Rate Loan, means any such day on which dealings in deposits in Dollars are
conducted by and between banks in the London interbank eurodollar market; and
     (b) if such day relates to any interest rate settings as to a LIBOR Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such LIBOR Rate Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such LIBOR Rate
Loan, means a TARGET Day.
     “Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
     “Capital Asset” means, with respect to the Borrowers and their
Subsidiaries, any asset that should, in accordance with GAAP, be classified and
accounted for as a capital asset on a Consolidated balance sheet of the
Borrowers and their Subsidiaries.

4



--------------------------------------------------------------------------------



 



     “Capital Lease” means any lease of any property by the Borrowers or any of
their Subsidiaries, as lessee, that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of the Borrowers and their Subsidiaries.
     “Capital Stock” means (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
     “Cash Equivalents” means the investments and type of investments described
in Schedule 1.1.
     “Change in Control” means an event or series of events by which (a) any
person or group of persons (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934, as amended), shall obtain ownership or control
in one or more series of transactions of more than thirty-five percent (35%) of
the Capital Stock or thirty-five percent (35%) of the voting power of the U.S.
Borrower entitled to vote in the election of members of the board of directors
of the U.S. Borrower or (b) the U.S. Borrower shall cease to directly or
indirectly beneficially own and control 100% of the issued and outstanding
Capital Stock of each class of the Belgian Borrower and each Subsidiary listed
on Schedule 7.1(b) hereto.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Closing Date” means the date of this Agreement or such later Business Day
upon which each condition described in Section 6.2 shall be satisfied or waived
in all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.
     “Code” means the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended or modified from time to time.
     “Collateral” means the L/C Collateral and the collateral security for the
Obligations pledged or granted pursuant to the Security Documents.
     “Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
     “Consolidated Adjusted Current Assets” shall mean, at any date, the sum of
(a) cash and Cash Equivalents of the Borrowers and their Subsidiaries that are
not encumbered by any Liens, (b) fifty percent (50%) of the value of the
Borrowers and their Subsidiaries auction rate securities valued at par, and
(c) 50% of the Borrowers and their Subsidiaries’ Eligible Accounts Receivable.

5



--------------------------------------------------------------------------------



 



     “Consolidated EBITDA” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrowers and
their Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following to the extent deducted in determining
Consolidated Net Income: (i) income and franchise taxes, (ii) Consolidated
Interest Expense, (iii) amortization and depreciation and (iv) non-cash stock
compensation expense, minus (c) the sum of the following to the extent included
in determining Consolidated Net Income: (i) the net income (or loss) of any
unconsolidated investment or Subsidiary of the U.S. Borrower under GAAP, except
to the extent such net income is actually paid in cash to the Borrowers or any
of their Subsidiaries by dividend or other distribution during such period,
(ii) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of such Person or is merged into or consolidated with a Borrower or
any of its Subsidiaries or that Person’s assets are acquired by such Person or
any of its Subsidiaries, (iii) the net income (if positive) of any Subsidiary of
the U.S. Borrower (other than the Belgian Borrower) to the extent that (x) the
declaration or payment of dividends or similar distributions by such Subsidiary
to the Borrowers or any of their Subsidiaries of such net income is not at the
time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such Subsidiary and (y) such restriction on the declaration or
payment of dividends or similar distributions described above exists and
continues for a three consecutive calendar month period. The aforementioned
exclusion of such net income in (c)(iii) above applies only if and to the extent
that the net income of any such Subsidiaries in the aggregate which are subject
to the limitations on the payment of dividends as of the balance sheet date for
the period being measured does not exceed, in the aggregate for any period, ten
percent (10%) of the Consolidated Net Income of the Borrowers and their
Subsidiaries. If the amount of net income in the aggregate for all Subsidiaries
exceeds such amount, then the actual amount of net income so limited shall be
subtracted from Consolidated EBITDA; provided, however, that such amount shall
not be subtracted from Consolidated EBITDA if such amount does not exceed
$2,000,000. The Borrower Agent shall provide the Administrative Agent written
notice of any restriction on the declaration or payment of dividends or similar
distributions (including written notice of any restriction on the declaration or
payment of dividends or similar distributions with respect to the Belgian
Borrower) within five (5) Business Days of becoming aware of any such
restrictions.
     “Consolidated Interest Expense” means, with respect to the Borrowers and
their Subsidiaries for any period, the gross interest expense (including,
without limitation, interest expense attributable to Capital Leases and all net
payment obligations pursuant to Hedging Agreements) of the Borrowers and their
Subsidiaries, all determined for such period on a Consolidated basis, without
duplication, in accordance with GAAP.
     “Consolidated Net Income” means, with respect to the Borrowers and their
Subsidiaries, for any period of determination, the net income (or loss) of the
Borrowers and their Subsidiaries from continuing operations for such period,
determined on a Consolidated basis in accordance with GAAP; provided that there
shall be excluded from Consolidated Net Income: (a) the net income or net loss
from any discontinued operations of the Borrowers or their Subsidiaries and (b)
extraordinary gains and extraordinary losses (whether cash or non-cash) incurred
from activities outside the normal business activities of the Borrowers or their
Subsidiaries (including, without limitation, gains and losses resulting from the
sale of any substantial amount of assets of the Borrowers or any of their
Subsidiaries, write-off of acquired in process research and

6



--------------------------------------------------------------------------------



 



development expenses, and investment gains or losses, other than those
associated with short-term fixed rate income securities), all as determined in
accordance with GAAP.
     “Consolidated Net Worth” means, at any date, (a) the total of depreciated
value of Consolidated assets appearing on the balance sheet of the Borrowers and
their Subsidiaries minus (b) all of the Borrowers and their Subsidiaries
Consolidated liabilities appearing on the balance sheet of the Borrowers and
their Subsidiaries (including, without limitation, Capital Leases, Synthetic
Leases, all reserves for deferred taxes and Subordinated Indebtedness), in each
case determined as of such date on a Consolidated basis and in accordance with
GAAP.
     “Consolidated Senior Indebtedness” means, as of any date of determination
with respect to the Borrower and their Subsidiaries on a Consolidated basis
without duplication, the sum of (a) all Indebtedness of the Borrowers and their
Subsidiaries minus (b) all Subordinated Indebtedness of the Borrowers and their
Subsidiaries minus (c) all Letters of Credit issued and outstanding under
Article III hereunder minus (d) cash secured standby and commercial letters of
credit issued by lenders other than the Lenders as permitted under
Section 11.1(k).
     “Consolidated Senior Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Indebtedness on such date to
(b) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date.
     “Consolidated Tangible Assets” means, at any date, (a) the total of
depreciated value of Consolidated assets appearing on the balance sheet of the
Borrowers and their Subsidiaries minus (b) the aggregate amount of any
intangible assets of the Borrowers and their Subsidiaries including, without
limitation, goodwill, franchises, licenses, patents, trademarks, trade names,
copyrights, service marks, and brand names.
     “Consolidated Tangible Net Worth” means, at any date, (a) the total of
depreciated value of Consolidated Tangible Assets appearing on the balance sheet
of the Borrowers and their Subsidiaries minus (b) all of the Borrowers and their
Subsidiaries Consolidated liabilities appearing on the balance sheet of the
Borrowers and their Subsidiaries (including, without limitation, Capital Leases,
Synthetic Leases, all reserves for deferred taxes and Subordinated
Indebtedness), in each case determined as of such date on a Consolidated basis
and in accordance with GAAP.
     “Consolidated Total Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Total Indebtedness on such date to
(b) Consolidated EBITDA for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date.
     “Consolidated Total Indebtedness” means, as of any date of determination
with respect to the Borrowers and their Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Borrower and their
Subsidiaries minus all Letters of Credit issued and outstanding under
Article III hereunder minus cash secured standby and commercial letters of
credit issued by lenders other than the Lenders as permitted under Section
11.1(k).
     “Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility and the L/C Facility.

7



--------------------------------------------------------------------------------



 



     “Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Revolving Credit Loans, participations in L/C Obligations or
participations in Swingline Loans required to be funded by it hereunder within
one (1) Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one (1) Business Day of
the date when due, unless such amount is the subject of a good faith dispute, or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
     “Deposit Account” has the meaning as set forth in the UCC.
     “Depository Requirement” has the meaning set forth in Section 9.11.
     “Disputes” has the meaning set forth in Section 14.7.
     “Dollars” or “$” means, unless otherwise qualified, dollars in lawful
currency of the United States.
     “Dollar Amount” means (a) with respect to each Loan made or continued (or
to be made or continued), or Letter of Credit issued or extended (or to be
issued or extended), in Dollars, the principal amount thereof and (b) with
respect to each Revolving Credit Loan made or continued (or to be made or
continued) in an Alternative Currency, the amount of Dollars which is equivalent
to the principal amount of such Revolving Credit Loan, at the most favorable
spot exchange rate determined by the Administrative Agent at approximately
11:00 a.m. London time two (2) Business Days before such Loan is made or
continued (or to be made or continued). When used with respect to any other sum
expressed in an Alternative Currency, “Dollar Amount” shall mean the amount of
Dollars which is equivalent to the amount so expressed in such Alternative
Currency at the most favorable spot exchange rate determined by the
Administrative Agent to be available to it at the relevant time.
     “Domestic Subsidiary” means any Subsidiary of the U.S. Borrower organized
under the laws of any state of the United States or the District of Columbia.
     “Eligible Account Receivable” shall mean each account receivable of the
Borrowers or their Subsidiaries that arises in the ordinary course of business
that meets the following eligibility requirements: (a) the Account is not
outstanding ninety (90) days or greater beyond the contractual due date of such
Account or payment; (b) the sale of goods or services reflected in such Account
are due and payable under the contract or sales agreement with the Account
debtor, (c) the amounts due under the Account are not subject to any claims,
returns or disputes of any kind; (d) the Account debtor is not an Affiliate of
the Borrowers or their Subsidiaries and is not a supplier and the Account is not
otherwise exposed to risk of set-off; and (e) not more than thirty percent (30%)
of the outstanding invoices owing by the Account debtor are more than ninety
(90) days past due from the date of the original contractual due date.
     “Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund, and (d) any other Person (other than a natural person)
approved by (i) the Administrative

8



--------------------------------------------------------------------------------



 



Agent, (ii) in the case of any assignment of a Revolving Credit Commitment, the
Swingline Lender and the Issuing Lender, and (iii) unless a Default or Event of
Default has occurred and is continuing, the U.S. Borrower (each such approval
not to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include (A) the U.S. Borrower or any of
the U.S. Borrower’s Affiliates or Subsidiaries and (B) any entity that is
organized in the form of a collateralized debt obligation or a collateralized
loan obligation.
     “Employee Benefit Plan” means (a) any employee benefit plan within the
meaning of Section 3(3) of ERISA that is maintained for employees of the U.S.
Borrower or any of its Subsidiaries or (b) any Pension Plan or Multiemployer
Plan that has at any time within the preceding six (6) years been maintained for
the employees of the U.S. Borrower or any current or former ERISA Affiliate.
     “EMU” means economic and monetary union as contemplated in the Treaty on
European Union.
     “EMU Legislation” means legislative measures of the Council of European
Union for the introduction of, change over to or operation of the Euro.
     “Environmental Claims” means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, written
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
     “Environmental Laws” means any and all federal, foreign, state, provincial
and local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.
     “ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended or modified from time to time.
     “ERISA Affiliate” means any Person who together with either Borrower is
treated as a single employer within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001(b) of ERISA.
     “Euro” means the single currency to which the Participating Member States
of the European Union have converted.

9



--------------------------------------------------------------------------------



 



     “Eurodollar Reserve Percentage” means, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.
     “Event of Default” means any of the events specified in Section 12.1;
provided that any requirement for passage of time, giving of notice, or any
other condition, has been satisfied.
     “Excess Payment” has the meaning assigned thereto in Section 2.7(c).
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of either Borrower hereunder, (a) taxes imposed
on or measured by its overall net income (however denominated), and franchise
taxes imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which either Borrower is located and (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
Agent under Section 5.12(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office) or is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 5.11(d), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from such Borrower with
respect to such withholding tax pursuant to Section 5.11(a).
     “Extensions of Credit” means, as to any Lender at any time, (a) an amount
equal to the sum of (i) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding , (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, and (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.
     “FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
(3) Federal funds brokers of recognized standing selected by the Administrative
Agent.
     “Fiscal Year” means the fiscal year of the U.S. Borrower ending on
December 31.

10



--------------------------------------------------------------------------------



 



     “Foreign Lender” means, with respect to any applicable Borrower, any Lender
that is organized under the laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Borrowers and their Subsidiaries throughout the period indicated and
(subject to Section 14.9) consistent with the prior financial practice of the
Borrowers and their Subsidiaries.
     “Governmental Approvals” means all authorizations, consents, approvals,
permits, licenses and exemptions of, registrations and filings with, and reports
to, all Governmental Authorities.
     “Governmental Authority” shall mean any nation or government, any state,
province or territory or other political subdivision thereof, any governmental
agency, department, authority, instrumentality, regulatory body, court, central
bank or other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank), any securities exchange and any self-regulatory organization.
     “Guaranty Obligation” means, with respect to the Borrowers and their
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Indebtedness of any other Person and, without limiting the
generality of the foregoing, any obligation, direct or indirect, contingent or
otherwise, of any such Person (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
condition or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part);
provided, that the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business.
     “Hazardous Materials” means any substances or materials (a) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law or common law, (d) the discharge or emission or release of
which requires a permit or license under any Environmental Law or other
Governmental Approval, (e) which are deemed to constitute a nuisance or a
trespass which pose a health or safety hazard to Persons or

11



--------------------------------------------------------------------------------



 



neighboring properties, or (f) which contain, without limitation, asbestos,
polychlorinated biphenyls, urea formaldehyde foam insulation, petroleum
hydrocarbons, petroleum derived substances or waste, crude oil, nuclear fuel,
natural gas or synthetic gas.
     “Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, commodity swap, forward foreign exchange
agreement, currency swap agreement, cross-currency rate swap agreement, currency
option agreement or other agreement or arrangement designed to alter the risks
of any Person arising from fluctuations in interest rates, currency values or
commodity prices, all as amended, restated, supplemented or otherwise modified
from time to time.
     “Hedging Obligations” means all existing or future payment and other
obligations owing by either Borrower under any Hedging Agreement (which such
Hedging Agreement is permitted hereunder) with any Person that is a Lender or an
Affiliate of a Lender at the time such Hedging Agreement is executed.
     “Indebtedness” means, with respect to the Borrowers and their Subsidiaries
at any date and without duplication, the sum of the following calculated in
accordance with GAAP:
     (a) all liabilities, obligations and indebtedness for borrowed money
including, but not limited to, obligations evidenced by bonds, debentures, notes
or other similar instruments of any such Person;
     (b) all obligations to pay the deferred purchase price of property or
services of any such Person (including, without limitation, all obligations
under non-competition, earn-out or similar agreements), except trade payables
arising in the ordinary course of business;
     (c) the Attributable Indebtedness of such Person with respect to such
Person’s obligations in respect of Capital Leases and Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP);
     (d) all Indebtedness of any other Person secured by a Lien on any asset
owned or being purchased by such Person (including indebtedness arising under
conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
     (e) all Guaranty Obligations of Indebtedness of any such Person;
     (f) all obligations, contingent or otherwise, of any such Person relative
to the face amount of letters of credit, whether or not drawn, including,
without limitation, any Reimbursement Obligation, and banker’s acceptances
issued for the account of any such Person (excluding any cash secured standby
and commercial letters of credit); and
     (g) all Net Hedging Obligations in excess of $2,000,000.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

12



--------------------------------------------------------------------------------



 



     “Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.
     “Interest Period” has the meaning assigned thereto in Section 5.1(b).
     “Interest Rate Contract” means any interest rate swap agreement, interest
rate cap agreement, interest rate floor agreement, interest rate collar
agreement, interest rate option or any other agreement regarding the hedging of
interest rate risk exposure executed in connection with hedging the interest
rate exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
     “ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
     “Issuing Lender” means with respect to Letters of Credit issued hereunder
on or after the Closing Date, Wachovia, in its capacity as issuer thereof, or
any successor thereto.
     “L/C Collateral” has the meaning assigned thereto in Section 3.7.
     “L/C Commitment” means $10,000,000 in the form of an offering basis line of
credit.
     “L/C Deposit” has the meaning assigned thereto in Section 3.1.
     “L/C Facility” means the letter of credit facility established pursuant to
Article III.
     “L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of then outstanding Letters of Credit,
(b) the aggregate amount of drawings under Letters of Credit which have not then
been reimbursed pursuant to Section 3.5, and (c) all other interest,
indemnities, reimbursement obligations, commissions, fees and expenses owed to
the Issuing Lender and Administrative Agent pursuant to Article III.
     “Lender” means each Person executing this Agreement as a Lender (including,
without limitation, the Issuing Lender and the Swingline Lender unless the
context otherwise requires) set forth on the signature pages hereto and each
Person that hereafter becomes a party to this Agreement as a Lender pursuant to
Section 14.10.
     “Lending Office” means, with respect to any Lender, the office of such
Lender maintaining such Lender’s Extensions of Credit.
     “Letter of Credit Application” means an application, in the form specified
by the Issuing Lender from time to time, requesting the Issuing Lender to issue
a Letter of Credit.
     “Letter of Credit Maturity Date” means the earlier of (a) the first
anniversary of the Closing Date and (b) the date of termination of the L/C
Commitment by the Administrative Agent on behalf of the Lenders pursuant to
Section 12.2(a).
     “Letters of Credit” has the meaning assigned thereto in Section 3.1.
     “LIBOR” means the rate of interest per annum determined on the basis of the
rate for deposits in Dollars in minimum amounts of at least $5,000,000 (or the
Alternative Currency

13



--------------------------------------------------------------------------------



 



Amount thereof with respect to a borrowing to be made in an Alternative
Currency) for a period equal to the applicable Interest Period which appears on
the Telerate Page 3750, at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Telerate Page 3750, then “LIBOR” shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in the Permitted Currency in which the applicable
Loan is denominated would be offered by first class banks in the London
interbank market to the Administrative Agent (or the Administrative Agent’s
Correspondent) at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of the applicable Interest Period for a period equal to
such Interest Period. Each calculation by the Administrative Agent of LIBOR
shall be conclusive and binding for all purposes, absent manifest error.
     “LIBOR Rate” means
     (i) with respect to any LIBOR Rate Loan denominated in Dollars, a rate per
annum (rounded upwards, if necessary, to the next higher 1/100th of 1%)
determined by the Administrative Agent pursuant to the following formula:

             
 
  LIBOR Rate =   LIBOR    
 
           
 
      1.00 - Eurodollar Reserve Percentage    
 
           
 
      and     

     (ii) with respect to any LIBOR Rate Loan denominated in any Alternative
Currency, a rate per annum (rounded upwards, if necessary, to the next higher
1/100th of 1%) equal to LIBOR.
Each calculation by the Administrative Agent of the LIBOR Rate shall be
conclusive and binding for all purposes, absent manifest error.
     “LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the
LIBOR Rate as provided in Section 5.1(a).
     “Lien” means, with respect to any asset, any mortgage, leasehold mortgage,
lien, pledge, charge, security interest, hypothecation or encumbrance of any
kind in respect of such asset. For the purposes of this Agreement, a Person
shall be deemed to own subject to a Lien any asset which it has acquired or
holds subject to the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease or other title retention agreement relating to such
asset.
     “Loan Documents” means, collectively, this Agreement, each Note, the Letter
of Credit Applications, the Security Documents, and each other document,
instrument, certificate and agreement executed and delivered by either Borrower
or any of their Subsidiaries thereof in connection with this Agreement or
otherwise referred to herein or contemplated hereby, all as may be amended,
restated, supplemented or otherwise modified from time to time.
     “Loans” means the collective reference to the Revolving Credit Loans and
the Swingline Loans, and “Loan” means any of such Loans.

14



--------------------------------------------------------------------------------



 



     “Mandatory Cost Rate” means an addition to the interest rate on any
Revolving Credit Loan made by any Lender to compensate such Lender for the cost
imputed to the Lender resulting from the imposition from time to time under or
pursuant to the Bank of England Act 1998 and/or by the Bank of England and/or
the Financial Services Authority (or other Governmental Authorities of the
United Kingdom) of a requirement to place non-interest bearing cash ratio
deposits or special deposits (whether interest bearing or not) with the Bank of
England and/or fees to the Financial Services Authority calculated by reference
to liabilities used to fund the Revolving Credit Loans, expressed as a rate per
annum and determined pursuant to the formula set forth on Schedule 1.1(a)
hereto.
     “Material Adverse Effect” means, with respect to the Borrowers or any of
their Subsidiaries, taken as a whole, a material adverse effect on (a) the
properties, business, operations or condition of any such Person or (b) the
ability of any such Person to perform its obligations under the Loan Documents
to which it is a party.
     “Material Contract” means any contract or other written agreement of either
Borrower or any of their Subsidiaries meeting the definition of a “material
definitive agreement” required to be disclosed under item 1.01 of Form 8-K
(excluding any contract listed in Item 601(b)(10)(ii)(A) of SEC Regulation S-K).
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the U.S. Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.
     “Net Divested Asset Value” means, with respect to any Asset Disposition,
(a) the aggregate net book value of the divested assets minus (b) total cash
consideration received for such divested assets.
     “Net Hedging Obligations” means, as of any date, the Termination Value of
any Hedging Agreement on such date.
     “Notes” means the collective reference to the Revolving Credit Notes and
the Swingline Note.
     “Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).
     “Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
     “Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 5.2.
     “Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).
     “Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all Hedging Obligations and (d) all other fees and commissions
(including attorneys’ fees), charges, indebtedness, loans, liabilities,

15



--------------------------------------------------------------------------------



 



financial accommodations, obligations, covenants and duties owing by the
Borrower or any of their Subsidiaries to the Lenders or the Administrative
Agent, in each case under any Loan Document or otherwise, with respect to any
Loan or Letter of Credit of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note.
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
     “Officer’s Compliance Certificate” means a certificate of the chief
financial officer or the treasurer of the U.S. Borrower substantially in the
form of Exhibit F.
     “Operating Lease” means, as to any Person as determined in accordance with
GAAP, any lease of property (whether real, personal or mixed) by such Person as
lessee which is not a Capital Lease.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
     “Participant” has the meaning assigned thereto in Section 14.10(d).
     “Participating Member State” means each state so described in any EMU
Legislation.
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
agency.
     “Pension Plan” means any Employee Benefit Plan, other than a Multiemployer
Plan, which is subject to the provisions of Title IV of ERISA or Section 412 of
the Code and which (a) is maintained for the employees of the U.S. Borrower or
any ERISA Affiliates or (b) has at any time within the preceding six (6) years
been maintained for the employees of the U.S. Borrower or any of its current or
former ERISA Affiliates.
     “Permitted Acquisition” means any investment by either Borrower or any of
their Subsidiaries in the form of acquisitions of all or substantially all of
the business or a line of business (whether by the acquisition of Capital Stock,
assets or any combination thereof) of any other Person if each such acquisition
meets all of the following requirements:
     (a) the Person or business to be acquired shall be in a substantially
similar line of business as the Borrowers and their Subsidiaries pursuant to
Section 11.12;
     (b) no later than five (5) Business Days prior to the proposed closing date
of such acquisition, the Borrower Agent shall have delivered to the
Administrative Agent and the Lenders an Officer’s Compliance Certificate for the
most recent fiscal quarter end preceding such acquisition demonstrating, in form
and substance reasonably satisfactory thereto, (A) pro forma compliance (as of
the date of the acquisition and after giving effect thereto and any Extensions
of Credit made or to be made in connection therewith) with each covenant
contained in Sections 10.1 and 10.2; provided, however, that if GAAP financial
statements are not available in connection with the acquisition of a foreign
entity, the Borrower Agent may use the non-GAAP foreign financial statements for
such foreign entity solely in connection with

16



--------------------------------------------------------------------------------



 



calculating the pro forma compliance in Dollars with the covenants required in
this paragraph (b);
     (c) no later than five (5) Business Days prior to the proposed closing date
of such acquisition the Borrower Agent shall have delivered to the
Administrative Agent a term sheet outlining the proposed acquisition and, at the
request of the Administrative Agent, the Borrower Agent shall discuss the terms
of such acquisition with the Administrative Agent;
     (d) no Event of Default shall have occurred and be continuing both before
and after giving effect to such acquisition;
     (e) the Borrower Agent shall have obtained the prior written consent of the
Administrative Agent and the Required Lenders prior to the consummation of such
acquisition if the Permitted Acquisition Consideration for any such acquisition
(or series of related acquisitions), together with all other acquisitions
consummated during the term of this Agreement exceeds fifty percent (50%) of the
Borrowers’ Consolidated Tangible Net Worth as of the preceding fiscal quarter.
Notwithstanding any of the foregoing, in the event that the purchase price for
any acquisition by any Credit Party is paid with the Capital Stock of the U. S.
Borrower, clause (e) shall not apply to such Permitted Acquisition.
     “Permitted Acquisition Consideration” means the aggregate amount of the
purchase price, including, but not limited to, any assumed debt, earn-outs
(valued at the maximum amount payable thereunder), deferred payments, net of the
applicable acquired company’s cash and Cash Equivalent, balance (as shown on its
most recent financial statements delivered in connection with the applicable
Permitted Acquisition) to be paid on a singular basis;
     “Permitted Currency” means Dollars or any Alternative Currency, or each
such currency, as the context requires.
     “Permitted Liens” means the Liens permitted pursuant to Section 11.2.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
     “Pledge Agreements” means each of the pledge agreements executed by the
U.S. Borrower in favor of the Administrative Agent for the benefit of itself and
the Lenders, as acknowledged and agreed by the Pledged Foreign Subsidiaries, as
amended, restated, supplemented or otherwise modified from time to time.
     “Pledged Foreign Subsidiary” means each of (a) the Belgian Borrower,
(b) Tekelec do Brasil Ltda., and (c) Tekelec France SAS.
     “Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wachovia as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.

17



--------------------------------------------------------------------------------



 



     “Register” has the meaning assigned thereto in Section 14.10(c).
     “Reimbursement Obligation” means the obligation of the U.S. Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Required Lenders” means, at any date, any combination of Lenders having
more than fifty percent (50%) of the aggregate amount of the L/C Commitment plus
the Revolving Credit Commitment or, if the Revolving Credit Commitment or L/C
Commitment has been terminated, any combination of Lenders holding more than
fifty percent (50%) of the aggregate Revolving Credit Loans or L/C Obligations,
as applicable; provided that the Revolving Credit Commitment or L/C Commitment
of any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
     “Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person holding an office reasonably
acceptable to the Administrative Agent as a “Responsible Officer”. Any document
delivered hereunder that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other organizational action on the part of such Person and
such Responsible Officer shall be conclusively presumed to have acted as an
officer on behalf of such Person and not in a personal capacity.
     “Revolving Credit Commitment” means (a) as to any Revolving Credit Lender,
the obligation of such Revolving Credit Lender to make Revolving Credit Loans to
the account of the Borrowers hereunder in an aggregate principal amount at any
time outstanding not to exceed the amount set forth opposite such Revolving
Credit Lender’s name on the Register, as such amount may be modified at any time
or from time to time pursuant to the terms hereof and (b) as to all Revolving
Credit Lenders, the aggregate commitment of all Revolving Credit Lenders to make
Revolving Credit Loans, as such amount may be modified at any time or from time
to time pursuant to the terms hereof. The Revolving Credit Commitment of all the
Revolving Credit Lenders on the Closing Date shall be $50,000,000.
     “Revolving Credit Commitment Percentage” means, as to any Revolving Lender
at any time, the ratio of (a) the amount of the Revolving Credit Commitment of
such Revolving Credit Lender to (b) the Revolving Credit Commitment of all the
Revolving Credit Lenders.
     “Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II.
     “Revolving Credit Lenders” means Lenders with a Revolving Credit
Commitment.
     “Revolving Credit Loan” means any revolving loan made to a Borrower
pursuant to Section 2.1, and all such revolving loans collectively as the
context requires.

18



--------------------------------------------------------------------------------



 



     “Revolving Credit Obligation” means an Obligation of either Borrower
arising under the Revolving Credit Facility.
     “Revolving Credit Maturity Date” means the earliest to occur of
(a) October 2, 2011 (subject to extension in accordance with Section 2.8),
(b) the date of termination of the entire Revolving Credit Commitment by the
U.S. Borrower pursuant to Section 2.5, and (c) the date of termination of the
Revolving Credit Commitment by the Administrative Agent on behalf of the Lenders
pursuant to Section 12.2(a).
     “Revolving Credit Note” means a promissory note made by each of the
Borrowers in favor of a Lender evidencing the Revolving Credit Loans made by
such Lender, substantially in the form of Exhibit A-1, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Sanctioned Entity” shall mean (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in a
country that is subject to a sanctions program identified on the list maintained
by OFAC and available at http://www.treas.gov/offices/enforcement/ofac/programs,
or as otherwise published from time to time as such program may be applicable to
such agency, organization or person.
     “Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Security Documents” means the collective reference to the Pledge
Agreements, and each other agreement or writing pursuant to which the U.S.
Borrower purports to pledge or grant a security interest in any property or
assets securing the Obligations or any such Person purports to guaranty the
payment and/or performance of the Obligations, in each case, as amended,
restated, supplemented or otherwise modified from time to time.
     “Solvent” means, as to the Borrowers and their Subsidiaries, taken as a
whole, on a particular date, that any such Person (a) has capital sufficient to
carry on its business and transactions and all business and transactions in
which it is about to engage and is able to pay its debts as they mature and
(b) has assets having a value (at fair valuation in accordance with GAAP),
greater than the amount required to pay its probable liabilities (including
contingencies).
     “Subordinated Indebtedness” means any Indebtedness of the Borrowers or any
of their Subsidiaries subordinated in right and time of payment to the
Obligations and containing such other terms and conditions, in each case as are
satisfactory to the Administrative Agent.

19



--------------------------------------------------------------------------------



 



     “Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled by such Person (irrespective of whether, at
the time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the U.S. Borrower.
     “Swingline Commitment” means the lesser of (a) $10,000,000 and (b) the
Revolving Credit Commitment.
     “Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
     “Swingline Lender” means Wachovia in its capacity as swingline lender
hereunder.
     “Swingline Loan” means any swingline loan made by the Swingline Lender to
the U.S. Borrower pursuant to Section 2.2, and all such swingline loans
collectively as the context requires.
     “Swingline Note” means a promissory note made by the U.S. Borrower in favor
of the Swingline Lender evidencing the Swingline Loans made by the Swingline
Lender, substantially in the form of Exhibit A-2, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.
     “Swingline Termination Date” means the first to occur of (a) the
resignation of Wachovia as Administrative Agent in accordance with Section 13.6,
and (b) the Revolving Credit Maturity Date.
     “Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
     “TARGET” shall mean Trans-European Automated Real-time Gross Settlement
Express Transfer payment system (or, if such system ceases to be operative, such
other payment system (if any) determined by the Administrative Agent to be a
suitable replacement and approved by the U.S. Borrower (such approval not to be
unreasonably withheld or delayed)).
     “TARGET Day” means any day on which TARGET is open for the settlement of
payments in Euro.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

20



--------------------------------------------------------------------------------



 



     “Termination Event” means except for any such event or condition that could
not reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the U.S. Borrower or any
ERISA Affiliate from a Pension Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA, or (c) the
termination of a Pension Plan, the filing of a notice of intent to terminate a
Pension Plan or the treatment of a Pension Plan amendment as a termination,
under Section 4041 of ERISA, if the plan assets are not sufficient to pay all
plan liabilities, or (d) the institution of proceedings to terminate, or the
appointment of a trustee with respect to, any Pension Plan by the PBGC, or (e)
any other event or condition which would constitute grounds under Section
4042(a) of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or (f) the imposition of a Lien pursuant to
Section 412 of the Code or Section 302 of ERISA, or (g) the partial or complete
withdrawal of the U.S. Borrower of any ERISA Affiliate from a Multiemployer Plan
if withdrawal liability is asserted by such plan, or (h) any event or condition
which results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, or (i) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA.
     “Termination Value” means, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).
     “Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act of 1986 and the Maastricht Treaty (signed
February 7, 1992), as amended from time to time.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York, as amended or modified from time to time.
     “Undrawn Fee” has the meaning assigned thereto in Section 5.3.
     “Uniform Customs” means the Uniform Customs and Practice for Documentary
Credits (1993 Revision), effective January, 1994 International Chamber of
Commerce Publication No. 500.
     “United States” means the United States of America.
     “U.S. Borrower” has the meaning assigned thereto in the introductory
paragraph hereto.
     “U.S. Borrower Guaranty” means the unconditional guaranty of the payment of
the Obligations of the Borrower under Article IV of this Agreement.

21



--------------------------------------------------------------------------------



 



     “Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.
     “Wholly-Owned” means, with respect to a Subsidiary, that all of the shares
of Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the U.S. Borrower and/or one or more of its Wholly-Owned
Subsidiaries (except for directors’ qualifying shares or other shares required
by Applicable Law to be owned by a Person other than the U.S. Borrower).
     SECTION 1.2 Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (c) the word “will” shall be construed to have the
same meaning and effect as the word “shall”, (d) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (e) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (f) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (g) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (h) the words
“asset” and “property” shall be construed to have the same meaning and effect
and except as otherwise provided herein to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights, (i) the term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form, and
(j) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including”.
     SECTION 1.3 Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP as in effect from time to time, applied on a consistent
basis and in a manner consistent with that used in preparing the audited
financial statements required by Section 8.1(b), except as otherwise
specifically prescribed herein.
     SECTION 1.4 UCC Terms. Terms defined in the UCC in effect on the Closing
Date and not otherwise defined herein shall, unless the context otherwise
indicates, have the meanings provided by those definitions. Subject to the
foregoing, the term “UCC” refers, as of any date of determination, to the UCC
then in effect.
     SECTION 1.5 Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one decimal
place more than the number of decimal places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

22



--------------------------------------------------------------------------------



 



     SECTION 1.6 References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.
     SECTION 1.7 Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time in the United States
(daylight or standard, as applicable).
     SECTION 1.8 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor, whether or not such maximum face amount
is in effect at such time.
     SECTION 1.9 Amount of Obligations. Unless otherwise specified, for purposes
of this Agreement, any determination of the amount of any outstanding Revolving
Credit Loans, Swingline Loans, L/C Obligations or other Obligations shall be
based upon the Dollar Amount of such outstanding Revolving Credit Loans,
Swingline Loans, L/C Obligations or other Obligations.
ARTICLE II
REVOLVING CREDIT FACILITY
     SECTION 2.1 Revolving Credit Loans. Subject to the terms and conditions of
this Agreement, and in reliance upon the representations and warranties set
forth herein, each Revolving Credit Lender severally agrees to make Revolving
Credit Loans denominated in Dollars to the U.S. Borrower and Revolving Credit
Loans denominated in the Alternative Currency to the Belgian Borrower, in each
case from time to time from the Closing Date to, but not including, the
Revolving Credit Maturity Date as requested by the applicable Borrower in
accordance with the terms of Section 2.3; provided, that (a) the aggregate
principal amount of all outstanding Revolving Credit Loans (after giving effect
to any amount requested) shall not exceed the Revolving Credit Commitment less
the sum of all outstanding Swingline Loans and (b) the principal amount of
outstanding Revolving Credit Loans from any Revolving Credit Lender shall not at
any time exceed such Revolving Credit Lender’s Revolving Credit Commitment less
such Revolving Credit Lender’s Revolving Credit Commitment Percentage of
outstanding Swingline Loans. Each Revolving Credit Loan by a Revolving Credit
Lender shall be in a principal amount equal to such Revolving Lender’s Revolving
Credit Commitment Percentage of the aggregate principal amount of Revolving
Credit Loans requested on such occasion in the applicable requested Permitted
Currency. Revolving Credit Loans to be made in an Alternative Currency shall be
funded in an amount equal to the Alternative Currency Amount of such Revolving
Credit Loan. Subject to the terms and conditions hereof, the Borrowers may

23



--------------------------------------------------------------------------------



 



borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date.
     SECTION 2.2 Swingline Loans.
     (a) Availability. Subject to the terms and conditions of this Agreement,
the Swingline Lender agrees to make Swingline Loans to the U.S. Borrower from
time to time from the Closing Date through, but not including, the Swingline
Termination Date; provided, that (i) all Swingline Loans shall be denominated in
Dollars and (ii) based upon the Dollar Amount of all outstanding Revolving
Credit Loans, the aggregate principal amount of all outstanding Swingline Loans
(after giving effect to any amount requested), shall not exceed the lesser of
(A) the Revolving Credit Commitment less the sum of all outstanding Revolving
Credit Loans and (B) the Swingline Commitment.
     (b) Refunding.
          (i) Swingline Loans shall be refunded by the Revolving Credit Lenders
on demand by the Swingline Lender. Such refundings shall be made by the
Revolving Credit Lenders in accordance with their respective Revolving Credit
Commitment Percentages and shall thereafter be reflected as Revolving Credit
Loans of the Revolving Credit Lenders on the books and records of the
Administrative Agent. Each Revolving Credit Lender shall fund its respective
Revolving Credit Commitment Percentage of Revolving Credit Loans as required to
repay Swingline Loans outstanding to the Swingline Lender upon demand by the
Swingline Lender but in no event later than 1:00 p.m. on the next succeeding
Business Day after such demand is made. No Revolving Credit Lender’s obligation
to fund its respective Revolving Credit Commitment Percentage of a Swingline
Loan shall be affected by any other Revolving Credit Lender’s failure to fund
its Revolving Credit Commitment Percentage of a Swingline Loan, nor shall any
Revolving Credit Lender’s Revolving Credit Commitment Percentage be increased as
a result of any such failure of any other Revolving Credit Lender to fund its
Revolving Credit Commitment Percentage of a Swingline Loan.
          (ii) The U.S. Borrower shall pay to the Swingline Lender on demand the
amount of such Swingline Loans to the extent amounts received from the Revolving
Credit Lenders are not sufficient to repay in full the outstanding Swingline
Loans requested or required to be refunded. In addition, the U.S. Borrower
hereby authorizes the Administrative Agent to charge any account maintained by
the U.S. Borrower with the Swingline Lender (up to the amount available therein)
in order to immediately pay the Swingline Lender the amount of such Swingline
Loans to the extent amounts received from the Revolving Credit Lenders are not
sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. If any portion of any such amount paid to the Swingline
Lender shall be recovered by or on behalf of the U.S. Borrower from the
Swingline Lender in bankruptcy or otherwise, the loss of the amount so recovered
shall be ratably shared among all the Revolving Credit Lenders in accordance
with their respective Revolving Credit Commitment Percentages (unless the
amounts so recovered by or on behalf of the U.S. Borrower pertain to a Swingline
Loan extended after the occurrence and during the continuance of an Event of
Default of which the Administrative Agent has received notice in the manner
required pursuant to Section 13.3 and which such Event of Default has not been
waived by the Required Lenders or the Lenders, as applicable).

24



--------------------------------------------------------------------------------



 



          (iii) Each Revolving Credit Lender acknowledges and agrees that its
obligation to refund Swingline Loans in accordance with the terms of this
Section is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, non-satisfaction of the
conditions set forth in Article VI. Further, each Revolving Credit Lender agrees
and acknowledges that if prior to the refunding of any outstanding Swingline
Loans pursuant to this Section, one of the events described in Section 12.1(j)
or (k) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Revolving Credit Lender a certificate evidencing such participation dated the
date of receipt of such funds and for such amount. Whenever, at any time after
the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to such Revolving Credit Lender its participating interest in
such amount (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Revolving Credit Lender’s
participating interest was outstanding and funded).
     SECTION 2.3 Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
     (a) Requests for Borrowing. The applicable Borrower shall give the
Administrative Agent irrevocable prior written notice substantially in the form
of Exhibit B (a “Notice of Borrowing”) not later than 11:00 a.m. (i) on the same
Business Day as each Base Rate Loan and each Swingline Loan, (ii) at least three
(3) Business Days before each LIBOR Rate Loan denominated in Dollars and
(iii) at least three (3) Business Days before each LIBOR Rate Loan denominated
in an Alternative Currency, of its intention to borrow, specifying: (A) the
Borrower of such Loan, (B) the date of such borrowing, which shall be a Business
Day, (C) if such Borrower is the U.S. Borrower, whether such Loan is to be a
Revolving Credit Loan or a Swingline Loan, (D) if such Loan is denominated in
Dollars, whether such Loan shall be a LIBOR Rate Loan or a Base Rate Loan,
(E) in the case of a LIBOR Rate Loan, the duration of the Interest Period
applicable thereto and (F) the amount of such borrowings and (1) with respect to
Base Rate Loans (other than Swingline Loans), in an aggregate principal amount
of $1,000,000 or a whole multiple of $500,000 in excess thereof, (2) with
respect to LIBOR Rate Loans denominated in Dollars, in an aggregate principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof, and
(3) with respect to LIBOR Rate Loans denominated in an Alternative Currency, in
an aggregate principal Alternative Currency Amount of 1,000,000 Euro or a whole
multiple of 500,000 Euro in excess thereof and (4) with respect to Swingline
Loans, in an aggregate principal amount of $100,000 or a whole multiple of
$100,000 in excess thereof; provided, however, that (x) Swingline Loans may only
be denominated in Dollars and may only be made to the U.S. Borrower, (y) the
U.S. Borrower may only borrow Loans denominated in Dollars, and (z) the Belgian
Borrower may only borrow Revolving Credit Loans in the Alternative Currency.
A Notice of Borrowing received after 11:00 a.m. shall be deemed received on the
next Business Day. The Administrative Agent shall promptly notify the Lenders of
each Notice of Borrowing.

25



--------------------------------------------------------------------------------



 



     (b) Disbursement of Revolving Credit Loans Denominated in Dollars and
Swingline Loans. Not later than 1:00 p.m. on the proposed borrowing date for any
Revolving Credit Loan denominated in Dollars and any Swingline Loan, (i) each
Lender will make available to the Administrative Agent, for the account of the
U.S. Borrower, at the office of the Administrative Agent in Dollars in funds
immediately available to the Administrative Agent, such Lender’s Revolving
Credit Commitment Percentage of the Revolving Credit Loan to be made on such
borrowing date and (ii) the Swingline Lender will make available to the
Administrative Agent, for the account of the U.S. Borrower, at the office of the
Administrative Agent in Dollars in funds immediately available to the
Administrative Agent, the Swingline Loan to be made on such borrowing date. The
U.S. Borrower hereby irrevocably authorizes the Administrative Agent to disburse
the proceeds of each borrowing requested pursuant to this Section 2.3 in
immediately available funds by crediting or wiring such proceeds to the deposit
account of the U.S. Borrower identified in the most recent notice substantially
in the form of Exhibit C (a “Notice of Account Designation”) delivered by the
Borrower Agent to the Administrative Agent or as may be otherwise agreed upon by
the Borrower Agent and the Administrative Agent from time to time. Subject to
Section 5.7 hereof, the Administrative Agent shall not be obligated to disburse
the portion of the proceeds of any Revolving Credit Loan requested pursuant to
this Section 2.3 to the extent that any Lender has not made available to the
Administrative Agent its Revolving Credit Commitment Percentage of such
Revolving Credit Loan. Revolving Credit Loans to be made for the purpose of
refunding Swingline Loans shall be made by the Revolving Credit Lenders as
provided in Section 2.2(b).
     (c) Disbursement of Revolving Credit Loans denominated in an Alternative
Currency. Not later than 11:00 a.m. London time, on or before the proposed
borrowing date for any Revolving Credit Loan denominated in an Alternative
Currency, each Lender will make available to the Administrative Agent, for the
account of the Belgian Borrower, at the office of the Administrative Agent’s
Correspondent in the requested Alternative Currency in funds immediately
available to the Administrative Agent, such Lender’s Revolving Credit Commitment
Percentage of the Alternative Currency Amount of the Revolving Credit Loan to be
made on such borrowing date. The Belgian Borrower hereby irrevocably authorizes
the Administrative Agent to disburse the proceeds of each borrowing requested
pursuant to this Section 2.3 in immediately available funds by crediting or
wiring such proceeds to the deposit account of the Belgian Borrower identified
in the most recent Notice of Account Designation delivered by the Borrower Agent
to the Administrative Agent or as may be otherwise agreed upon by the Borrower
Agent and the Administrative Agent from time to time. Subject to Section 5.7,
the Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Loan requested pursuant to this Section 2.3 to the extent that
any Lender has not made available to the Administrative Agent its Revolving
Credit Commitment Percentage of such Loan.
     SECTION 2.4 Repayment and Prepayment of Revolving Credit Loans and
Swingline Loans.
     (a) Repayment on the Revolving Credit Maturity Date. (i) The U.S. Borrower
hereby agrees to repay in Dollars the outstanding principal amount of all
Revolving Credit Loans denominated in Dollars in full on the Revolving Credit
Maturity Date together with all accrued but unpaid interest thereon, (ii) the
Belgian Borrower and the U.S. Borrower hereby agree, jointly and severally, to
repay in the Alternative Currency (or as agreed to in writing by the

26



--------------------------------------------------------------------------------



 



Administrative Agent, in Dollars) the outstanding principal amount of all
Revolving Credit Loans denominated in the Alternative Currency in full on the
Revolving Credit Maturity Date together with all accrued but unpaid interest
thereon, and (iii) the U.S. Borrower hereby agrees to repay in Dollars all
Swingline Loans in accordance with Section 2.2(b), together with all accrued but
unpaid interest thereon.
     (b) Mandatory Repayments.
          (i) Revolving Credit Loans. If at any time, based upon the Dollar
Amount (as determined by the Administrative Agent under Section 2.4(b)(iii),
which determination shall be conclusive absent manifest error) the outstanding
principal amount of all Revolving Credit Loans (including Alternative Currency
Loans) plus the sum of all outstanding Swingline Loans exceeds (A) solely
because of currency fluctuations, one hundred and five percent (105%) of the
Revolving Credit Commitment, or (B) for any other reason, the Revolving Credit
Commitment, then, in each such case, the U.S. Borrower shall (I) first, if (and
to the extent) necessary to eliminate such excess, immediately repay outstanding
Swingline Loans (and/or reduce any pending request for such Loans on such day by
the Dollar Amount of such excess), (II) second, if (and to the extent) necessary
to eliminate such excess, immediately repay outstanding Revolving Credit Loans
which are Base Rate Loans by the Dollar Amount of such excess (and/or reduce any
pending request for such Loans on such day by the Dollar Amount of such excess),
and (III) third, if (and to the extent) necessary to eliminate such excess,
immediately repay Revolving Credit Loans which are LIBOR Rate Loans (and/or
reduce any pending requests for a borrowing or continuation or conversion of
such Loans submitted in respect of such Loans on such day by the Dollar Amount
of such excess).
          (ii) Swingline Loans. If at any time the outstanding principal amount
of all Swingline Loans exceeds the lesser of (1) the Revolving Credit Commitment
less the sum of all outstanding Revolving Credit Loans and (2) the Swingline
Commitment, then, in each such case, such excess shall be immediately repaid by
the U.S. Borrower to the Administrative Agent for the account of the Lenders.
          (iii) Compliance and Payments. The Borrowers’ compliance with this
Section 2.4(b) shall be tested from time to time by the Administrative Agent at
its sole discretion, but in any event shall be tested on (A) the date on which
either Borrower requests the Lenders to make a Loan and (B) the date an interest
payment is due under Section 5.1(d). Each such repayment pursuant to this
Section 2.4(b) shall be accompanied by any amount required to be paid pursuant
to Section 5.9.
     (c) Optional Prepayments.
          (i) Each Borrower may at any time and from time to time repay the
Loans denominated in Dollars or the Alternative Currency, upon irrevocable
notice to the Administrative Agent, substantially in the form of Exhibit D (a
“Notice of Prepayment”) given not later than 11:00 a.m. (A) on the same Business
Day as each Base Rate Loan and each Swingline Loan and (B) at least three (3)
Business Days before each LIBOR Rate Loan, specifying (I) the date of repayment,
(II) the amount of repayment, (III) whether the repayment is of Revolving Credit
Loans, Swingline Loans, or a combination thereof, and, if of a combination
thereof, the amount allocable to each, (IV) whether the repayment is of LIBOR
Rate Loans

27



--------------------------------------------------------------------------------



 



denominated in an Alternative Currency, LIBOR Rate Loans denominated in Dollars,
Base Rate Loans, or a combination thereof, and, if of a combination thereof, the
amount allocable to each. Upon receipt of such notice, the Administrative Agent
shall promptly notify each Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice. Partial repayments shall be in an aggregate amount of (i) $1,000,000 or
a whole multiple of $500,000 in excess thereof with respect to Base Rate Loans
(other than Swingline Loans), (ii) $1,000,000 or a whole multiple of $500,000 in
excess thereof with respect to LIBOR Rate Loans denominated in Dollars,
(iii) 1,000,000 Euro or a whole multiple of 1,000,000 Euro in excess thereof
with respect to LIBOR Rate Loans denominated in an Alternative Currency and (iv)
$100,000 or a whole multiple of $100,000 in excess thereof with respect to
Swingline Loans. A Notice of Prepayment received after 11:00 a.m. shall be
deemed received on the next Business Day. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.
     (d) Limitation on Repayment of LIBOR Rate Loans. The Borrowers may not
repay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such repayment is accompanied by any amount
required to be paid pursuant to Section 5.9 hereof.
     (e) Hedging Agreements. No repayment or prepayment pursuant to this Section
shall affect any of the Borrower’s obligations under any Hedging Agreement.
     (f) Payment of Interest and Other Expenses. Each repayment or prepayment
pursuant to this Section 2.4 shall be accompanied by accrued interest on the
amount repaid.
     SECTION 2.5 Permanent Reduction of the Revolving Credit Commitment .
     (a) Voluntary Reduction. The U.S. Borrower, on behalf of itself and Belgian
Borrower, shall have the right at any time and from time to time, upon at least
five (5) Business Days prior written notice to the Administrative Agent, to
permanently reduce, without premium or penalty, (i) the entire Revolving Credit
Commitment at any time or (ii) portions of the Revolving Credit Commitment, from
time to time, in an aggregate principal amount not less than $1,000,000 or any
whole multiple of $1,000,000 in excess thereof. Any reduction of the Revolving
Credit Commitment shall be applied to the Revolving Credit Commitment of each
Revolving Credit Lender according to its Revolving Credit Commitment Percentage.
All commitment fees accrued until the effective date of any termination of the
Revolving Credit Commitment shall be paid on the effective date of such
termination.
     (b) Corresponding Payments. Each permanent reduction permitted or required
pursuant to this Section shall be accompanied by a payment of principal
sufficient to reduce the aggregate Dollar Amount of all outstanding Revolving
Credit Loans and Swingline Loans, as applicable, after such reduction to the
Revolving Credit Commitment as so reduced. Any reduction of the Revolving Credit
Commitment to zero shall be accompanied by payment of all outstanding Revolving
Credit Loans and Swingline Loans and shall result in the termination of the
Revolving Credit Commitment and the Swingline Commitment and the Revolving
Credit Facility. If the reduction of the Revolving Credit Commitment requires
the repayment of any LIBOR Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9 hereof.

28



--------------------------------------------------------------------------------



 



     SECTION 2.6 Termination of Revolving Credit Facility.. The Revolving Credit
Facility shall terminate on the Revolving Credit Maturity Date.
     SECTION 2.7 Nature of Obligations; Bankruptcy Limitations; Agreement for
Contribution.
     (a) Nature of Obligations. The Borrowers shall be jointly and severally
liable for any Revolving Credit Obligations denominated in the Alternative
Currency. The Belgian Borrower shall not be liable for any Revolving Credit
Loans in Dollars made to the U.S. Borrower or any L/C Obligations of the U.S.
Borrower.
     (b) Bankruptcy Limitations. Notwithstanding anything to the contrary
contained in this Agreement, it is the intention of each Borrower, the
Administrative Agent and the Revolving Credit Lenders that, in any proceeding
involving the bankruptcy, reorganization, arrangement, adjustment of debts,
relief of debtors, dissolution or insolvency or any similar proceeding with
respect to any Borrower or its assets, the amount of such Borrower’s obligations
with respect to the Obligations shall be equal to, but not in excess of, the
maximum amount thereof not subject to avoidance or recovery by operation of
Applicable Insolvency Laws after giving effect to Section 2.7(c). To that end,
but only in the event and to the extent that after giving effect to
Section 2.7(c), such Borrower’s obligations with respect to Obligations or any
payment made pursuant to such Obligations would, but for the operation of the
first sentence of this Section 2.7(b), be subject to avoidance or recovery in
any such proceeding under Applicable Insolvency Laws after giving effect to
Section 2.7(c), the amount of such Borrower’s obligations with respect to the
Obligations shall be limited to the largest amount which, after giving effect
thereto, would not, under Applicable Insolvency Laws, render such Borrower’s
obligations with respect to the Obligations unenforceable or avoidable or
otherwise subject to recovery under Applicable Insolvency Laws. To the extent
any payment actually made pursuant to the Obligations exceeds the limitation of
the first sentence of this Section 2.7(b) and is otherwise subject to avoidance
and recovery in any such proceeding under Applicable Insolvency Laws, the amount
subject to avoidance shall in all events be limited to the amount by which such
actual payment exceeds such limitation and the Obligations as limited by the
first sentence of this Section 2.7(b) shall in all events remain in full force
and effect and be fully enforceable against such Borrower. The first sentence of
this Section 2.7(b) is intended solely to preserve the rights of the
Administrative Agent and the Lenders hereunder against such Borrower in such
proceeding to the maximum extent permitted by Applicable Insolvency Laws and
neither such Borrower nor any other Person shall have any right or claim under
such sentence that would not otherwise be available under Applicable Insolvency
Laws in such proceeding.
     (c) Agreement for Contribution. The Borrowers hereby agree among themselves
that, if the U.S. Borrower shall make an Excess Payment (as defined below) in
connection with any Alternative Currency Loans made to the Belgian Borrower, the
U.S. Borrower shall have a right of contribution from the Belgian Borrower for
such Excess Payment. The payment obligations of the U.S. Borrower under this
Section 2.7(c) shall be subordinate and subject in right of payment to the
Obligations until such time as the Obligations have been paid in full, and
neither Borrower shall exercise any right or remedy under this Section 2.7(c)
against the other Borrower until the Obligations have been paid in full. For
purposes of this Section 2.7(c), “Excess Payment” shall mean the amount paid by
the U.S. Borrower for any Revolving Credit Obligations in connection with
Alternative Currency Loans made to the Belgian Borrower. No

29



--------------------------------------------------------------------------------



 



Borrower shall have any right of subrogation, indemnity or reimbursement under
Applicable Law in respect of any payment of Revolving Credit Obligations (other
than the contribution rights set forth in this Section 2.7(c)) against the other
Borrower. No Person other than a Lender or Borrower may rely on the provisions
of this Section 2.7(c). Notwithstanding the foregoing, should no Default or
Event of Default exist or be caused thereby, the Belgian Borrower may reimburse
the U.S. Borrower for any Excess Payment.
     SECTION 2.8 Repayment on the Revolving Credit Maturity Date. The Borrowers
shall have two (2) options to request that the Lenders extend the Revolving
Credit Maturity Date by one (1) year (each, an “Extension Option”), provided
that (a) no Default or Event of Default has occurred and is continuing at the
time such Extension Option is exercised, and no Default or Event of Default will
occur upon the exercise of such Extension Option, and (b) the Borrowers’ second
Extension Option shall expire if the first Extension Option shall not have been
exercised. In order to exercise each Extension Option, the Borrower Agent shall
deliver to the Administrative Agent written notice of their request to exercise
such Extension Option, which notice (a) with respect to the first Extension
Option, shall be delivered no earlier than the first anniversary of the Closing
Date and no later than the date that is ninety (90) days prior to the Revolving
Credit Maturity Date (prior to such extension), and (b) with respect to the
second Extension Option, shall be delivered no earlier than the original
Revolving Credit Maturity Date and no later than the date that is ninety
(90) days prior to the Revolving Credit Maturity Date (as extended by the First
Extension Option). Within 30 days of delivery of such notice, the Required
Lenders (in their sole and absolute discretion) shall notify the Borrower Agent
whether or not they consents to such extension (which consent may be given or
withheld in the Lender’s sole and absolute discretion). If the Required Lenders
fail to respond within the above time period, they shall be deemed not to have
consented to such extension. As a condition precedent to such extension, the
Borrower Agent shall deliver to the Administrative Agent, a certificate, dated
as of the date of the extension (i) certifying and attaching the resolutions
adopted by the Credit Parties approving or consenting to such extension and,
(ii) in the case of the Borrowers, certifying that, before and after giving
effect to such extension, the representations and warranties contained in
Article VII are true and correct in all material respects on and as of the date
of the extension and no Default or Event of Default exists.
ARTICLE III
LETTER OF CREDIT FACILITY
     SECTION 3.1 L/C Commitment. Subject to the terms and conditions hereof, the
Issuing Lender agrees to issue commercial letters of credit and standby letters
of credit (collectively, “Letters of Credit”) for the account of the U.S.
Borrower on any Business Day from the Closing Date to but not including the
fifth (5th) Business Day prior the Letter of Credit Maturity Date in such form
as may be approved from time to time by the Issuing Lender; provided, that the
Issuing Lender shall have no obligation to issue any Letter of Credit if
(a) after giving effect to such issuance, the L/C Obligations would exceed the
L/C Commitment or (b) prior to such issuance, the U.S. Borrower has not
deposited with the Administrative Agent an amount in Dollars (or other liquid
assets acceptable to the Administrative Agent (in its sole discretion) subject
to the Administrative Agent’s standard advance rates or margin requirements for
such liquid assets) equal to the face amount of such Letter of Credit to be
issued (the “L/C

30



--------------------------------------------------------------------------------



 



Deposit”). Each Letter of Credit shall (i) be denominated in Dollars in a
minimum amount of $25,000 (or such lesser amount as agreed to by the Issuing
Lender), (ii) be a commercial letter of credit or standby letter of credit
issued to support obligations of the U.S. Borrower or any of its Domestic
Subsidiaries, contingent or otherwise, incurred in the ordinary course of
business, (iii) expire on a date that is no later than the one-year anniversary
of the Letter of Credit Maturity Date and (iv) be subject to the Uniform Customs
(for commercial letters of credit) and/or ISP98 (for standby letters of credit),
as set forth in the Letter of Credit Application or as determined by the Issuing
Lender and, to the extent not inconsistent therewith, the laws of the State of
New York. The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender to exceed any limits imposed by, any Applicable Law. References
herein to “issue” and derivations thereof with respect to Letters of Credit
shall also include extensions or modifications of any outstanding Letters of
Credit, unless the context otherwise requires.
     SECTION 3.2 Procedure for Issuance of Letters of Credit. The U.S. Borrower
may from time to time request that the Issuing Lender issue a Letter of Credit
by delivering (a) to the Issuing Lender at the Administrative Agent’s Office a
Letter of Credit Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request and (b) the L/C Deposit. Upon
receipt of any Letter of Credit Application, the Issuing Lender shall process
such Letter of Credit Application and the certificates, documents and other
papers and information delivered to it in connection therewith in accordance
with its customary procedures and shall, subject to Section 3.1 and Article VI,
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
(3) Business Days after its receipt of the Letter of Credit Application therefor
and all such other certificates, documents and other papers and information
relating thereto) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed by the Issuing Lender and the
U.S. Borrower. The Issuing Lender shall promptly furnish to the U.S. Borrower a
copy of such Letter of Credit and promptly notify each Lender of the issuance
and upon request by any Lender, furnish to such Lender a copy of such Letter of
Credit and the amount of such Lender’s participation therein.
     SECTION 3.3 Commissions and Other Charges.
     (a) Issuance Fee. The U.S. Borrower shall pay to the Issuing Lender an
issuance fee with respect to each Letter of Credit in an amount equal to the
face amount of such Letter of Credit multiplied by one-half of one percent
(0.500%) per annum. Such issuance fee shall be payable monthly in arrears on the
last Business Day of each calendar month commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Maturity Date and thereafter on demand of the Administrative Agent.
     (b) Other Costs. In addition to the foregoing fees and commissions, the
U.S. Borrower shall pay or reimburse the Issuing Lender for such normal and
customary costs and expenses as are incurred or charged by the Issuing Lender in
issuing, effecting payment under, amending or otherwise administering any Letter
of Credit.
     SECTION 3.4 Reimbursement Obligation of the U.S. Borrower. In the event of
any drawing under any Letter of Credit, the U.S. Borrower agrees to reimburse,
in same day funds,

31



--------------------------------------------------------------------------------



 



the Issuing Lender on each date on which the Issuing Lender notifies the U.S.
Borrower of the date and amount of a draft paid under any Letter of Credit for
the amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.3(a) incurred by the Issuing Lender in connection with such payment.
If the U.S. Borrower shall fail to reimburse the Issuing Lender as provided
above, the unreimbursed amount of such drawing shall bear interest at the rate
which would be payable on any outstanding Base Rate Loans which were then
overdue from the date such amounts become payable (whether at stated maturity,
by acceleration or otherwise) until payment in full.
     SECTION 3.5 Obligations Absolute. The U.S. Borrower’s obligations under
this Article III (including, without limitation, the Reimbursement Obligation)
shall be absolute and unconditional under any and all circumstances and
irrespective of any set off, counterclaim or defense to payment which the U.S.
Borrower may have or have had against the Issuing Lender or any beneficiary of a
Letter of Credit or any other Person. The U.S. Borrower also agrees that the
Issuing Lender shall not be responsible for, and the U.S. Borrower’s
Reimbursement Obligation under Section 3.5 shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even though such documents shall in fact prove to be invalid, fraudulent or
forged, or any dispute between or among the U.S. Borrower and any beneficiary of
any Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the U.S. Borrower against any
beneficiary of such Letter of Credit or any such transferee. The Issuing Lender
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by the Issuing Lender’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction by final nonappealable
judgment. The U.S. Borrower agrees that any action taken or omitted by the
Issuing Lender under or in connection with any Letter of Credit or the related
drafts or documents, if done in the absence of gross negligence or willful
misconduct shall be binding on the U.S. Borrower and shall not result in any
liability of the Issuing Lender to the U.S. Borrower. The responsibility of the
Issuing Lender to the U.S. Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.
     SECTION 3.6 Effect of Letter of Credit Application. To the extent that any
provision of any Letter of Credit Application related to any Letter of Credit is
inconsistent with the provisions of this Article III, the provisions of this
Article III shall apply.
     SECTION 3.7 Collateral. The U.S. Borrower hereby grants to the Issuing
Lender a security interest in the following collateral (collectively, the “L/C
Collateral”) as collateral security for the prompt payment and performance when
due (whether at the stated maturity, by acceleration or otherwise) of the L/C
Obligations: all L/C Deposits, in each case, in an amount equal to the face
amount of all issued and outstanding Letters of Credit, and in all events, all
any and replacements, substitutions, profits, products, cash and non-cash
proceeds of the foregoing in any form and wherever located and all books and
records in whatever form maintained in connection with such L/C Collateral.

32



--------------------------------------------------------------------------------



 



ARTICLE IV
UNCONDITIONAL U.S. BORROWER GUARANTY
     SECTION 4.1 Guaranty of Obligations. The U.S. Borrower hereby
unconditionally guarantees to the Administrative Agent for the ratable benefit
of the Administrative Agent and the Lenders, and their respective successors,
endorsees, transferees and assigns, the prompt payment of all Obligations of the
Belgian Borrower, whether primary or secondary (whether by way of endorsement or
otherwise), whether now existing or hereafter arising, whether or not from time
to time reduced or extinguished (except by payment thereof) or hereafter
increased or incurred, whether or not recovery may be or hereafter become barred
by the statute of limitations, whether enforceable or unenforceable as against
the Belgian Borrower, whether or not discharged, stayed or otherwise affected by
any Applicable Insolvency Law or proceeding thereunder, whether created directly
with the Administrative Agent or any other Lender or acquired by the
Administrative Agent or any other Lender through assignment, endorsement or
otherwise, whether matured or unmatured, whether joint or several, as and when
the same become due and payable (whether at maturity or earlier, by reason of
acceleration, mandatory repayment or otherwise), in accordance with the terms of
any such instruments evidencing any such obligations, including all renewals,
extensions or modifications thereof (all Obligations of the Belgian Borrower,
including all of the foregoing, being hereinafter collectively referred to as
the “Belgian Borrower Guaranteed Obligations”).
     SECTION 4.2 Nature of Guaranty.
     (a) The U.S. Borrower agrees that this U.S. Borrower Guaranty is a
continuing, unconditional guaranty of payment and performance and not of
collection, and that its obligations under this U.S. Borrower Guaranty shall be
primary, absolute and unconditional, irrespective of, and unaffected by:
     (i) the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement or any other Loan Document or any
other agreement, document or instrument to which the Borrowers or any of their
respective Subsidiaries or Affiliates is or may become a party;
     (ii) the absence of any action to enforce this U.S. Borrower Guaranty, this
Agreement, any other Loan Document or any Hedging Agreement, or the waiver or
consent by the Administrative Agent or any other Lender with respect to any of
the provisions of this U.S. Borrower Guaranty, this Agreement, any other Loan
Document or any Hedging Agreement;
     (iii) the existence, value or condition of, or failure to perfect its Lien
against, any security for or other guaranty of the Belgian Borrower Guaranteed
Obligations or any action, or the absence of any action, by the Administrative
Agent or any other Lender in respect of such security or guaranty (including,
without limitation, the release of any such security or guaranty);
     (iv) any structural change in, restructuring of or other similar change of
the U.S. Borrower, the Belgian Borrower or any of their respective Subsidiaries;
or

33



--------------------------------------------------------------------------------



 



     (v) any other action or circumstances which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor;
it being agreed by the U.S. Borrower that its obligations under this U.S.
Borrower Guaranty shall not be discharged except as under the terms of
Section 4.6 below.
     (b) The U.S. Borrower represents, warrants and agrees that the Belgian
Borrower Guaranteed Obligations and its obligations under this U.S. Borrower
Guaranty are not and shall not be subject to any counterclaims, offsets or
defenses of any kind (other than the defense of payment) against the
Administrative Agent, the Lenders or the Borrower whether now existing or which
may arise in the future.
     (c) The U.S. Borrower hereby agrees and acknowledges that the Belgian
Borrower Guaranteed Obligations, and any of them, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon this U.S. Borrower Guaranty, and all dealings between
the Borrower and the U.S. Borrower, on the one hand, and the Administrative
Agent and any other Lender, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon this U.S. Borrower
Guaranty.
     SECTION 4.3 Waivers. To the extent permitted by Applicable Law, the U.S.
Borrower expressly waives the benefit of all provisions of Applicable Law which
are or might be in conflict with this U.S. Borrower Guaranty and all of the
following rights and defenses (and agrees not to take advantage of or assert any
such right or defense):
     (a) any rights it may now or in the future have under any statute, or at
law or in equity, or otherwise, to compel the Administrative Agent or any other
Lender to proceed in respect of the Belgian Borrower Guaranteed Obligations
against either Borrower or any other Person or against any security for or other
guaranty of the payment and performance of the Belgian Borrower Guaranteed
Obligations before proceeding against, or as a condition to proceeding against,
the U.S. Borrower;
     (b) any defense based upon the failure of the Administrative Agent or any
other Lender to commence an action in respect of the Belgian Borrower Guaranteed
Obligations against the Belgian Borrower, the U.S. Borrower, any other guarantor
or any other Person or any security for the payment and performance of the
Belgian Borrower Guaranteed Obligations;
     (c) any right to insist upon, plead or in any manner whatever claim or take
the benefit or advantage of, any appraisal, valuation, stay, extension,
marshalling of assets or redemption laws, or exemption, whether now or at any
time hereafter in force, which may delay, prevent or otherwise affect the
performance by the U.S. Borrower of its obligations under, or the enforcement by
the Administrative Agent or the other Lenders of, this U.S. Borrower Guaranty;
     (d) any right of diligence, presentment, demand, protest and notice (except
as specifically required herein) of whatever kind or nature with respect to any
of the Belgian Borrower Guaranteed Obligations and waives, to the fullest extent
permitted by Applicable Laws, the benefit of all provisions of Applicable Law
which are or might be in conflict with the terms of this U.S. Borrower Guaranty;
and

34



--------------------------------------------------------------------------------



 



     (e) any and all right to notice of the creation, renewal, extension or
accrual of any of the Belgian Borrower Guaranteed Obligations and notice of or
proof of reliance by the Administrative Agent or any other Lender upon, or
acceptance of, this U.S. Borrower Guaranty.
     The U.S. Borrower agrees that any notice or directive given at any time to
the Administrative Agent or any other Lender which is inconsistent with any of
the foregoing waivers shall be null and void and may be ignored by the
Administrative Agent or such other Lender, and, in addition, may not be pleaded
or introduced as evidence in any litigation relating to this U.S. Borrower
Guaranty for the reason that such pleading or introduction would be at variance
with the written terms of this U.S. Borrower Guaranty, unless the Administrative
Agent has specifically agreed otherwise in writing. The foregoing waivers are of
the essence of the transaction contemplated by this Agreement and the other Loan
Documents and, but for this U.S. Borrower Guaranty and such waivers, the
Administrative Agent and other Lenders would decline to enter into this
Agreement and the other Loan Documents.
     SECTION 4.4 Modification of Loan Documents, Etc. Neither the Administrative
Agent nor any other Lender shall incur any liability to the U.S. Borrower as a
result of any of the following, and none of the following shall impair or
release this U.S. Borrower Guaranty or any of the obligations of the U.S.
Borrower under this U.S. Borrower Guaranty:
     (a) any change or extension of the manner, place or terms of payment of, or
renewal or alteration of all or any portion of, the Belgian Borrower Guaranteed
Obligations;
     (b) any action under or in respect of this Agreement or the other Loan
Documents in the exercise of any remedy, power or privilege contained therein or
available to any of them at law, in equity or otherwise, or waiver or refraining
from exercising any such remedies, powers or privileges;
     (c) any amendment to, or modification of, in any manner whatsoever, the
Loan Documents;
     (d) any extension or waiver of the time for performance by the U.S.
Borrower, any other guarantor, the Belgian Borrower or any other Person of, or
compliance with, any term, covenant or agreement on its part to be performed or
observed under a Loan Document, or waiver of such performance or compliance or
consent to a failure of, or departure from, such performance or compliance;
     (e) the taking and holding of security or collateral for the payment of the
Belgian Borrower Guaranteed Obligations or the sale, exchange, release, disposal
of, or other dealing with, any property pledged, mortgaged or conveyed, or in
which the Administrative Agent or the other Lenders have been granted a Lien, to
secure any Indebtedness of the U.S. Borrower, any other guarantor or the Belgian
Borrower to the Administrative Agent or the other Lenders;
     (f) the release of anyone who may be liable in any manner for the payment
of any amounts owed by the U.S. Borrower, any other guarantor or the Belgian
Borrower to the Administrative Agent or any other Lender;

35



--------------------------------------------------------------------------------



 



     (g) any modification or termination of the terms of any intercreditor or
subordination agreement pursuant to which claims of other creditors of the U.S.
Borrower, any other guarantor or the Belgian Borrower are subordinated to the
claims of the Administrative Agent or any other Lender; or
     (h) any application of any sums by whomever paid or however realized to any
Belgian Borrower Guaranteed Obligations owing by the U.S. Borrower, any other
guarantor or the Belgian Borrower to the Administrative Agent or any other
Lender in such manner as the Administrative Agent or any other Lender shall
determine in its reasonable discretion.
     SECTION 4.5 Demand by the Administrative Agent. In addition to the terms
set forth in this Article IV and in no manner imposing any limitation on such
terms, if all or any portion of the then outstanding Belgian Borrower Guaranteed
Obligations are declared to be immediately due and payable, then the U.S.
Borrower shall, upon demand in writing therefor by the Administrative Agent to
the U.S. Borrower, pay all or such portion of the outstanding Belgian Borrower
Guaranteed Obligations due hereunder then declared due and payable.
     SECTION 4.6 Termination; Reinstatement.
     (a) Subject to clause (c) below, this U.S. Borrower Guaranty shall remain
in full force and effect until all the Belgian Borrower Guaranteed Obligations
and all the obligations of the U.S. Borrower under this U.S. Borrower Guaranty
shall have been paid in full and the Revolving Credit Commitments terminated.
     (b) No payment made by the Belgian Borrower, the U.S. Borrower or any other
Person received or collected by the Administrative Agent or any other Lender
from the Belgian Borrower, the U.S. Borrower or any other Person by virtue of
any action or proceeding or any setoff or appropriation or application at any
time or from time to time in reduction of or in payment of the Belgian Borrower
Guaranteed Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of the U.S. Borrower hereunder which shall, notwithstanding
any such payment (other than any payment made by the U.S. Borrower in respect of
the Obligations of the U.S. Borrower or any payment received or collected from
the U.S. Borrower in respect of the Obligations of the U.S. Borrower), remain
liable for the Obligations of the U.S. Borrower up to the maximum liability of
the U.S. Borrower hereunder until the Belgian Borrower Guaranteed Obligations
and all the Obligations of the U.S. Borrower shall have been paid in full and
the Revolving Credit Commitments terminated.
     (c) The U.S. Borrower agrees that, if any payment made by the Belgian
Borrower or any other Person applied to the Belgian Borrower Guaranteed
Obligations is at any time annulled, set aside, rescinded, invalidated, declared
to be fraudulent or preferential or otherwise required to be refunded or repaid,
or is repaid in whole or in part pursuant to a good faith settlement of a
pending or threatened claim, or the proceeds of any Collateral are required to
be refunded by the Administrative Agent or any other Lender to the Belgian
Borrower, its estate, trustee, receiver or any other Person, including, without
limitation, the U.S. Borrower, under any Applicable Law or equitable cause,
then, to the extent of such payment or repayment, the U.S. Borrower’s liability
hereunder shall be and remain in full force and effect, as fully as if such
payment had never been made, and, if prior thereto, this U.S. Borrower Guaranty
shall have been canceled or surrendered, this U.S. Borrower Guaranty shall be
reinstated in full force and effect,

36



--------------------------------------------------------------------------------



 



and such prior cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of the U.S. Borrower in respect of
the amount of such payment.
     SECTION 4.7 No Subrogation. Notwithstanding any payment or payments by the
U.S. Borrower hereunder, or any setoff or application of funds of the U.S.
Borrower by the Administrative Agent or any other Lender, or the receipt of any
amounts by the Administrative Agent or any other Lender with respect to any of
the Belgian Borrower Guaranteed Obligations, the U.S. Borrower shall not be
entitled to be subrogated to any of the rights of the Administrative Agent or
any other Lender against the Belgian Borrower, the other Subsidiary Guarantors
or any other guarantor or against any collateral security held by the
Administrative Agent or any other Lender for the payment of the Belgian Borrower
Guaranteed Obligations nor shall the U.S. Borrower seek any reimbursement from
the Belgian Borrower, any of the other Subsidiary Guarantors or any of the other
guarantors in respect of payments made by the U.S. Borrower in connection with
the Belgian Borrower Guaranteed Obligations, until all amounts owing to the
Administrative Agent and the other Lenders on account of the Belgian Borrower
Guaranteed Obligations are paid in full and the Revolving Credit Commitments are
terminated. If any amount shall be paid to the U.S. Borrower on account of such
subrogation rights at any time when all of the Belgian Borrower Guaranteed
Obligations shall not have been paid in full or the Revolving Credit Commitments
have not been terminated, such amount shall be held by the U.S. Borrower in
trust for the Administrative Agent, segregated from other funds of the U.S.
Borrower, and shall, forthwith upon receipt by the U.S. Borrower, be turned over
to the Administrative Agent (duly endorsed by the U.S. Borrower to the
Administrative Agent, if required) to be applied against the Belgian Borrower
Guaranteed Obligations, whether matured or unmatured, in such order as set forth
in this Agreement.
     SECTION 4.8 Payments. Payments by the U.S. Borrower shall be made to the
Administrative Agent, to be credited and applied to the Belgian Borrower
Guaranteed Obligations in accordance with Section 12.4 of this Agreement, in
immediately available Dollars, to an account designated by the Administrative
Agent or at the Administrative Agent’s Office or at any other address that may
be specified in writing from time to time by the Administrative Agent. Any and
all payments by or on account of any obligation of the U.S. Borrower under this
U.S. Borrower Guaranty shall be made free and clear of and without reduction or
withholding for any taxes.
ARTICLE V
GENERAL LOAN PROVISIONS
     SECTION 5.1 Interest.
     (a) Interest Rate Options. Subject to the provisions of this Section 5.1,
(i) at the election of the U.S. Borrower, Revolving Credit Loans denominated in
Dollars shall bear interest at (A) the Base Rate plus the Applicable Margin or
(B) the LIBOR Rate plus the Applicable Margin; provided that the LIBOR Rate
shall not be available until three (3) Business Days after the Closing Date,
(ii) at the election of the Belgian Borrower, Revolving Credit Loans denominated
in the Alternative Currency shall bear interest at the LIBOR Rate plus the
Applicable Margin; provided that the LIBOR Rate shall not be available until
three (3) Business Days after the Closing Date and (iii) Swingline Loans
denominated in Dollars shall bear interest

37



--------------------------------------------------------------------------------



 



at the Base Rate plus the Applicable Margin. The applicable Borrower shall
select the rate of interest and Interest Period, if any, applicable to any Loan
at the time a Notice of Borrowing or a Notice of Conversion/Continuation is
given pursuant to Section 5.2. Each Loan or portion thereof bearing interest
based on the Base Rate (including, without limitation, each Swingline Loan)
shall be a “Base Rate Loan” and each Loan or portion thereof bearing interest
based on the LIBOR Rate shall be a “LIBOR Rate Loan.” Any Loan or any portion
thereof as to which the applicable Borrower has not duly specified an interest
rate as provided herein shall be deemed a Base Rate Loan denominated in Dollars.
     (b) Interest Periods. Each interest period (the “Interest Period”)
applicable to each LIBOR Rate Loan shall be a period of one (1), two (2) or
three (3) months; provided that:
     (i) the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;
     (ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
     (iii) any Interest Period with respect to a LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
     (iv) no Interest Period shall extend beyond the Revolving Credit Maturity
Date; and
     (v) there shall be no more than five (5) Interest Periods in effect at any
time.
     (c) Default Rate. Subject to Section 12.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under
Section 12.1(a), (b), (j) or (k), or (ii) at the election of the Required
Lenders, upon the occurrence and during the continuance of any other Event of
Default, (A) the Borrowers shall no longer have the option to request LIBOR Rate
Loans, Alternative Currency Loans or, Swingline Loans or Letters of Credit (in
the case of the U.S. Borrower), (B) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate then
applicable to LIBOR Rate Loans until the end of the applicable Interest Period
and thereafter at a rate equal to two percent (2%) in excess of the rate then
applicable to Base Rate Loans, and (C) all outstanding Base Rate Loans, Letters
of Credit and other Obligations arising hereunder or under any other Loan
Document shall bear interest at a rate per annum equal to two percent (2%) in
excess of the rate then applicable to Base Rate Loans or such other Obligations
arising hereunder or under any other Loan Document. Interest shall continue to
accrue on the Obligations after the filing by or against the U.S. Borrower of
any

38



--------------------------------------------------------------------------------



 



petition seeking any relief in bankruptcy or under any act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign.
     (d) Interest Payment and Computation. Interest on each Base Rate Loan,
LIBOR Rate Loan and Letters of Credit shall be due and payable in arrears on the
last Business Day of each calendar month commencing October 31, 2008. All
computations of interest for Base Rate Loans when the Base Rate is determined by
the Prime Rate shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest provided hereunder shall be made on the basis of a 360-day year and
actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).
     (e) Maximum Rate. In no contingency or event whatsoever shall the aggregate
of all amounts deemed interest under this Agreement charged or collected
pursuant to the terms of this Agreement exceed the highest rate permissible
under any Applicable Law which a court of competent jurisdiction shall, in a
final determination, deem applicable hereto. In the event that such a court
determines that the Lenders have charged or received interest hereunder in
excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
applicable Borrower any interest received by the Lenders in excess of the
maximum lawful rate or (ii) apply such excess to the principal balance of the
Obligations as determined by the Administrative Agent. It is the intent hereof
that the Borrowers not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrowers under Applicable Law.
     SECTION 5.2 Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the U.S. Borrower shall have the option to (a) convert at any time
following the third Business Day after the Closing Date all or any portion of
any outstanding Base Rate Loans (other than Swingline Loans) in a principal
amount equal to $1,000,000 or any whole multiple of $1,000,000 in excess thereof
into one or more LIBOR Rate Loans denominated in Dollars or (b) upon the
expiration of any Interest Period, (i) convert all or any part of its
outstanding LIBOR Rate Loans denominated in Dollars in a principal amount equal
to $1,000,000 or a whole multiple of $1,000,000 in excess thereof into Base Rate
Loans (other than Swingline Loans) or (ii) continue such LIBOR Rate Loans as
LIBOR Rate Loans. Provided that no Default or Event of Default has occurred and
is then continuing, the Belgian Borrower shall have the option to upon the
expiration of any Interest Period, continue any Alternative Currency Loan
denominated in any Permitted Currency in a principal amount of $1,000,000 or any
whole multiple of $1,000,000 in excess thereof as a LIBOR Rate Loan in the same
Permitted Currency. Whenever either Borrower desires to convert or continue
Loans as provided above, such Borrower shall give the Administrative Agent
irrevocable prior written notice in the form attached as Exhibit E (a “Notice of
Conversion/Continuation”) not later than three (3) Business Days before the day
on which a proposed conversion or continuation of such Loan is to be effective
specifying (A) the Loans to be converted or continued, and, in the case of any
LIBOR Rate Loan to be converted or continued, the last day of the Interest
Period therefor, (B) the Permitted Currency in which such Loan is denominated,
(C) the effective date of such conversion or continuation (which shall be a
Business Day), (D) the principal amount of such Loans to be converted or
continued and (E) the

39



--------------------------------------------------------------------------------



 



Interest Period to be applicable to such converted or continued LIBOR Rate Loan.
The Administrative Agent shall promptly notify the Lenders of such Notice of
Conversion/ Continuation.
     SECTION 5.3 Fees.
     (a) Undrawn Fee. Commencing on the Closing Date, the Borrower Agent shall
pay to the Administrative Agent, for the account of the Revolving Credit
Lenders, a non-refundable undrawn fee (the “Undrawn Fee”) at a rate per annum
equal to the Applicable Margin on the average daily unused portion of the
Revolving Credit Commitment; provided, that the amount of outstanding Swingline
Loans shall not be considered usage of the Revolving Credit Commitment for the
purpose of calculating such Undrawn Fee. The Undrawn Fee shall be payable in
arrears on the last Business Day of each calendar quarter during the term of
this Agreement commencing December 31, 2008 and ending on the Revolving Credit
Maturity Date. Such commitment fee shall be distributed by the Administrative
Agent to the Revolving Credit Lenders pro rata in accordance with the Lenders’
respective Revolving Credit Commitment Percentages.
     (b) Commitment Fee. On the Closing Date, the Borrower Agent shall pay to
the Administrative Agent, for the account of the Revolving Credit Lenders, a
non-refundable commitment fee equal to one-half of one percent (0.500%) of the
aggregate Revolving Credit Commitment. Such commitment fee shall be distributed
by the Administrative Agent to the Revolving Credit Lenders pro rata in
accordance with the Revolving Credit Lenders’ respective Revolving Credit
Commitment Percentages. Such commitment fee shall be fully earned and due and
payable on the Closing Date.
     (c) Other Fees. The Borrower Agent shall pay to the Administrative Agent
such fees in accordance with the terms and conditions set forth in Section 9.11.
     SECTION 5.4 Manner of Payment.
     (a) Loans Denominated in Dollars and Letters of Credit. Each payment by the
U.S. Borrower on account of the principal of or interest on any Loan or Letter
of Credit denominated in Dollars or of any fee, commission or other amounts
(including the Reimbursement Obligation with respect to any Letter of Credit)
payable to the Lenders under this Agreement (except as set forth in
Section 5.4(b)) shall be made in Dollars not later than 1:00 p.m. on the date
specified for payment under this Agreement to the Administrative Agent at the
Administrative Agent’s Office for the account of the Lenders (other than as set
forth below) pro rata in accordance with their respective Revolving Credit
Commitment Percentages (except as specified below) in immediately available
funds and shall be made without any set-off, counterclaim or deduction
whatsoever. Any payment received after such time but before 2:00 p.m. on such
day shall be deemed a payment on such date for the purposes of Section 12.1, but
for all other purposes shall be deemed to have been made on the next succeeding
Business Day. Any payment received after 2:00 p.m. shall be deemed to have been
made on the next succeeding Business Day for all purposes. With respect to each
Letter of Credit, each payment of the Issuing Lender’s fees commissions shall be
made in like manner, but for the account of the Issuing Lender.

40



--------------------------------------------------------------------------------



 



     (b) Loans Denominated in the Alternative Currency. Each payment by the
Borrowers on account of the principal of or interest on the Loans denominated in
any Alternative Currency shall be made in such Alternative Currency (or as
agreed to in writing by the Administrative Agent, in Dollars) not later than
11:00 a.m. (the time of the Administrative Agent’s Correspondent) on the date
specified for payment under this Agreement to the Administrative Agent’s account
with the Administrative Agent’s Correspondent for the account of the Lenders
(other than as set forth below) pro rata in accordance with their respective
Revolving Credit Commitment Percentages (except as set forth below) in
immediately available funds, and shall be made without any set-off, counterclaim
or deduction whatsoever. Any payment received after such time but before 12:00
noon (the time of the Administrative Agent’s Correspondent) on such day shall be
deemed a payment on such date for the purposes of Section 12.1, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day. Any payment received after 12:00 noon (the time of the Administrative
Agent’s Correspondent) shall be deemed to have been made on the next succeeding
Business Day for all purposes.
     (c) Upon receipt by the Administrative Agent of each payment set forth in
Section 5.4(a) and (b) above, the Administrative Agent shall distribute to each
Lender at its address for notices set forth herein its pro rata share of such
payment in accordance with such Lender’s Commitment Percentage, (except as
specified below) and shall wire advice of the amount of such credit to each
Lender. Each payment to the Administrative Agent of the Issuing Lender’s fees
shall be made in like manner, but for the account of the Issuing Lender. Each
payment to the Administrative Agent of Administrative Agent’s fees or expenses
shall be made for the account of the Administrative Agent and any amount payable
to any Lender under Sections 5.9, 5.10, 5.11 or 14.3 shall be paid to the
Administrative Agent for the account of the applicable Lender. Subject to
Section 5.1(b)(ii), if any payment under this Agreement shall be specified to be
made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment.
     SECTION 5.5 Evidence of Indebtedness.
     (a) Extensions of Credit. The Extensions of Credit made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note and/or Swingline Note, as applicable, which shall evidence
such Lender’s Revolving Credit Loans and/or Swingline Loans, as applicable, in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

41



--------------------------------------------------------------------------------



 



     (b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
     SECTION 5.6 Adjustments. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Loans or other obligations hereunder resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of its
Loans and accrued interest thereon or other such obligations (other than
pursuant to Sections 5.9, 5.10, 5.11 or 14.3 hereof) greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that
          (i) if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and
          (ii) the provisions of this paragraph shall not be construed to apply
to (A) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Swingline Loans and Letters of Credit to any assignee
or participant, other than to such Borrower or any Subsidiary thereof (as to
which the provisions of this paragraph shall apply).
Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of each Borrower in the amount of
such participation.
     SECTION 5.7 Obligations of Lenders.
     (a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.3(b) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable borrowing available to
the Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest

42



--------------------------------------------------------------------------------



 



thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, (x) with
respect to any Loan denominated in Dollars, the greater of the daily average
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, and (y) with
respect to any Loan denominated in the Alternative Currency, the rate per annum
equal to the Administrative Agent’s aggregate marginal cost (including the cost
of maintaining any required reserves or deposit insurance and of any fees,
penalties, overdraft charges or other costs or expenses incurred by the
Administrative Agent as a result of the failure to deliver funds hereunder) of
carrying such amount, and (ii) in the case of a payment to be made by a
Borrower, the interest rate applicable to Base Rate Loans. If such Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by a Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent. A certificate of the Administrative
Agent with respect to any amounts owing under this Section 5.7 shall be
conclusive, absent manifest error.
     (b) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit are several and are not joint or joint and
several. The failure of any Lender to make available its Revolving Credit
Commitment Percentage of any Loan requested by the applicable Borrower shall not
relieve it or any other Lender of its obligation, if any, hereunder to make its
Revolving Credit Commitment Percentage of such Loan available on the borrowing
date, but no Lender shall be responsible for the failure of any other Lender to
make its Revolving Credit Commitment Percentage of such Loan available on the
borrowing date.
     SECTION 5.8 Changed Circumstances.
     (a) Circumstances Affecting LIBOR Rate and Alternative Currency
Availability. If with respect to any Interest Period for any LIBOR Rate Loan the
Administrative Agent or any Lender (after consultation with the Administrative
Agent) shall determine that (i) by reason of circumstances affecting the foreign
exchange and interbank markets generally, deposits in the Alternative Currency
in the applicable amounts are not being quoted on Telerate Page 3750 or offered
to the Administrative Agent or such Lender for such Interest Period, (ii) a
fundamental change has occurred in the foreign exchange or interbank markets
with respect to the Alternative Currency (including, without limitation, changes
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls) or (iii) it has become otherwise
materially impractical for the Administrative Agent or the Lenders to make such
Loan in the Alternative Currency, then the Administrative Agent shall forthwith
give notice thereof to the Borrower Agent. Thereafter, until the Administrative
Agent notifies the Borrower Agent that such circumstances no longer exist, the
obligation of the Lenders to make LIBOR Rate Loans or Alternative Currency
Loans, as applicable, and the right of the Borrowers to convert any Loan to or
continue any Loan as a LIBOR Rate Loan or an Alternative Currency Loan, as
applicable, shall be suspended, and the Borrowers shall repay in full (or cause
to be repaid in full) the then outstanding principal amount of each such LIBOR
Rate Loan or Alternative Currency Loan, as

43



--------------------------------------------------------------------------------



 



applicable, together with accrued interest thereon, on the last day of the then
current Interest Period applicable to such LIBOR Rate Loan or Alternative
Currency Loan, as applicable, or, in the case of a Loan made to the U.S.
Borrower, convert the then outstanding principal amount of each such LIBOR Rate
Loan to a Base Rate Loan in Dollars as of the last day of such Interest Period;
provided that if the U.S. Borrower elects to make such conversion, the U.S.
Borrower shall pay to the Administrative Agent and the Lenders any and all
costs, fees and other expenses incurred by the Administrative Agent and the
Lenders in effecting such conversion.
     (b) Laws Affecting LIBOR Rate and Alternative Currency Availability. If,
after the date hereof, the introduction of, or any change in, any Applicable Law
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any of the Lenders
(or any of their respective Lending Offices) with any request or directive
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, shall make it unlawful or impossible for any
of the Lenders (or any of their respective Lending Offices) to honor its
obligations hereunder to make or maintain any LIBOR Rate Loan or any Alternative
Currency Loan, such Lender shall promptly give notice thereof to the
Administrative Agent and the Administrative Agent shall promptly give notice to
the Borrower Agent and the other Lenders. Thereafter, until the Administrative
Agent notifies the Borrower Agent that such circumstances no longer exist,
(i) the obligations of the Lenders to make LIBOR Rate Loans or Alternative
Currency Loans, as applicable, and the right (if any) of the Borrowers to
convert any Loan or continue any Loan as a LIBOR Rate Loan or an Alternative
Currency Loan, as applicable, shall be suspended and thereafter the U.S.
Borrower may select only Base Rate Loans hereunder and the Belgian Borrower
shall not be permitted to make any borrowings under this Agreement, and (ii) if
any of the Lenders may not lawfully continue to maintain a LIBOR Rate Loan or an
Alternative Currency Loan, as applicable, to the end of then current Interest
Period applicable thereto as a LIBOR Rate Loan or Alternative Currency Loan, as
applicable, the applicable LIBOR Rate Loan or an Alternative Currency Loan, as
applicable, shall immediately be repaid, together with accrued interest thereon
and any amount payable under Section 5.9, or converted (if a LIBOR Rate Loan in
Dollars to the U.S. Borrower) to a Base Rate Loan in Dollars for the remainder
of such Interest Period; provided that if the U.S. Borrower elects to make such
conversion, the U.S. Borrower shall pay to the Administrative Agent and the
Lenders any and all costs, fees and other expenses incurred by the
Administrative Agent and the Lenders in effecting such conversion.
     (c) Exchange Indemnification and Increased Costs. Each of the U.S. Borrower
and Belgian Borrower shall, upon demand from the Administrative Agent, pay to
the Administrative Agent or any applicable Lender, the amount of (i) any loss or
cost or increased cost incurred by the Administrative Agent or any applicable
Lender, (ii) any reduction in any amount payable to or in the effective return
on the capital to the Administrative Agent or any applicable Lender, (iii) any
interest or any other return, including principal, foregone by the
Administrative Agent or any applicable Lender as a result of the introduction
of, change over to or operation of the Euro, or (iv) any currency exchange loss,
that Administrative Agent or any Lender sustains as a result of any payment
being made by such applicable Borrower in a currency other than that originally
extended to such Borrower or as a result of any other currency exchange loss
incurred by the Administrative Agent or any applicable Lender under this
Agreement; provided, however, that the Belgian Borrower shall only be
responsible for any such amounts owed in connection with

44



--------------------------------------------------------------------------------



 



Alternative Currency Loans. A certificate of the Administrative Agent setting
forth the basis for determining such additional amount or amounts necessary to
compensate the Administrative Agent or the applicable Lender shall be
conclusively presumed to be correct save for manifest error.
     SECTION 5.9 Indemnity. Each of the U.S. Borrower and Belgian Borrower
hereby agree to indemnify each of the Lenders against any loss or expense which
may arise or be attributable to each Lender’s obtaining, liquidating or
employing deposits or other funds acquired to effect, fund or maintain any Loan
(a) as a consequence of any failure by a Borrower to make any payment when due
of any amount due hereunder in connection with a LIBOR Rate Loan or an
Alternative Currency Loan, (b) due to any failure of a Borrower to borrow,
continue or convert on a date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation or (c) due to any payment, prepayment or
conversion of any LIBOR Rate Loan or an Alternative Currency Loan on a date
other than the last day of the Interest Period therefor; provided, however, that
the Belgian Borrower shall only be responsible for any indemnification owed in
connection with Alternative Currency Loans. The amount of such loss or expense
shall be determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Revolving Credit Commitment Percentage of
the LIBOR Rate Loans in the London interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical. A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the Borrower Agent through the Administrative Agent and shall be conclusively
presumed to be correct save for manifest error.
     SECTION 5.10 Increased Costs.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate) or the Issuing Lender;
     (ii) subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the Issuing Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 5.11 and the imposition of, or any change in the rate of any Excluded
Taxes payable by such Lender or the Issuing Lender); or
     (iii) impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Rate Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan or an
Alternative Currency Loan (or of maintaining its obligation to make any such
Loan), or to increase

45



--------------------------------------------------------------------------------



 



the cost to such Lender or the Issuing Lender of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the Issuing Lender hereunder
(whether of principal, interest or any other amount) then, upon written request
of such Lender or the Issuing Lender, the applicable Borrower shall promptly pay
to any such Lender or the Issuing Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Lender, as the
case may be, for such additional costs incurred or reduction suffered; provided,
however, that the Belgian Borrower shall only be responsible for any such
amounts owed in connection with Alternative Currency Loans.
     (b) Capital Requirements. If any Lender or the Issuing Lender determines
that any Change in Law affecting such Lender or the Issuing Lender or any
Lending Office of such Lender or such Lender’s or the Issuing Lender’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Lender’s capital or
on the capital of such Lender’s or the Issuing Lender’s holding company, if any,
as a consequence of this Agreement, the Revolving Credit Commitment of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender’s or the
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Lender’s policies and
the policies of such Lender’s or the Issuing Lender’s holding company with
respect to capital adequacy), then from time to time upon written request of
such Lender or such Issuing Lender the Borrowers shall promptly pay to such
Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender’s or
the Issuing Lender’s holding company for any such reduction suffered; provided,
however, that the Belgian Borrower shall only be responsible for any such
amounts owed in connection with Alternative Currency Loans.
     (c) Certificates for Reimbursement. A certificate of a Lender or the
Issuing Lender setting forth the amount or amounts necessary to compensate such
Lender or the Issuing Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section and delivered to the Borrower
Agent shall be conclusive absent manifest error. The applicable Borrower shall
pay such Lender or the Issuing Lender, as the case may be, the amount shown as
due on any such certificate within ten (10) Business Days after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender or the Issuing Lender, as the case may be, notifies
the Borrower Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Lender’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

46



--------------------------------------------------------------------------------



 



     SECTION 5.11 Taxes.
     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if either Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Lender, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Borrower shall make
such deductions and (iii) such Borrower shall timely pay the full amount
deducted to the relevant Governmental Authority in accordance with Applicable
Law.
     (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of paragraph (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with Applicable Law.
     (c) Indemnification by Borrowers. Each Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Lender, within ten
(10) Business Days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid by the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided, however, that the Belgian Borrower shall only be responsible for any
such amounts owed in connection with Alternative Currency Loans.. A certificate
as to the amount of such payment or liability delivered to the Borrower Agent by
a Lender or the Issuing Lender (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Lender, shall be conclusive absent manifest error.
     (d) Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
a Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower Agent (with a copy to the
Administrative Agent), at the time or times prescribed by Applicable Law or
reasonably requested by the Borrower Agent or the Administrative Agent, such
properly completed and executed documentation prescribed by Applicable Law as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower Agent or the
Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower Agent or the
Administrative Agent as will enable the Borrower Agent or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Without limiting the generality of the
foregoing, in the event that a Borrower is a resident for tax purposes in the
United States, any Foreign Lender shall deliver to the Borrower Agent and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this

47



--------------------------------------------------------------------------------



 



Agreement (and from time to time thereafter upon the request of the Borrower
Agent or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the such Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower Agent to determine the withholding or
deduction required to be made.
     (e) Treatment of Certain Refunds. If the Administrative Agent, a Lender or
the Issuing Lender determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by a
Borrower or with respect to which such Borrower has paid additional amounts
pursuant to this Section, it shall pay to such Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or the Issuing Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that such Borrower, upon the
request of the Administrative Agent, such Lender or the Issuing Lender, agrees
to repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Lender in the event the
Administrative Agent, such Lender or the Issuing Lender is required to repay
such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent, any Lender or the Issuing Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrowers or any other Person.
     (f) Survival. Without prejudice to the survival of any other agreement of
the Borrowers hereunder, the agreements and obligations of the Borrowers
contained in this Section shall survive the payment in full of the Obligations
and the termination of the Revolving Credit Commitment.
     SECTION 5.12 Mitigation Obligations; Replacement of Lenders.

48



--------------------------------------------------------------------------------



 



     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires either Borrower to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.11, then such Lender shall use reasonable
efforts to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 5.10 or Section 5.11, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower Agent hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.11, or if any Lender defaults in its obligation to fund Loans
hereunder, then the Borrower Agent may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 14.10), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that
     (i) the Borrower Agent shall have paid to the Administrative Agent the
assignment fee specified in Section 14.10,
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the applicable Borrower (in the case of all other
amounts),
     (iii) in the case of any such assignment resulting from a claim for
compensation under Section 5.10 or payments required to be made pursuant to
Section 5.11, such assignment will result in a reduction in such compensation or
payments thereafter, and
     (iv) such assignment does not conflict with Applicable Law.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower Agent to require such assignment and
delegation cease to apply.
     SECTION 5.13 Security. The Obligations of the Borrowers (other than the L/C
Obligations which are secured pursuant to Article III hereunder) shall be
secured by the U.S. Borrower as provided in the Security Documents.

49



--------------------------------------------------------------------------------



 



     SECTION 5.14 Regulatory Limitation. In the event, as a result of increases
in the value of the Alternative Currency against the Dollar or for any other
reason, the obligation of any of the Lenders to make Loans (taking into account
the Dollar Amount of the Obligations and all other indebtedness required to be
aggregated under 12 U.S.C.A. §84, as amended, the regulations promulgated
thereunder and any other Applicable Law) is determined by such Lender to exceed
its then applicable legal lending limit under 12 U.S.C.A. §84, as amended, and
the regulations promulgated thereunder, or any other Applicable Law, the amount
of additional Extensions of Credit such Lender shall be obligated to make or
issue or participate in hereunder shall immediately be reduced to the maximum
amount which such Lender may legally advance (as determined by such Lender), the
obligation of each of the remaining Lenders hereunder shall be proportionately
reduced, based on their applicable Revolving Credit Commitment Percentages and,
to the extent necessary under such laws and regulations (as determined by each
of the Lenders, with respect to the applicability of such laws and regulations
to itself).
     SECTION 5.15 Appointment of Borrower Agent. The Belgian Borrower hereby
irrevocably appoints and authorizes the U.S. Borrower, and the U.S. Borrower
hereby accepts such appointment and agrees to act, as agent of the Belgian
Borrower (in such capacity, the “Borrower Agent”) (a) to provide the
Administrative Agent with all notices with respect to all Extension of Credit
obtained for the benefit of the Belgian Borrower and all other consents, notices
and instructions under this Agreement, (b) to take such action on behalf of the
Belgian Borrower, as the Borrower Agent deems appropriate on its behalf to
obtain Extensions of Credit and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement, (c) to act as
its agent for service of process and notices required to be delivered under this
Agreement or the other Loan Documents, it being understood and agreed that
receipt by the Borrower Agent of summons, notice or similar item shall be deemed
effective receipt by the Belgian Borrower and its Subsidiaries and (d) to take
such other actions as are expressly provided for in this Agreement and the other
Loan Documents.
ARTICLE VI
CLOSING; CONDITIONS OF CLOSING AND BORROWING
     SECTION 6.1 Closing. The closing shall take place at the offices of K&L
Gates LLP at 10:00 a.m. on October 2, 2008, or at such other place, date and
time as the parties hereto shall mutually agree.
     SECTION 6.2 Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:
     (a) Executed Loan Documents. This Agreement, a Revolving Credit Note in
favor of each Lender requesting a Revolving Credit Note in favor of each Lender
requesting a Swingline Note in favor of the Swingline Lender (if requested
thereby) and the Security Documents, together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder.

50



--------------------------------------------------------------------------------



 



     (b) Closing Certificates; Etc. The Administrative Agent shall have received
each of the following in form and substance reasonably satisfactory to the
Administrative Agent:
     (i) Officer’s Certificate of the each. Borrower. A certificate from a
Responsible Officer of each Borrower to the effect that all representations and
warranties of such Borrower contained in this Agreement and the other Loan
Documents are true, correct and complete; that such Borrower is not in violation
of any of the covenants contained in this Agreement and the other Loan
Documents; that, after giving effect to the transactions contemplated by this
Agreement, no Default or Event of Default has occurred and is continuing; and
that each Borrower, as applicable, has satisfied each of the conditions set
forth in Section 6.2 and Section 6.3.
     (ii) Certificate of Secretary of each Borrower. A certificate of a
Responsible Officer of each Borrower certifying as to the incumbency and
genuineness of the signature of each officer of such Borrower executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation
(or equivalent documentation) of such Borrower and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation or formation, (B) the bylaws or other governing
document of such Borrower as in effect on the Closing Date, (C) resolutions duly
adopted by the board of directors or other governing body of such Borrower
authorizing the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 6.2(b)(iii).
     (iii) Certificates of Good Standing. Certificates as of a recent date of
the good standing (or equivalent documentation to the extent that such
certificates are available under the Applicable Laws of such jurisdiction) of
each Borrower under the laws of its jurisdiction of organization and, to the
extent requested by the Administrative Agent, each other jurisdiction where the
failure of such Borrower to be so qualified to do business would have a Material
Adverse Effect.
     (iv) Opinions of Counsel. Favorable opinions of counsel to the Borrowers
addressed to the Administrative Agent and the Lenders with respect to the
Borrowers, the Loan Documents, the Collateral and such other matters as the
Lenders shall request.
     (v) Tax Forms. Copies of the United States Internal Revenue Service forms
required by Section 5.11(d).
     (c) Personal Property Collateral.
     (i) Filings and Recordings. The Administrative Agent shall have received
all filings and recordations that are necessary to perfect the security
interests of the Administrative Agent, on behalf of itself and the Lenders, in
the Collateral and the Administrative Agent shall have received evidence
reasonably satisfactory to the Administrative Agent that upon such filings and
recordations such security interests constitute valid and perfected first
priority Liens thereon.

51



--------------------------------------------------------------------------------



 



     (ii) Lien Search. The Administrative Agent shall have received the results
of a Lien search (including a search as to judgments, pending litigation and tax
matters), in form and substance reasonably satisfactory thereto, made against
the U.S. Borrower under the Uniform Commercial Code (or applicable judicial
docket) as in effect in the state in which such Borrower is located (pursuant to
the UCC), indicating among other things that its assets are free and clear of
any Lien except for Permitted Liens.
     (iii) Hazard and Liability Insurance. The Administrative Agent shall have
received certificates of property hazard, business interruption and liability
insurance, evidence of payment of all insurance premiums for the current policy
year of each (naming the Administrative Agent as additional insured on all
certificates for liability insurance), and, if requested by the Administrative
Agent, copies (certified by a Responsible Officer of the U.S. Borrower) of
insurance policies in form and substance reasonably satisfactory to the
Administrative Agent.
     (d) Deposit Account/Bank Fees. The Borrower Agent shall have either
(i) satisfied the Depository Requirement set forth in Section 9.11(a) or
(ii) paid to the Administrative Agent the fee set forth in Section 9.11(b).
     (e) Consents; Defaults.
     (i) Governmental and Third Party Approvals. The Borrowers shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Borrowers or such other transactions or that could seek or threaten
any of the foregoing, and no law or regulation shall be applicable which in the
reasonable judgment of the Administrative Agent could reasonably be expected to
have such effect.
     (ii) No Injunction, Etc. No action, proceeding, investigation, regulation
or legislation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby.
     (f) Financial Matters.
     (i) Financial Statements. The Administrative Agent shall have received
(A) the audited Consolidated balance sheet of the Borrowers and their
Subsidiaries as of December 31, 2007 and the related audited statements of
income and retained earnings and cash flows for the Fiscal Year then ended and
(B) unaudited Consolidated balance

52



--------------------------------------------------------------------------------



 



sheet of the Borrowers and their Subsidiaries as of June 30, 2008 and related
unaudited interim statements of income and retained earnings.
     (ii) Financial Condition Certificate. The Borrower Agent shall have
delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent, and certified as accurate by a
Responsible Officer of the Borrower Agent, that (A) the Borrowers and each of
their Subsidiaries, taken as a whole, are Solvent, (B) the Borrowers and their
Subsidiaries, taken as a whole, have not entered into or incurred debts or
liabilities beyond its ability to pay such debts or liabilities as they mature
and (C) attached thereto are calculations evidencing compliance on a pro forma
basis with the covenants contained in Article X.
     (iii) Payment at Closing. The U.S. Borrower shall have paid (A) to the
Administrative Agent and the Lenders the fees set forth or referenced in
Section 5.3 any other accrued and unpaid fees or commissions due hereunder,
(B) all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, and (C) to any other Person
such amount as may be due thereto in connection with the transactions
contemplated hereby, including all taxes, fees and other charges in connection
with the execution, delivery, recording, filing and registration of any of the
Loan Documents.
     (g) Miscellaneous.
     (i) Notice of Borrowing. The Administrative Agent shall have received a
Notice of Account Designation specifying the account or accounts to which the
proceeds of any Loans made after the Closing Date are to be disbursed.
     (ii) Due Diligence. The Administrative Agent shall have completed, to its
satisfaction, all legal, tax, business and other due diligence with respect to
the business, assets, liabilities, operations and condition (financial or
otherwise) of the Borrowers and their Subsidiaries in scope and determination
satisfactory to the Administrative Agent in its sole discretion.
     (iii) Other Documents. All opinions, certificates and other instruments and
all proceedings in connection with the transactions contemplated by this
Agreement shall be satisfactory in form and substance to the Administrative
Agent. The Administrative Agent shall have received copies of all other
documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.
     SECTION 6.3 Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Extensions of Credit (including the initial Extension of
Credit) and/or the Issuing Lender to issue or extend any Letter of Credit are
subject to the satisfaction of the following conditions precedent on the
relevant borrowing, issuance or extension date:
     (a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VII shall be true and correct in all material
respects on and as of

53



--------------------------------------------------------------------------------



 



such borrowing, continuation, conversion, issuance or extension date with the
same effect as if made on and as of such date, except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date.
     (b) No Existing Default. No Default or Event of Default shall have occurred
and be continuing (i) on the borrowing, continuation or conversion date with
respect to such Loan or after giving effect to the Loans to be made, continued
or converted on such date or (ii) on the issuance or extension date with respect
to such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.
     (c) Notices. The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the Borrower
Agent in accordance with Section 2.3(a) or Section 5.2, as applicable.
     (d) Compliance with Borrowing Limits. The U.S. Borrower shall have
demonstrated that compliance with Section 2.4(b)(i) on the borrowing, conversion
or continuation date with respect to such Revolving Credit Loan or after giving
effect to the such Revolving Credit Loans to be made, converted or continued on
such date or (ii) on the issuance or extension date with respect to such Letter
of Credit or after giving effect to the issuance or extension of such Letter of
Credit on such date.
     (e) Foreign Security Interests and Filings. With regard to each Pledged
Foreign Subsidiary, the U.S. Borrower shall have provided the Administrative
Agent with evidence reasonably satisfactory to the Administrative Agent of the
Administrative Agent’s perfected security interest having a first priority
position (or the equivalent thereof pursuant to the Applicable Laws and
practices of any relevant foreign jurisdiction) in 65% of the Capital Stock to
be pledged under the Security Documents of each Pledged Foreign Subsidiary.
     (f) Foreign Counsel Opinions. The Administrative Agent shall have received
favorable opinions of Belgian counsel, French counsel and Brazilian counsel
addressed to the Administrative Agent and the Lenders with respect to the
Pledged Foreign Subsidiaries, the Loan Documents, the Collateral and such other
matters as the Lenders shall request.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
     SECTION 7.1 Representations and Warranties. To induce the Administrative
Agent and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, each Borrower hereby represents and warrants to the
Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder that:
     (a) Organization; Power; Qualification. Each of the Borrowers and their
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, has the power and
authority to own its properties and to carry on its business as now being and
hereafter proposed to be conducted and is duly qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization except in
jurisdictions where the

54



--------------------------------------------------------------------------------



 



failure to be so qualified or in good standing could not reasonably be expected
to result in a Material Adverse Effect. The jurisdictions in which the Borrowers
and their Subsidiaries are organized and qualified to do business as of the
Closing Date are described on Schedule 7.1(a).
     (b) Ownership. Each Subsidiary of the Borrowers as of the Closing Date is
listed on Schedule 7.1(b). As of the Closing Date, the capitalization of the
Borrowers and their Subsidiaries (other than the U.S. Borrower) consists of the
number of shares, authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 7.1(b). All outstanding
shares have been duly authorized and validly issued and are fully paid and
nonassessable, with no personal liability attaching to the ownership thereof,
and not subject to any preemptive or similar rights, except as described on
Schedule 7.1(b). The shareholders of the Borrowers (other than the U.S.
Borrower) and each of their Subsidiaries and the number of shares owned by each
as of the Closing Date are described on Schedule 7.1(b). As of the Closing Date,
there are no outstanding stock purchase warrants, subscriptions, options,
securities, instruments or other rights of any type or nature whatsoever, which
are convertible into, exchangeable for or otherwise provide for or permit the
issuance of Capital Stock of the Borrowers or their Subsidiaries, except as
described on Schedule 7.1(b).
     (c) Authorization of Agreement, Loan Documents and Borrowing. Each of the
Borrowers and their Subsidiaries has the right, power and authority and has
taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party in accordance with their respective terms. This Agreement
and each of the other Loan Documents has been duly executed and delivered by the
duly authorized officers of each of the Borrowers and each of its Subsidiaries
party thereto, and each such document constitutes the legal, valid and binding
obligation of the Borrowers or its Subsidiary party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.
     (d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.
The execution, delivery and performance by each of the Borrowers and their
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby do not and will not, by the passage of
time, the giving of notice or otherwise, (i) require any Governmental Approval
or violate any Applicable Law relating to the Borrowers or any of their
Subsidiaries where the failure to obtain such Governmental Approval could
reasonably be expected to have a Material Adverse Effect, (ii) conflict with,
result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of the Borrowers or any
of their Subsidiaries, (iii) conflict with, result in a breach of or constitute
a default under any indenture, agreement or other instrument to which such
Person is a party or by which any of its properties may be bound or any
Governmental Approval relating to such Person, which could reasonably be
expected to have a Material Adverse Effect, (iv) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Liens arising under the
Loan Documents or (v) require any consent or authorization of, filing with, or
other act in respect of, an arbitrator or Governmental Authority and no consent
of any other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement other than consents,
authorizations,

55



--------------------------------------------------------------------------------



 



filings or other acts or consents for which the failure to obtain or make could
not reasonably be expected to have a Material Adverse Effect and other than
consents or filings under the UCC.
     (e) Compliance with Law; Governmental Approvals. Each of the Borrowers and
their Subsidiaries (i) has all Governmental Approvals required by any Applicable
Law for it to conduct its business, each of which is in full force and effect,
is final and not subject to review on appeal and is not the subject of any
pending or, to the best of its knowledge, threatened attack by direct or
collateral proceeding, (ii) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (iii) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law except
in each case (i), (ii) or (iii) where the failure to have, comply or file could
not reasonably be expected to have a Material Adverse Effect.
     (f) Tax Returns and Payments. Each of the Borrowers and their Subsidiaries
has duly filed or caused to be filed all federal, state, local and other tax
returns required by Applicable Law to be filed, where such failure to file could
reasonably be expected to have a Material Adverse Effect, and has paid, or made
adequate provision for the payment of, all federal, state, local and other
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable. Such returns accurately
reflect in all material respects all liability for taxes of the Borrowers and
their Subsidiaries for the periods covered thereby. There is no ongoing audit or
examination or, to the knowledge of the Borrowers, other investigation by any
Governmental Authority of the tax liability of the. Borrowers and their
Subsidiaries that could reasonably be expected to give rise to an assessment,
levy, charge or claim in amount greater than $5,000,000. No Governmental
Authority has asserted any Lien or other claim against the Borrowers or any of
their Subsidiaries thereof with respect to unpaid taxes which has not been
discharged or resolved other than Permitted Liens. The charges, accruals and
reserves on the books of the Borrowers and any of their Subsidiaries in respect
of federal, state, local and other taxes for all Fiscal Years and portions
thereof since the organization of the Borrowers and any of their Subsidiaries
are in the judgment of the Borrowers adequate, and the Borrower do not
anticipate any additional taxes or assessments for any of such years.
     (g) Intellectual Property Matters. To the Borrowers’ knowledge, each of the
Borrowers and their Subsidiaries own or possess rights to use all material
franchises, licenses, copyrights, copyright applications, patents, patent rights
or licenses, patent applications, trademarks, trademark rights, service mark,
service mark rights, trade names, trade name rights, copyrights and other rights
with respect to the foregoing which are reasonably necessary to conduct its
business. To the Borrowers’ knowledge, no event has occurred which permits, or
after notice or lapse of time or both would permit, the revocation or
termination of any such rights, and neither the Borrowers nor any of their
Subsidiaries are liable to any Person for infringement under Applicable Law with
respect to any such rights as a result of its business operations except as
could not reasonably be expected to have a Material Adverse Effect.
     (h) Environmental Matters.

56



--------------------------------------------------------------------------------



 



     (i) The properties owned, leased or operated by the Borrower and their
Subsidiaries do not contain, and to their knowledge have not previously
contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could give rise to liability under applicable Environmental Laws;
     (ii) To the knowledge of the Borrowers, each of their Subsidiaries and such
properties and all operations conducted in connection therewith are in
compliance, and for the past three (3) years have been in compliance, with all
applicable Environmental Laws;
     (iii) To the knowledge of the Borrowers, there is no contamination at,
under or migrating from properties owned, leased or operated by the Borrowers,
or such operations which could interfere with the continued operation of such
properties or impair the fair saleable value thereof;
     (iv) Within the last three (3) years, neither the Borrowers nor any of
their Subsidiaries has received any written notice of violation, alleged
violation, non-compliance, liability or potential liability regarding Hazardous
Materials, or compliance with Environmental Laws, nor do the Borrowers or any
Subsidiaries thereof have knowledge or reason to believe that any such notice
will be received or is being threatened;
     (v) To the knowledge of the Borrowers, Hazardous Materials have not been
transported or disposed of to or from the properties owned, leased or operated
by the Borrowers and their Subsidiaries in violation of, or in a manner or to a
location which could reasonably be expected to give rise to liability under,
Environmental Laws, nor have any Hazardous Materials been generated, treated,
stored or disposed of at, on or under any of such properties in violation of, or
in a manner that could reasonably be expected to give rise to liability under,
any applicable Environmental Laws;
     (vi) Within the last three (3) years, no judicial proceedings or
governmental or administrative action is pending, or, to the knowledge of the
Borrowers, threatened, under any Environmental Law to which the Borrowers or any
Subsidiary thereof is or will be named as a potentially responsible party with
respect to such properties or operations conducted in connection therewith, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Borrowers, any
Subsidiaries or such properties or such operations that could reasonably be
expected to have a Material Adverse Effect; and
     (vii) Within the last three (3) years, there has been no release, or to the
best of the Borrowers’ knowledge, threat of release, of Hazardous Materials at
or from properties owned, leased or operated by the Borrowers or their
Subsidiaries, now or in the past, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws that could reasonably
be expected to have a Material Adverse Effect.

57



--------------------------------------------------------------------------------



 



     (i) Employee Benefit Matters.
     (i) As of the Closing Date, neither the U.S. Borrower nor any ERISA
Affiliate maintains or contributes to, or has any obligation under, any Employee
Benefit Plans other than those identified on Schedule 7.1(i);
     (ii) The U.S. Borrower and each ERISA Affiliate is in material compliance
with all applicable provisions of ERISA and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the Internal Revenue Service to be so qualified,
and each trust related to such plan has been determined to be exempt under
Section 501(a) of the Code except for such plans that have not yet received
determination letters but for which the remedial amendment period for submitting
a determination letter has not yet expired. No liability has been incurred by
the U.S. Borrower or any ERISA Affiliate which remains unsatisfied for any taxes
or penalties with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;
     (iii) As of the Closing Date, no Pension Plan has been terminated, nor has
any accumulated funding deficiency (as defined in Section 412 of the Code) been
incurred (without regard to any waiver granted under Section 412 of the Code),
nor has any funding waiver from the Internal Revenue Service been received or
requested with respect to any Pension Plan, nor has the U.S. Borrower or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Section 412 of the Code, Section 302 of ERISA or the terms
of any Pension Plan prior to the due dates of such contributions under
Section 412 of the Code or Section 302 of ERISA, nor has there been any event
requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with
respect to any Pension Plan;
     (iv) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, neither the U.S. Borrower nor any ERISA Affiliate has:
(A) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (B) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (C) failed to make a required
contribution or payment to a Multiemployer Plan, or (D) failed to make a
required installment or other required payment under Section 412 of the Code;
     (v) No Termination Event has occurred or is reasonably expected to occur;
and
     (vi) Except where the failure of any of the following representations to be
correct in all material respects could not reasonably be expected to have a
Material

58



--------------------------------------------------------------------------------



 



Adverse Effect, no proceeding, claim (other than a benefits claim in the
ordinary course of business), lawsuit and/or investigation is existing or, to
the best knowledge of the U.S. Borrower after due inquiry, threatened concerning
or involving any (A) employee welfare benefit plan (as defined in Section 3(1)
of ERISA) currently maintained or contributed to by the U.S. Borrower or any
ERISA Affiliate, (B) Pension Plan or (C) Multiemployer Plan.
     (j) Margin Stock. Neither the U.S. Borrower nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used, directly or indirectly, in Regulation U of the
Board of Governors of the Federal Reserve System). No part of the proceeds of
any of the Loans or Letters of Credit will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors.
     (k) Government Regulation. Neither the U.S. Borrower nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940, as amended).
     (l) Material Contracts. Schedule 7.1(l) sets forth a complete and accurate
list of all Material Contracts, the five largest customers (based on orders
booked in the four (4) preceding fiscal quarters) and the five largest suppliers
(based on dollars spent in the four (4) preceding fiscal quarters) of the
Borrowers and their Subsidiaries in effect as of the Closing Date not listed on
any other Schedule hereto; other than as set forth in Schedule 7.1(l), each such
Material Contract is, and after giving effect to the consummation of the
transactions contemplated by the Loan Documents will be, in full force and
effect in accordance with the terms thereof. To the extent requested by the
Administrative Agent, the Borrowers and their Subsidiaries have delivered to the
Administrative Agent a true and complete copy of each Material Contract required
to be listed on Schedule 7.1(l) or any other Schedule hereto. Neither the
Borrowers nor any of their Subsidiaries (nor, to the knowledge of the Borrowers,
any other party thereto) is in breach of or in default under any Material
Contract in any material respect.
     (m) Employee Relations. Neither of the Borrowers nor their Subsidiaries is
party to any collective bargaining agreement nor has any labor union been
recognized as the representative of its employees except as set forth on
Schedule 7.1(m). The Borrowers know of no pending, threatened or contemplated
strikes, work stoppage or other collective labor disputes involving its
employees or those of its Subsidiaries that could reasonably be expected to have
a Material Adverse Effect.
     (n) Burdensome Provisions. The Borrowers and their Subsidiaries do not
presently anticipate that future expenditures needed to meet the provisions of
any statutes, orders, rules or regulations of a Governmental Authority will be
so burdensome as to have a Material Adverse Effect. No Subsidiary is party to
any agreement or instrument or otherwise subject to any restriction or
encumbrance that restricts or limits its ability to make dividend payments or
other distributions in respect of its Capital Stock to the Borrowers or any
Subsidiary or to transfer any of its assets or properties to the Borrowers or
any other Subsidiary in each case other than existing under or by reason of the
Loan Documents or Applicable Law.

59



--------------------------------------------------------------------------------



 



     (o) Financial Statements. The audited and unaudited financial statements
delivered pursuant to Section 6.2(f)(i) are complete and correct in all material
respects and fairly present on a Consolidated basis the assets, liabilities and
financial position of the Borrowers and their Subsidiaries as at such dates, and
the results of the operations and changes of financial position for the periods
then ended (other than customary year-end adjustments for unaudited financial
statements). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP. Such financial
statements show all material indebtedness and other material liabilities, direct
or contingent, of the Borrowers and their Subsidiaries as of the date thereof,
including material liabilities for taxes, material commitments, and
Indebtedness, in each case, to the extent required to be disclosed under GAAP.
     (p) No Material Adverse Change. Since the later of (i) December 31, 2007 or
(ii) December 31 of the last Fiscal Year of the U.S. Borrower where the Lenders
have received the annual audited financial statements of the U.S. Borrower,
there has been no material adverse change in the properties, business,
operations, or condition (financial or otherwise) of the Borrowers and their
Subsidiaries, taken as a whole, and no event has occurred or condition arisen
that could reasonably be expected to have a Material Adverse Effect.
     (q) Solvency. As of the Closing Date and after giving effect to each
Extension of Credit made hereunder: (i) the Borrowers and each of their
Subsidiaries, taken as a whole, will be Solvent and (ii) the Borrowers and each
of their Subsidiaries, taken as a whole, have not entered into or incurred debts
or liabilities beyond its ability to pay such debts or liabilities as they
mature.
     (r) Titles to Properties. Each of the Borrowers and their Subsidiaries have
such title to the real property owned or leased by it as is necessary or
desirable to the conduct of its business and valid and legal title to all of its
personal property and assets, including, but not limited to, those reflected on
the balance sheets of the Borrowers and their Subsidiaries delivered pursuant to
Section 7.1(o), except (i) those which have been disposed of by the Borrower or
their Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder and
(ii) where the failure to have such title would have a Material Adverse Effect.
     (s) Insurance. The properties of the Borrowers and their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrowers, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in locations where the Borrowers or their applicable
Subsidiary operates.
     (t) Liens. None of the properties and assets of the Borrowers or any
Subsidiary thereof is subject to any Lien, except Permitted Liens. Neither the
Borrowers nor any Subsidiary thereof has signed any financing statement or any
security agreement authorizing any Lender thereunder to file any financing
statement, except to perfect those Permitted Liens.
     (u) Indebtedness and Guaranty Obligations. Schedule 7.1(u) is a complete
and correct listing of all Indebtedness and Guaranty Obligations of the
Borrowers and their Subsidiaries as of the Closing Date in excess of $3,000,000.
The Borrowers and their Subsidiaries have performed and are in compliance with
all of the material terms of such

60



--------------------------------------------------------------------------------



 



Indebtedness and Guaranty Obligations and all instruments and agreements
relating thereto, and no default or event of default, or event or condition
which with notice or lapse of time or both would constitute such a default or
event of default on the part of the Borrowers or any of their Subsidiaries
exists with respect to any such Indebtedness or Guaranty Obligation.
     (v) Litigation. Except for matters existing on the Closing Date and set
forth on Schedule 7.1(v), there are no actions, suits or proceedings pending
nor, to the knowledge of the Borrowers, threatened against or in any other way
relating adversely to or affecting the Borrowers or any Subsidiary thereof or
any of their respective properties in any court or before any arbitrator of any
kind or before or by any Governmental Authority that (i) has or could reasonably
be expected to have a Material Adverse Effect, or (ii) materially adversely
affects any transaction contemplated hereby.
     (w) Absence of Defaults. No event has occurred or is continuing which
constitutes a Default or an Event of Default, or which constitutes, or which
with the passage of time or giving of notice or both would constitute, a default
or event of default by the Borrowers or any Subsidiary thereof under any
Material Contract or judgment, decree or order to which the Borrowers or their
Subsidiaries are a party or by which the Borrowers or their Subsidiaries or any
of their respective properties may be bound or which would require the.
Borrowers or their Subsidiaries to make any payment thereunder prior to the
scheduled maturity date therefor.
     (x) Senior Indebtedness Status. The Obligations of the Borrowers and each
of its Subsidiaries under this Agreement and each of the other Loan Documents
ranks and shall continue to rank at least senior in priority of payment to all
Subordinated Indebtedness and all senior unsecured Indebtedness of each such
Person and is designated as “Senior Indebtedness” under all instruments and
documents, now or in the future, relating to all Subordinated Indebtedness and
all senior unsecured Indebtedness of such Person.
     (y) OFAC. None of the U.S. Borrower, any Subsidiary of the U.S. Borrower or
any Affiliate of the U.S. Borrower or any Subsidiary: (i) is a Sanctioned
Person, (ii) has more than ten percent (10%) of its assets in Sanctioned
Entities, or (iii) derives more than ten percent (10%) of its operating income
from investments in, or transactions with Sanctioned Persons or Sanctioned
Entities. The proceeds of any Loan will not be used and have not been used to
fund any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or a Sanctioned Entity.
     (z) Disclosure. To the knowledge of the Borrowers, the Borrower and/or
their Subsidiaries have disclosed to the Administrative Agent and the Lenders
all agreements, instruments and corporate or other restrictions to which the
Borrowers or any of their Subsidiaries are subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. No financial statement, material report,
material certificate or other material information furnished (whether in writing
or orally), taken together as a whole, by or on behalf of either of the
Borrowers or any of their Subsidiaries to the Administrative Agent or any Lender
in connection with the transactions contemplated hereby or delivered hereunder
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, pro forma financial information, estimated
financial information

61



--------------------------------------------------------------------------------



 



and other projected or estimated information, such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
     SECTION 7.2 Survival of Representations and Warranties, Etc. All
representations and warranties set forth in this Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder. Such representations and warranties
shall terminate when all the Obligations have been paid and satisfied in full
and the Revolving Credit Commitment terminated.
ARTICLE VIII
FINANCIAL INFORMATION AND NOTICES
     Until all the Obligations have been paid and satisfied in full and the
Revolving Credit Commitment terminated, unless consent has been obtained in the
manner set forth in Section 14.2, the Borrowers will furnish or cause to be
furnished to the Administrative Agent at the Administrative Agent’s Office at
the address set forth in Section 14.1, or such other office as may be designated
by the Administrative Agent from time to time:
     SECTION 8.1 Financial Statements and Projections.
     (a) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days after the end of the first three fiscal quarters of
each Fiscal Year (commencing with the fiscal quarter ended September 30, 2008),
an unaudited Consolidated and consolidating balance sheet of the Borrowers and
their Subsidiaries as of the close of such fiscal quarter and unaudited
Consolidated and consolidating profit and loss statements, and Consolidated cash
flow statements for the fiscal quarter then ended and that portion of the Fiscal
Year then ended, including the notes and schedules thereto, all in reasonable
detail and prepared by the Borrowers in accordance with GAAP and the reporting
requirements of the SEC and, if applicable, containing disclosure of the effect
on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by the chief financial officer of the U.S. Borrower to present fairly
in all material respects the financial condition of the Borrowers and their
Subsidiaries on a Consolidated and consolidating basis as of their respective
dates and the results of operations of the Borrowers and their Subsidiaries for
the respective periods then ended, subject to normal year end adjustments.
     (b) Annual Financial Statements. As soon as practicable and in any event
within one hundred and twenty (120) days after the end of each Fiscal Year
(commencing with the fiscal year ended December 31, 2008), an audited
Consolidated balance sheet and unaudited consolidating balance sheet of the
Borrowers and their Subsidiaries as of the close of such Fiscal Year and audited
Consolidated profit and loss statements and Consolidated cash flow statements
and unaudited consolidating profit and loss statements for the Fiscal Year then
ended, including

62



--------------------------------------------------------------------------------



 



the notes and schedules thereto, all in reasonable detail and prepared in
accordance with GAAP and, if applicable, containing disclosure of the effect on
the financial position or results of operations of any change in the application
of accounting principles and practices during the year. Such audited annual
financial statements shall be audited by an independent certified public
accounting firm acceptable to the Administrative Agent, and accompanied by a
report thereon by such certified public accountants that is not qualified with
respect to scope limitations imposed by the Borrowers or any of their
Subsidiaries or with respect to accounting principles followed by the Borrowers
or any of their Subsidiaries not in accordance with GAAP.
     (c) Accounts Receivable Aging. The Borrower Agent shall deliver to the
Administrative Agent, within forty-five (45) days after the end of each fiscal
quarter of each Fiscal Year (commencing with the fiscal quarter ended
September 30, 2008), a reconciliation of Consolidated trade accounts receivable
(which shall be net of applicable reserves (as determined in accordance with
GAAP) and which shall agree to the U.S. Borrower’s publicly filed financial
statements on Form 10-K and Form 10-Q), to the Borrowers’ Eligible Accounts
Receivable, which will include the customer name and customer account balance
for each trade account receivable that does not constitute an Eligible Account
Receivable. The Borrower Agent shall provide, at the Administrative Agent’s
request (but no more than quarterly), (i) the aged trial balances that comprise
the Borrowers Consolidated trade accounts receivable balance (including, without
limitation, sufficient information and assistance from the Borrower Agent to
verify the Borrower’s ineligible accounts receivable and Eligible Accounts
Receivables and (ii) a revised Schedule 7.1(l).
     SECTION 8.2 Officer’s Compliance Certificate. At each time financial
statements are delivered pursuant to Sections 8.1(a) or (b) and at such other
times as the Administrative Agent shall reasonably request, an Officer’s
Compliance Certificate.
     SECTION 8.3 Accountants’ Certificate. At each time financial statements are
delivered pursuant to Section 8.1(b), a certificate of the independent public
accountants certifying such financial statements that in connection with their
audit, nothing came to their attention that caused them to believe that the
Borrowers failed to comply with the terms, covenants, provisions or conditions
of Article X , insofar as they relate to financial and accounting matters or, if
such is not the case, specifying such non-compliance and its nature and period
of existence.
     SECTION 8.4 Other Reports. Promptly upon receipt thereof, copies of all
reports, if any, submitted to the Borrowers or its board of directors by its
independent public accountant in connection with their auditing function,
including, without limitation, any management report and any management
responses thereto; and
     SECTION 8.5 Notice of Litigation and Other Matters. Promptly (but in no
event later than ten (10) days after a Responsible Officer of the Borrowers
obtains knowledge thereof), telephonic and written notice of:
     (a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving the Borrowers or any Subsidiary thereof or
any of their respective properties, assets or businesses that if adversely
determined could reasonably be expected to have a Material Adverse Effect;

63



--------------------------------------------------------------------------------



 



     (b) any notice of any violation received by the Borrowers or any Subsidiary
thereof from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;
     (c) any labor controversy that has resulted in, or threatens to result in,
a strike or other adverse work action against the Borrowers or any Subsidiary
thereof;
     (d) any attachment, judgment, lien, levy or order exceeding $3,000,000 that
may be assessed against or threatened against the Borrowers or any Subsidiary
thereof;
     (e) (i) any Default or Event of Default or (ii) any event which constitutes
or which with the passage of time or giving of notice or both would constitute a
default or event of default under any Material Contract to which the Borrower or
any of their Subsidiaries is a party or by which the Borrowers or any Subsidiary
thereof or any of their respective properties may be bound which could
reasonably be expected to have a Material Adverse Effect;
     (f) (i) any unfavorable determination letter from the Internal Revenue
Service regarding the qualification of an Employee Benefit Plan under Section
401(a) of the Code (along with a copy thereof), (ii) all notices received by the
U.S. Borrower or any ERISA Affiliate of the PBGC’s intent to terminate any
Pension Plan or to have a trustee appointed to administer any Pension Plan,
(iii) all notices received by the U.S. Borrower or any ERISA Affiliate from a
Multiemployer Plan sponsor concerning the imposition or amount of withdrawal
liability pursuant to Section 4202 of ERISA and (iv) the U.S. Borrower obtaining
knowledge or reason to know that the U.S. Borrower or any ERISA Affiliate has
filed or intends to file a notice of intent to terminate any Pension Plan under
a distress termination within the meaning of Section 4041(c) of ERISA; and
     (g) any event which makes any of the representations set forth in
Section 7.1 that is subject to materiality or Material Adverse Effect
qualifications inaccurate in any respect or any event which makes any of the
representations set forth in Section 7.1 that is not subject to materiality or
Material Adverse Effect qualifications inaccurate in any material respect; and
     (h) promptly after the same are available (and to the extent not publicly
available), copies of each annual report, proxy or financial statement or other
report or communication sent to the stockholders of the U.S. Borrower, and
copies of all annual, regular, periodic and special reports and registration
statements which the U.S. Borrower may file or be required to file with the SEC
under Section 13 or 15(d) of the Securities Exchange Act of 1934.
          Documents required to be delivered pursuant to Section 8.1(a) or (b)
and Section 8.5(h) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
U.S. Borrower posts such documents, or provides a link thereto on the U.S.
Borrower’s website on the Internet at the website address listed in Section
14.1; or (ii) on which such documents are posted on the U.S. Borrower’s behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent). Notwithstanding anything
contained herein, in every instance the U.S. Borrower shall be

64



--------------------------------------------------------------------------------



 



required to provide paper copies of the Officer’s Compliance Certificates
required by Section 8.2 to the Administrative Agent.
          The U.S. Borrower hereby acknowledges that (a) the Administrative
Agent will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the U.S. Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the U.S. Borrower or its
securities) (each, a “Public Lender”). The U.S. Borrower hereby agrees that so
long as the U.S. Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the U.S. Borrower shall be deemed to
have authorized the Administrative Agent, the L/C Issuer and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
U.S. Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 14.11);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat either Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.
     SECTION 8.6 Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrowers
to the Administrative Agent or any Lender whether pursuant to this Article VIII
or any other provision of this Agreement, or any of the other Loan Documents,
shall, at the time the same is so furnished, comply with the representations and
warranties set forth in Section 7.1(z).
ARTICLE IX
AFFIRMATIVE COVENANTS
     Until all of the Obligations have been paid and satisfied in full and the
Revolving Credit Commitment terminated, unless consent has been obtained in the
manner provided for in Section 14.2, the Borrowers will, and will cause each of
its Subsidiaries to:
     SECTION 9.1 Preservation of Corporate Existence and Related Matters. Except
as permitted by Section 11.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation and authorized to do business in each jurisdiction in which the
failure to so qualify could reasonably be expected to have a Material Adverse
Effect.
     SECTION 9.2 Maintenance of Property. Protect and preserve all properties
necessary in and material to its business, including copyrights, patents, trade
names, service marks and

65



--------------------------------------------------------------------------------



 



trademarks; maintain in good working order and condition, ordinary wear and tear
excepted, all buildings, equipment and other tangible real and personal property
necessary and useful to its business; and from time to time make or cause to be
made all repairs, renewals and replacements thereof and additions to such
property necessary for the conduct of its business, so that the business carried
on in connection therewith may be conducted in a commercially reasonable manner.
The Borrowers shall, and shall cause each of their Subsidiaries to, conduct its
business in substantially the same locations (except as a result of Permitted
Acquisitions or Asset Dispositions permitted herein) and manner as such business
is conducted on the Closing Date and has been conducted prior to the Closing
Date.
     SECTION 9.3 Insurance. Maintain insurance with financially sound and
reputable insurance companies against such risks and in such amounts as are
customarily maintained by similar businesses and as may be required by
Applicable Law or as reasonably required by the Administrative Agent (including,
without limitation, hazard and business interruption insurance, commercial
general liability insurance, and workers compensation insurance), and from time
to time thereafter deliver to the Administrative Agent upon its request
information in reasonable detail as to the insurance then in effect, stating the
names of the insurance companies, the amounts and rates of the insurance, the
dates of the expiration thereof and the properties and risks covered thereby.
     SECTION 9.4 Accounting Methods and Financial Records. Maintain a system of
accounting, and keep proper books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.
     SECTION 9.5 Payment and Performance of Obligations. Pay and perform (a) all
Obligations under this Agreement and the other Loan Documents, (b) all taxes,
assessments and other governmental charges that may be levied or assessed upon
it or any of its property and (c) all other indebtedness, obligations and
liabilities in accordance with customary trade practices, provided, that the
applicable Borrower or such Subsidiary may contest any item described in clause
(b) of this Section in good faith so long as adequate reserves are maintained
with respect thereto in accordance with GAAP.
     SECTION 9.6 Compliance With Laws and Approvals. Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
     SECTION 9.7 Environmental Laws. In addition to and without limiting the
generality of Section 9.6, (a) comply with, and ensure such compliance by all
tenants and subtenants with all applicable Environmental Laws and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws where the failure to so comply could reasonably be expected to have a
Material Adverse Effect, (b) conduct and complete all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws, and promptly comply with all lawful orders and directives of
any Governmental Authority regarding Environmental Laws, and

66



--------------------------------------------------------------------------------



 



(c) defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective parents, Subsidiaries, Affiliates, employees,
agents, officers and directors, from and against any claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature known or unknown, contingent or otherwise, arising out of, or in any way
relating to the presence of Hazardous Materials, or the violation of,
noncompliance with or liability under any Environmental Laws applicable to the
operations of the Borrowers or any Subsidiaries, or any orders, requirements or
demands of Governmental Authorities related thereto, including, without
limitation, reasonable attorney’s and consultant’s fees, investigation and
laboratory fees, response costs, court costs and litigation expenses, except to
the extent that any of the foregoing directly result from the gross negligence
or willful misconduct of the party seeking indemnification therefor, as
determined by a court of competent jurisdiction by final nonappealable judgment.
     SECTION 9.8 Compliance with ERISA. In addition to and without limiting the
generality of Section 9.6, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could be a liability to the PBGC or to a Multiemployer Plan,
(iii) not participate in any prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code and (iv) operate each Employee
Benefit Plan in such a manner that will not incur any tax liability under
Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.
     SECTION 9.9 Compliance With Agreements. Comply in all respects with each
term, condition and provision of all leases, agreements and other instruments
entered into in the conduct of its business including, without limitation, any
Material Contract where the failure to so comply could reasonably be expected to
have a Material Adverse Effect.
     SECTION 9.10 Visits and Inspections. Permit representatives of the
Administrative Agent or their respective agents from time to time upon prior
reasonable notice and at such times during normal business hours, (which shall
be at the U.S. Borrower’s sole expense upon the occurrence and during the
continuance of an Event of Default), to visit and inspect its properties;
inspect, audit and make extracts from its books, records and files, including,
but not limited to, management letters prepared by independent accountants; and
discuss with its principal officers, and its independent accountants, its
business, assets, liabilities, financial condition, results of operations and
business prospects. Upon the occurrence and during the continuance of an Event
of Default, the Administrative Agent or any Lender may do any of the foregoing
at any time without advance notice.
     SECTION 9.11 Deposit Account/Bank Fees. The Borrower Agent shall either
(a) establish and continue to maintain interest bearing Deposit Accounts with
the Administrative Agent with a minimum compensating balance of at least
$5,000,000 until such time the Borrower Agent has established other domestic
depository and cash management services satisfactory to the Administrative Agent
(the “Depository Requirement”) or (b) pay to the Administrative Agent a
non-refundable, fully-earned fee in the amount of $8,333.33 per month

67



--------------------------------------------------------------------------------



 



until such time as the Depository Requirement has been, and continues to be,
satisfied by the Borrower Agent (such fee shall be due and payable on the
Closing Date (pro-rated for the first month) and thereafter on the first
Business Day of each calendar month during the term of this Agreement).
     SECTION 9.12 Use of Proceeds. The Borrowers shall use the proceeds of the
Revolving Credit Facility and the Swingline Facility solely for general
corporate purposes, including without limitation, the payment of certain fees
and expenses incurred in connection with this Agreement, Permitted Acquisitions,
and repurchases of U.S. Borrower’s Capital Stock permitted under Section 11.6.
     SECTION 9.13 Further Assurances. Make, execute and deliver all such
additional and further acts, things, deeds and instruments as the Administrative
Agent or the Required Lenders (through the Administrative Agent) may reasonably
require to document and consummate the transactions contemplated hereby and to
vest completely in and insure the Administrative Agent and the Lenders their
respective rights under this Agreement, the Letters of Credit and the other Loan
Documents.
ARTICLE X
FINANCIAL COVENANTS
     Until all of the Obligations have been paid and satisfied in full and the
Revolving Credit Commitment terminated, unless consent has been obtained in the
manner set forth in Section 14.2, the Borrowers and their Subsidiaries on a
Consolidated basis will not:
     SECTION 10.1 Consolidated Senior Leverage Ratio: As of each fiscal quarter
end, permit the Consolidated Senior Leverage Ratio to be greater than 1.50 to
1.00.
     SECTION 10.2 Consolidated Total Leverage Ratio: As of each fiscal quarter
end, permit the Consolidated Total Leverage Ratio to be greater than 2.50 to
1.00.
     SECTION 10.3 Minimum Asset Coverage Ratio: At any time but measured as of
each fiscal quarter end, permit the Asset Coverage Ratio to be less than 1.50 to
1.00.
     SECTION 10.4 Continued Profitability: As of any fiscal quarter end, permit
the Consolidated Net Income of the Borrowers, to be less than $1.00 for the
immediately preceding four (4) fiscal quarters:
ARTICLE XI
NEGATIVE COVENANTS
     Until all of the Obligations have been paid and satisfied in full and the
Revolving Credit Commitment terminated, unless consent has been obtained in the
manner set forth in Section 14.2, the Borrowers have not and will not and will
not permit any of their Subsidiaries to:

68



--------------------------------------------------------------------------------



 



     SECTION 11.1 Limitations on Indebtedness. Create, incur, assume or suffer
to exist any Indebtedness except:
     (a) The Obligations;
     (b) Indebtedness incurred in connection with Hedging Agreements made in the
ordinary course of business provided such Hedging Agreements are
non-speculative;
     (c) Funded Indebtedness existing on the Closing Date and not otherwise
permitted under this Section and listed on Schedule 7.1(u), and the renewal,
refinancing, extension and replacement (but not the increase in the aggregate
principal amount) thereof;
     (d) Indebtedness of the Borrowers and their Subsidiaries incurred in
connection with Capital Leases and purchase money Indebtedness in an aggregate
amount not to exceed $10,000,000 on any date of determination;
     (e) Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person, to the extent such
Indebtedness was not incurred in connection with or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, not to exceed in
the aggregate at any time outstanding $5,000,000;
     (f) Guaranty Obligations in favor of the Administrative Agent for the
benefit of the Administrative Agent and the Lenders;
     (g) Guaranty Obligations with respect to Indebtedness permitted pursuant to
subsections (a) through (e) of this Section;
     (h) Subordinated Indebtedness made in the ordinary course of business owed
by any Subsidiary of the U.S. Borrower to the U.S. Borrower pursuant to
Section 11.3(f), (g) and (h);
     (i) Subordinated Indebtedness made in the ordinary course of business owed
by the U.S. Borrower to any Subsidiary of the U.S. Borrower;
     (j) Subordinated Indebtedness; provided that in the case of each issuance
of Subordinated Indebtedness, (i) no Default or Event of Default shall have
occurred and be continuing or would be caused by the issuance of such
Subordinated Indebtedness, and (ii) the Administrative Agent shall have received
satisfactory written evidence that the U.S. Borrower would be in compliance with
all covenants contained in this Agreement on a pro forma basis after giving
effect to the issuance of any such Subordinated Indebtedness; provided, further,
that any Subordinated Indebtedness permitted hereunder in connection with
Subordinated Indebtedness convertible to Capital Stock shall include
subordination provisions subordinating interest payments for up to 179 days upon
notice of a Default or Event of Default;
     (k) Indebtedness of up to $5,000,000 in cash secured standby and commercial
letters of credit issued by lenders other than the Lenders; provided, however,
that notwithstanding the foregoing, the Borrowers shall be permitted to continue
their existing credit facility with Wells Fargo Bank, National Association until
December 15, 2008 at which time such credit facility with Wells Fargo Bank,
National Association must be terminated or amended to be solely a letter of
credit facility and in compliance with this Section 11.1(k); and

69



--------------------------------------------------------------------------------



 



     (l) additional Indebtedness not otherwise permitted pursuant to this
Section in an aggregate amount outstanding not to exceed $3,000,000.
     SECTION 11.2 Limitations on Liens. Create, incur, assume or suffer to
exist, any Lien on or with respect to any of its assets or properties
(including, without limitation, shares of Capital Stock), real or personal,
whether now owned or hereafter acquired, except:
     (a) Liens of the Administrative Agent for the benefit of the Administrative
Agent and the Lenders under the Loan Documents;
     (b) (i) Liens not otherwise permitted by this Section and in existence on
the Closing Date and described on Schedule 11.2, and (ii) Liens incurred in
connection with any refinancing, refunding, renewal or extension of Indebtedness
pursuant to Section 11.1(c); provided that such Liens (A) were not created in
contemplation of such refinancing, refundings, renewal or extension and (B) do
not extend to cover any other property or assets of the Borrowers and their
Subsidiaries;
     (c) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the period of grace, if any,
related thereto has not expired or which are being contested in good faith and
by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;
     (d) the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) which are not overdue for a period of more
than thirty (30) days or (ii) which are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;
     (e) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation;
     (f) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate are not substantial in amount and which do not, in any
case, detract from the value of such property or impair the use thereof in the
ordinary conduct of business;
     (g) Liens existing on any asset of any Person at the time such Person
becomes a Subsidiary or is merged or consolidated with or into a Subsidiary
which (i) were not created in contemplation of or in connection with such event
and (ii) do not extend to or cover any other property or assets of the Borrowers
or any of their Subsidiaries, so long as any Indebtedness related to any such
Liens are permitted under Section 11.1(e);
     (h) Liens securing Indebtedness permitted under Section 11.1(d); provided
that (i) such Liens shall be created substantially simultaneously with the
acquisition or lease of the related asset, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(iii) the amount of Indebtedness secured thereby is not increased

70



--------------------------------------------------------------------------------



 



and (iv) the principal amount of Indebtedness secured by any such Lien shall at
no time exceed one hundred percent (100%) of the original purchase price or
lease payment amount of such property at the time it was acquired; and
     (i) Liens not otherwise permitted hereunder securing obligations not at any
time exceeding in the aggregate $3,000,000.
     SECTION 11.3 Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
Capital Stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of property in, any Person except:
     (a) investments (i) existing on the Closing Date in Subsidiaries existing
on the Closing Date, and (ii) other loans, advances and investments described on
Schedule 11.3 existing on the Closing Date;
     (b) investments in cash and Cash Equivalents;
     (c) investments by the Borrowers or any of their Subsidiaries in the form
of Permitted Acquisitions;
     (d) Hedging Agreements permitted pursuant to Section 11.1;
     (e) purchases of assets in the ordinary course of business;
     (f) from the Closing Date through March 31, 2009, investments, loans and
advances by the U.S. Borrower in the Belgian Borrower in connection with the
capitalization, start-up and operating expenses of the Belgian Borrower in an
aggregate amount not to exceed $10,000,000 (all such investments, loans and
advances to be set forth in the Officer’s Compliance Certificate);
     (g) other investments, loans and advances by the U.S. Borrower in any of
the Pledged Foreign Subsidiaries in an aggregate amount not to exceed
$10,000,000 at any one time outstanding during the term of this Facility;
     (h) investments, loans and advances by the U.S. Borrower in any Subsidiary
of the U.S. Borrower (other than the Pledged Foreign Subsidiaries) in an
aggregate amount not to exceed $3,000,000 at any one time outstanding; and
     (i) investments in minority interests in business(es) engaged generally in
the business engaged in by the Borrowers and their Subsidiaries, taken as a
whole, in an aggregate amount not to exceed $10,000,000 in any Fiscal Year.
     SECTION 11.4 Limitations on Mergers and Liquidation. Merge, consolidate or
enter into any similar combination with any other Person or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution) except:

71



--------------------------------------------------------------------------------



 



     (a) any Wholly-Owned Subsidiary of the Borrowers (other than the Pledged
Foreign Subsidiaries) may be merged or consolidated with or into the Borrowers
(provided that the Borrowers shall be the continuing or surviving Person) or
with or into any Subsidiary (provided that the Subsidiary shall be the
continuing or surviving Person);
     (b) any Wholly-Owned Subsidiary of the a Borrower (other than the Pledged
Foreign Subsidiaries) may sell, lease, transfer or otherwise dispose of any or
all of its assets (upon voluntary liquidation or otherwise) to the U.S. Borrower
or any other Wholly-Owned Subsidiary (provided that if the transferor in such a
transaction is a Subsidiary, then the transferee must either be the U.S.
Borrower or a Subsidiary);
     (c) any Wholly-Owned Subsidiary of the U.S. Borrower (other than the
Pledged Foreign Subsidiaries) may merge into the Person such Wholly-Owned
Subsidiary was formed to acquire in connection with a Permitted Acquisition; and
     (d) any Subsidiary of a Borrower (other than the Pledged Foreign
Subsidiaries) may wind-up or dissolve into the Borrowers or any Wholly-Owned
Subsidiary of the Borrowers (provided that if the Subsidiary subject to such
winding up or dissolution is a Subsidiary, such Subsidiary shall wind-up or
dissolve into the Borrowers or another Subsidiary).
     SECTION 11.5 Limitations on Asset Dispositions. Make any Asset Disposition
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction) except:
     (a) the sale of inventory in the ordinary course of business;
     (b) the sale of obsolete, worn-out or surplus assets no longer used or
usable in the business of the Borrowers or any of their Subsidiaries;
     (c) the transfer of assets to the Borrowers or any of their Subsidiaries
pursuant to Section 11.4 (b);
     (d) the Borrowers or any Subsidiary thereof may (i) write-off, discount,
sell or otherwise dispose of defaulted or past due receivables and similar
obligations in the ordinary course of business and not as part of an accounts
receivable financing transaction and (ii) discount non-recourse non-U.S.
customer notes, accounts receivable, bankers acceptances, trade acceptances,
bills of exchange or letters of credit where customers’ accounts receivable are
otherwise subject to a long period of collection, credit risk, currency risk or
country and political risk in the ordinary course of business and not as part of
an accounts receivable financing transaction;
     (e) the disposition of any Hedging Agreement;
     (f) the sale, loan, licensing or other dispositions of either the
Borrower’s or any of their Subsidiaries’ software products or the licensing of
either the Borrower’s or any of their Subsidiaries’ intellectual property, in
either case, in the ordinary course of business; and

72



--------------------------------------------------------------------------------



 



     (g) additional Asset Dispositions not otherwise permitted pursuant to this
Section, provided that the Net Divested Asset Value of such Asset Dispositions,
together with all other Asset Dispositions during the term of this Agreement,
does not exceed $150,000,000.
     SECTION 11.6 Limitations on Dividends and Distributions. Declare or pay any
dividends upon any of its Capital Stock; purchase, redeem, retire or otherwise
acquire, directly or indirectly, any shares of its Capital Stock, or make any
distribution of cash, property or assets among the holders of shares of its
Capital Stock, or make any material change in its capital structure; provided
that:
     (a) the Borrowers or any Subsidiary thereof may pay dividends in shares of
its own Capital Stock;
     (b) any Subsidiary may pay cash dividends to the U.S. Borrower;
     (c) the U.S. Borrower may declare or pay cash dividends upon its Capital
Stock, provided that no Default or Event of Default shall have occurred or be
continuing (prior to and immediately after the declaration and payment of such
dividend) and the Borrowers shall be in pro forma compliance with the covenants
set forth in Article X (prior to and immediately after the declaration and
payment of such dividend); and
     (d) the U.S. Borrower may repurchase its shares of its Capital Stock,
provided that the U.S. Borrower maintains, prior to and immediately after such
repurchase, a Consolidated Net Worth greater than or equal to $360,000,000.
     SECTION 11.7 Limitations on Exchange and Issuance of Capital Stock. Issue,
sell or otherwise dispose of any class or series of Capital Stock that, by its
terms or by the terms of any security into which it is convertible or
exchangeable, is, or upon the happening of an event or passage of time would be,
(a) convertible or exchangeable into Indebtedness or (b) required to be redeemed
or repurchased, including at the option of the holder, in whole or in part, or
has, or upon the happening of an event or passage of time would have, a
redemption or similar payment due.
     SECTION 11.8 Transactions with Affiliates. Directly or indirectly (a) make
any loan or advance to, or purchase or assume any note or other obligation to or
from, any of its officers, directors, shareholders or other Affiliates, or to or
from any member of the immediate family of any of its officers, directors,
shareholders or other Affiliates, or subcontract any operations to any of its
Affiliates or (b) enter into, or be a party to, any other transaction not
described in clause (a) above with any of its Affiliates other than:
     (i) transactions permitted by Section 11.3, 11.4, 11.5(f), 11.6 and 11.7;
     (ii) transactions existing on the Closing Date and described on
Schedule 11.8;
     (iii) normal compensation and reimbursement of reasonable expenses of
officers and directors; and
     (iv) other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arms-length transaction
with an independent,

73



--------------------------------------------------------------------------------



 



unrelated third party as determined in good faith by the board of directors of
the U.S. Borrower.
     SECTION 11.9 Certain Accounting Changes; Organizational Documents.
(a) Change its Fiscal Year end, or make any change in its accounting treatment
and reporting practices except as required by GAAP or (b) amend, modify or
change its articles of incorporation (or corporate charter or other similar
organizational documents) or amend, modify or change its bylaws (or other
similar documents) in any manner adverse in any respect to the rights or
interests of the Lenders; provided, however, that the U.S. Borrower may convert
to a Delaware corporation so long as they provide the Administrative Agent at
least thirty (30) days written notice prior to the filing of such conversion.
     SECTION 11.10 Amendments; Payments and Prepayments of Subordinated
Indebtedness.
     (a) Amend or modify (or permit the modification or amendment of) any of the
terms or provisions of any Subordinated Indebtedness in any respect which would
materially adversely affect the rights or interests of the Administrative Agent
and Lenders hereunder.
     (b) Cancel, forgive, make any payment or prepayment on, or redeem or
acquire for value (including, without limitation, (i) by way of depositing with
any trustee with respect thereto money or securities before due for the purpose
of paying when due and (ii) at the maturity thereof) any Subordinated
Indebtedness, except refinancings, refundings, renewals, extensions or exchange
of any Subordinated Indebtedness permitted by Section 11.1(h), (i) and (j).
     SECTION 11.11 Restrictive Agreements.
     (a) Enter into any Indebtedness which contains any negative pledge on
assets or any covenants more restrictive than the provisions of Articles IX, X
and XI, or which restricts, limits or otherwise encumbers its ability to incur
Liens on or with respect to any of its assets or properties other than the
assets or properties securing such Indebtedness.
     (b) Enter into or permit to exist any agreement which impairs or limits the
ability of any Subsidiary of the Borrowers to pay dividends to the Borrowers.
     SECTION 11.12 Nature of Business. Alter in any material respect, the
general nature of the business engaged in by the Borrowers and their
Subsidiaries, considered as a whole, from the general nature of the business
engaged in by the Borrowers and their Subsidiaries, considered as a whole, as of
the Closing Date.
     SECTION 11.13 Impairment of Security Interests. Take or omit to take any
action, which might or would have the result of materially impairing the
security interests in favor of the Administrative Agent with respect to the
Collateral or grant to any Person (other than the Administrative Agent for the
benefit of itself and the Lenders pursuant to the Security Documents) any
interest whatsoever in the Collateral, except for Permitted Liens and Asset
Dispositions permitted under Section 11.5.

74



--------------------------------------------------------------------------------



 



ARTICLE XII
DEFAULT AND REMEDIES
     SECTION 12.1 Events of Default. Each of the following shall constitute an
Event of Default, whatever the reason for such event and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment or order of any court or any order, rule or regulation of any
Governmental Authority or otherwise:
     (a) Default in Payment of Principal of Loans and Reimbursement Obligations.
Either Borrower shall default in any payment of principal of any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
     (b) Other Payment Default. Either Borrower shall default in the payment
when and as due (whether at maturity, by reason of acceleration or otherwise) of
interest on any Loan or Reimbursement Obligation or the payment of any other
Obligation and such default shall continue for a period of three (3) Business
Days.
     (c) Misrepresentation. Any representation, warranty, certification or
statement of fact made by either Borrower or their Subsidiaries (or deemed made
by or on behalf of any Subsidiary of either Borrower) in any Loan Document, or
in any document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of either Borrower, any Subsidiary, any other Loan Document, or in any document
delivered in connection herewith or therewith that is not subject to materiality
or Material Adverse Effect qualifications, shall be incorrect or misleading in
any material respect when made or deemed made.
     (d) Default in Performance of Certain Covenants. The Borrowers or any of
their Subsidiaries shall default in the performance or observance of any
covenant or agreement contained in Sections 8.1, 8.2 or 8.5(e)(i) or Articles X
or XI (other than Section 11.11(a) which shall be subject to the cure period in
Section 12.1(e) below).
     (e) Default in Performance of Other Covenants and Conditions. Any Borrower
or any Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for otherwise in this Section) or any other Loan
Document and such default shall continue uncured for a period of thirty
(30) days after written notice thereof has been given to the Borrower Agent by
the Administrative Agent; provided, however that such notice and opportunity to
cure shall not apply in the case of any default which is not capable of being
cured at all or within such thirty (30) day period or which was a willful and
knowing breach by such Borrower or any Subsidiary; provided, further, that such
thirty (30) day period shall be extended by a reasonably longer period (such
period to be reasonably determined by the Administrative Agent) so long as the
cure is commenced with the initial thirty (30) day period and thereafter is
prosecuted to completion with reasonable diligence.

75



--------------------------------------------------------------------------------



 



     (f) Hedging Agreement. Either Borrower or any Subsidiary thereof shall
default in the performance or observance of any terms, covenant, condition or
agreement (after giving effect to any applicable grace or cure period) under any
Hedging Agreement and such default causes the termination of such Hedging
Agreement and the Termination Value owed by such Borrower or such Subsidiary as
a result thereof exceeds $2,000,000.
     (g) Indebtedness Cross-Default. The Borrowers or any of their Subsidiaries
shall (i) default in the payment of any Indebtedness (other than the Loans or
any Reimbursement Obligation) the aggregate outstanding amount of which
Indebtedness is in excess of $5,000,000 beyond the period of grace if any,
provided in the instrument or agreement under which such Indebtedness was
created and the applicable Borrower or such Subsidiary is not contesting such
default in good faith and adequate reserves are not maintained with respect
thereto in accordance with GAAP, or (ii) default in the observance or
performance of any other agreement or condition relating to any Indebtedness
(other than the Loans or any Reimbursement Obligation) the aggregate outstanding
amount of which Indebtedness is in excess of $5,000,000 or contained in any
instrument or agreement evidencing, securing or relating thereto or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required, any such Indebtedness to become
due prior to its stated maturity (any applicable grace period having expired)
and the applicable Borrower or such Subsidiary is not contesting such default in
good faith and adequate reserves are not maintained with respect thereto in
accordance with GAAP.
     (h) Other Cross-Defaults. The Borrowers or any of their Subsidiaries shall
default in the payment when due with respect to any Material Contract and the
applicable Borrower or such Subsidiary is not contesting such default in good
faith and adequate reserves are not maintained with respect thereto in
accordance with GAAP.
     (i) Change in Control. Any Change in Control shall occur.
     (j) Voluntary Bankruptcy Proceeding. Either Borrower or any of their
Subsidiaries shall (i) commence a voluntary case under the federal bankruptcy
laws (as now or hereafter in effect), (ii) file a petition seeking to take
advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding up or composition for adjustment of debts,
(iii) consent to or fail to contest in a timely and appropriate manner any
petition filed against it in an involuntary case under such bankruptcy laws or
other laws, (iv) apply for or consent to, or fail to contest in a timely and
appropriate manner, the appointment of, or the taking of possession by, a
receiver, custodian, trustee, or liquidator of itself or of a substantial part
of its property, domestic or foreign, (v) admit in writing its inability to pay
its debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
     (k) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against either Borrower or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for such Borrower or any Subsidiary thereof or for all or any
substantial

76



--------------------------------------------------------------------------------



 



part of their respective assets, domestic or foreign, and such case or
proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.
     (l) Failure of Agreements. Any provision of this Agreement or any provision
of any other Loan Document shall for any reason cease to be valid and binding on
either Borrower or any of their Subsidiaries or any such Person shall so state
in writing, or any Loan Document shall for any reason cease to create a valid
and perfected first priority Lien on, or security interest in, any of the
Collateral purported to be covered thereby, in each case other than in
accordance with the express terms hereof or thereof.
     (m) Termination Event. The occurrence of any of the following events:
(i) the U.S. Borrower or any ERISA Affiliate fails to make full payment when due
of all amounts which, under the provisions of any Pension Plan or Section 412 of
the Code, the U.S. Borrower or any ERISA Affiliate is required to pay as
contributions thereto, (ii) an accumulated funding deficiency in excess of
$5,000,000 occurs or exists, whether or not waived, with respect to any Pension
Plan, (iii) a Termination Event or (iv) the U.S. Borrower or any ERISA Affiliate
as employers under one or more Multiemployer Plans makes a complete or partial
withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding
$5,000,000.
     (n) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments to exceed $5,000,000 in any Fiscal Year
shall be entered against either Borrower or any of their Subsidiaries by any
court and, in either case, (i) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (ii) there is a period of 10
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, is not in effect.
     (o) Environmental. Any one or more Environmental Claims shall have been
asserted against the Borrowers or any of their Subsidiaries; the Borrowers or
any of their Subsidiaries would be reasonable likely to incur liability as a
result thereof; and such liability would be reasonably likely, individually or
in the aggregate, to have a Material Adverse Effect.
     SECTION 12.2 Remedies. Upon the occurrence and during the continuance of an
Event of Default, with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower Agent (such notice to be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile pursuant to Section 14.1; provided, that upon any facsimile delivery
under this Section 12.2, the Administrative Agent shall use its commercially
reasonably efforts to also provide notice by hand or overnight courier service
or mailed by certified or registered mail):
     (a) Acceleration; Termination of Facilities. Terminate the Revolving Credit
Commitment and/or the L/C Commitment and declare the principal of and interest
on the Loans and the Reimbursement Obligations at the time outstanding, and all
other amounts owed to the Lenders and to the Administrative Agent under this
Agreement or any of the other Loan

77



--------------------------------------------------------------------------------



 



Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of then outstanding Letters of Credit shall have presented or
shall be entitled to present the documents required thereunder) and all other
Obligations (other than Hedging Obligations), to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived
by each Borrower, anything in this Agreement or the other Loan Documents to the
contrary notwithstanding, and terminate the Credit Facility and any right of the
Borrowers to request borrowings or Letters of Credit thereunder; provided, that
upon the occurrence of an Event of Default specified in Section 12.1(j) or (k),
the Credit Facility shall be automatically terminated and all Obligations (other
than Hedging Obligations) shall automatically become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by each Borrower, anything in this Agreement or in any other
Loan Document to the contrary notwithstanding.
     (b) Letters of Credit. Amounts held by the Administrative Agent as part of
the L/C Collateral shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay the other Obligations on a pro rata basis. After
all such Letters of Credit shall have expired or been fully drawn upon, the
Reimbursement Obligation shall have been satisfied and all other Obligations
shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to the U.S. Borrower.
     (c) Rights of Collection. Exercise on behalf of the Lenders all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrowers’ Obligations; provided,
however, that the Belgian Borrower shall only be responsible for any such
amounts owed in connection with Alternative Currency Loans (including, without
limitation, all principal, interest, fees, indemnities, documented out-of-pocket
expenses, reasonable legal fees or other amounts owed under this connection with
this Agreement in connection with the Alternative Currency Loans).
     SECTION 12.3 Rights and Remedies Cumulative; Non-Waiver; etc. The
enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between any Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
     SECTION 12.4 Crediting of Payments and Proceeds. In the event that any
Borrower shall fail to pay any of the Obligations when due and the Obligations
have been accelerated

78



--------------------------------------------------------------------------------



 



pursuant to Section 12.2, all payments received by the Lenders upon the
Obligations and all net proceeds from the enforcement of the Obligations shall
be applied:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including reasonable attorney fees,
payable to the Administrative Agent in its capacity as such and the Issuing
Lender in its capacity as such (ratably among the Administrative Agent and the
Issuing Lender in proportion to the respective amounts described in this clause
First payable to them);
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including reasonable attorney fees (ratably among the Lenders in
proportion to the respective amounts described in this clause Second payable to
them);
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and Reimbursement Obligations and any Hedging
Obligations (including any termination payments and any accrued and unpaid
interest thereon)(ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them);
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations (ratably among the Lenders
in proportion to the respective amounts described in this clause Fourth held by
them);
     Fifth, to the Administrative Agent for the account of the Issuing Lender,
to cash collateralize any L/C Obligations then outstanding; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the U.S. Borrower or as otherwise required by
Applicable Law.
     SECTION 12.5 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to either. Borrower or any of their Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
documented out-of-pocket expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 3.3, 5.3 and
14.3) allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

79



--------------------------------------------------------------------------------



 



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 5.3 and 14.3.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
     SECTION 12.6 Judgment Currency.
     (a) The obligation of the Borrowers to make payments of principal and
interest hereunder and the obligation of any such Person to make payments of any
other amounts payable hereunder or pursuant to any other Loan Document in the
currency specified for such payment shall not be discharged or satisfied by any
tender, or any recovery pursuant to any judgment, which is expressed in or
converted into any other currency, except to the extent that such tender or
recovery shall result in the actual receipt by each of the Administrative Agent
and Lenders of the full amount of the particular currency expressed to be
payable pursuant to the applicable Loan Document. The Administrative Agent
shall, using all amounts obtained or received from the Borrowers pursuant to any
such tender or recovery in payment of principal of and interest on the
Obligations, promptly purchase the applicable currency at the most favorable
spot exchange rate determined by the Administrative Agent to be available to it.
The obligation of the Borrowers to make payments in the applicable currency
shall be enforceable as an alternative or additional cause of action solely for
the purpose of recovering in the applicable currency the amount, if any, by
which such actual receipt shall fall short of the full amount of the currency
expressed to be payable pursuant to the applicable Loan Document.
     (b) Without limiting Section 12.6(a), the Borrowers shall indemnify and
hold harmless the Administrative Agent, the Lenders, the Issuing Lenders
hereunder against any loss incurred by the Administrative Agent, any Lender, any
Issuing Lender hereunder or any issuing lender under any Additional Facility as
a result of any payment or recovery described in Section 12.6(a) and as a result
of any variation having occurred in rates of exchange between the date of any
such amount becoming due under this Agreement or any other Loan Document and the
date of actual payment thereof except for losses that are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from such indemnified party’s gross negligence or willful misconduct. The
foregoing indemnity shall constitute a separate and independent obligation of
the Borrowers and shall continue in full force and effect notwithstanding any
such payment or recovery.

80



--------------------------------------------------------------------------------



 



ARTICLE XIII
THE ADMINISTRATIVE AGENT
     SECTION 13.1 Appointment and Authority. Each of the Lenders and the Issuing
Lender hereby irrevocably appoints Wachovia to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrowers nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.
     SECTION 13.2 Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     SECTION 13.3 Exculpatory Provisions. The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 14.2 and Section 12.2) or (ii) in the

81



--------------------------------------------------------------------------------



 



absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrowers, a Lender or the Issuing Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     SECTION 13.4 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrowers), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
     SECTION 13.5 Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     SECTION 13.6 Resignation of Administrative Agent.
     (a) The Administrative Agent may at any time give written notice of its
resignation to the Lenders, the Issuing Lender and the Borrower Agent. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrower Agent,

82



--------------------------------------------------------------------------------



 



to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and the Issuing Lender, appoint a successor
Administrative Agent meeting the qualifications set forth above provided that if
the Administrative Agent shall notify the Borrower Agent and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lender under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower Agent to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
Agent and such successor. After the retiring Administrative Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article and
Section 14.3 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
     (b) Any resignation by Wachovia as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor Issuing Lender shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangement satisfactory to the
retiring Issuing Lender to effectively assume the obligations of the retiring
Issuing Lender with respect to such Letters of Credit.
     SECTION 13.7 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other

83



--------------------------------------------------------------------------------



 



Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     SECTION 13.8 Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent, at its option and in its discretion,
     (a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of itself and the Lenders, under
any Loan Document (i) upon repayment of the outstanding principal of and all
accrued interest on the Loans and Reimbursement Obligations, payment of all
outstanding fees and expenses hereunder, the termination of the Revolving Credit
Commitment and the expiration or termination of all Letters of Credit, (ii) that
is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) subject to Section 14.2, if
approved, authorized or ratified in writing by the Required Lenders;
     (b) to subordinate or release any Lien on any Collateral granted to or held
by the Administrative Agent under any Loan Document to the holder of any
Permitted Lien; and
     (c) to release any Subsidiary from its obligations under any Loan Documents
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section.
ARTICLE XIV
MISCELLANEOUS
     SECTION 14.1 Notices.
     (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

  If to the
Borrower Agent:   
Tekelec
5200 Paramount Parkway
Morrisville, North Carolina 27560
Attention of: Mr. William Everett
Telephone No.: (919) 460-5500
Facsimile No.: (919)-461-6845


84



--------------------------------------------------------------------------------



 



      E-mail: bill.everett@tekelec.com
Webpage: www.tekelec.com     and    Tekelec
5200 Paramount Parkway
Morrisville, North Carolina 27560
Attention of: Mr. Stuart H. Kupinsky
Telephone No.: (919) 388-6268
Facsimile No.: (919) 461-6845
E-mail: stuart.kupinsky@tekelec.com     With copies to:    Bryan Cave LLP
One Metropolitan Square
211 North Broadway, Suite 3600
St. Louis, Missouri 63102-2750
Attention of: Paula Dinger Pace, Esq.
Telephone No.: (314) 259-2226
Facsimile No.: (314) 552-8226
E-mail: pdpace@bryancave.com     If to Wachovia as
Administrative Agent:   
Wachovia Bank, National Association
150 Fayetteville Street Mall
Raleigh, North Carolina 27602
Attention of: C. Douglass Riddle
Telephone No.: (919) 881-7001
Facsimile No.: (919) 881-6473
E-mail: doug.riddle@wachovia.com     With copies to:    Evan Wolkofsky, Esq.
K&L Gates LLP
Heart Tower
214 North Tryon Street, 47th Floor
Charlotte, North Carolina
Telephone No.: (704) 331-7493
Facsimile No.: (704) 331-3193
E-mail: evan.wolkofsky@klgates.com     If to any Lender:    To the address set
forth on the Register

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

85



--------------------------------------------------------------------------------



 



     (b) Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Issuing Lender
pursuant to Article II if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent or the
Borrower Agent may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower Agent and Lenders, as the Administrative Agent’s Office referred to
herein, to which payments due are to be made and at which Loans will be
disbursed and Letters of Credit requested.
     (d) Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
     SECTION 14.2 Amendments, Waivers and Consents. Except as set forth below or
as specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrowers; provided, that no amendment, waiver or consent shall:
     (a) waive any condition set forth in Section 6.2 without the written
consent of each Lender directly affected thereby;
     (b) amend, modify or waive Section 6.3 or any other provision of this
Agreement if the effect of such amendment, modification or waiver is to require
the Revolving Credit Lenders to make Revolving Credit Loans when such Revolving
Credit Lenders would not otherwise be required to do so without the prior
written consent of any combination of Revolving Credit Lenders whose Revolving
Credit Commitments aggregate more than fifty percent (50%) of the Revolving
Credit Commitment;

86



--------------------------------------------------------------------------------



 



     (c) extend or increase the Revolving Credit Commitment of any Lender (or
reinstate any Revolving Credit Commitment terminated pursuant to Section 12.2)
or the amount of Loans of any Lender without the written consent of such Lender;
     (d) postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;
     (e) reduce the principal of, or the rate of interest specified herein on,
any Loan or Reimbursement Obligation, or (subject to clause (iv) of the second
proviso to this Section) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided that only the consent of the Required Lenders shall
be necessary (i) to waive any obligation of the Borrowers to pay interest at the
rate set forth in Section 5.1(c) during the continuance of an Event of Default,
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or Reimbursement Obligation or to reduce any fee payable
hereunder;
     (f) change Section 5.4 or Section 12.4 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;
     (g) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby; or
     (h) release all or a material portion of the Collateral or release any
Security Document (other than as authorized in Section 13.9 or as otherwise
specifically permitted or contemplated in this Agreement or the applicable
Security Document) without the written consent of each Lender;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Lender in addition to the Lenders required above,
affect the rights or duties of the Swingline Lender under this Agreement; and
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Revolving Credit Commitment of such Lender
may not be increased or extended without the consent of such Lender.
     SECTION 14.3 Expenses; Indemnity.

87



--------------------------------------------------------------------------------



 



     (a) Costs and Expenses. The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder (to be paid by U.S.
Borrower) and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the Issuing Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the
Issuing Lender), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
     (b) Indemnification by the Borrowers. The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims or civil penalties or
fines assessed by OFAC), damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrowers or any of their Subsidiaries arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrowers or any of
their Subsidiaries, or any Environmental Claim related in any way to the
Borrowers or any of their Subsidiaries, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any of their Subsidiaries, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims or civil penalties or fines assessed by
OFAC), investigation, litigation or other proceeding (whether or not the
Administrative Agent or any Lender is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
including without limitation, reasonable attorneys and consultant’s fees,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable

88



--------------------------------------------------------------------------------



 



judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrowers or any of
their Subsidiaries against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if such
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Borrowers for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the Issuing Lender
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or Issuing Lender in
connection with such capacity. The obligations of the Lenders under this clause
(c) are subject to the provisions of Section 5.7.
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by Applicable Law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
     (e) Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
     SECTION 14.4 Right of Set Off. If an Event of Default shall have occurred
and be continuing, each Lender, the Issuing Lender, the Swingline Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by Applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of any Borrower
or any of their Subsidiaries against any and all of the Obligations of the
Borrowers now or hereafter existing under this Agreement or any other Loan
Document to such Lender, the Issuing Lender or the Swingline Lender,
irrespective of whether or not such Lender, the Issuing Lender or the Swingline
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender, the Issuing Lender
or the Swingline Lender different from the branch or

89



--------------------------------------------------------------------------------



 



office holding such deposit or obligated on such indebtedness. The rights of
each Lender, the Issuing Lender, the Swingline Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Lender, the
Swingline Lender or their respective Affiliates may have. Each Lender, the
Issuing Lender and the Swingline Lender agrees to notify the Borrower Agent and
the Administrative Agent promptly after any such setoff and application (such
notice to be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by facsimile pursuant to Section 14.1; provided, that
upon any facsimile delivery under this Section 14.4, the Administrative Agent
shall use its commercially reasonably efforts to also provide notice by hand or
overnight courier service or mailed by certified or registered mail); provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
     SECTION 14.5 Governing Law; Jurisdiction, Etc.
     (a) Governing Law. This Agreement and the other Loan Documents, unless
expressly set forth therein, shall be governed by, and construed in accordance
with, the law of the State of New York, without reference to the conflicts or
choice of law principles thereof.
     (b) Submission to Jurisdiction. Each Borrower (including the Borrower
Agent) irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the courts of the State of State of New York
sitting in the Borough of Manhattan, New York and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York state court or, to the fullest extent permitted by
Applicable Law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Lender or the Issuing Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Borrower or its properties in the courts
of any jurisdiction.
     (c) Waiver of Venue. Each Borrower (including the Borrower Agent)
irrevocably and unconditionally waives, to the fullest extent permitted by
Applicable Law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Agreement
or any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by Applicable Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
     (d) Service of Process. Each party hereto irrevocably consents to service
of process in the manner provided for notices in Section 14.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
     SECTION 14.6 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE

90



--------------------------------------------------------------------------------



 



LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     SECTION 14.7 Reversal of Payments. To the extent the either Borrower or the
Borrower Agent makes a payment or payments to the Administrative Agent for the
ratable benefit of the Lenders or the Administrative Agent receives any payment
or proceeds of the collateral which payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.
     SECTION 14.8 Injunctive Relief. The Borrowers recognize that, in the event
the either Borrower fails to perform, observe or discharge any of its
obligations or liabilities under this Agreement, any remedy of law may prove to
be inadequate relief to the Lenders. Therefore, the Borrower agree that the
Lenders, at the Lenders’ option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
     SECTION 14.9 Accounting Matters. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower Agent or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower Agent shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower Agent shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.
     SECTION 14.10 Successors and Assigns; Participations.
     (a) Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations

91



--------------------------------------------------------------------------------



 



hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph
(f) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment and the
Loans at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and the Loans at the time owing
to it or in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, no minimum amount need be assigned; and
     (B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Credit Facility, unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrower Agent otherwise consents (each such consent not to
be unreasonably withheld or delayed);
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Borrower Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;

92



--------------------------------------------------------------------------------



 



     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Credit Facility if such assignment is to a Person that is not a
Lender with a Revolving Credit Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and
     (C) the consents of the Issuing Lender and the Swingline Lender (such
consents not to be unreasonably withheld or delayed) shall be required for any
assignment that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding)
or for any assignment in respect of the Revolving Credit Facility.
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment,
and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.
     (v) No Assignment to Borrower. No such assignment shall be made to any
Borrower or any of the Borrowers’ Affiliates or Subsidiaries.
     (vi) No Assignment to Natural Persons. No such assignment shall be made to
a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 14.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at one of its offices in Charlotte,
North Carolina, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitment of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower Agent and any Lender

93



--------------------------------------------------------------------------------



 



(but only to the extent of entries in the Register that are applicable to such
Lender), at any reasonable time and from time to time upon reasonable prior
notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrowers or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, Issuing Lender, Swingline Lender and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
     Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 14.2 that directly affects such Participant and could not be effected by
a vote of the Required Lenders. Subject to paragraph (e) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 5.8, 5.9, 5.10 and 5.11 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section. To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 14.4 as though it were a Lender, provided such
Participant agrees to be subject to Section 5.6 as though it were a Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 5.10 and 5.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower Agent’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.11 unless the Borrower Agent is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrowers, to comply with Section 5.11(d) as though it were a
Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
     SECTION 14.11 Confidentiality. Each of the Administrative Agent, the
Lenders and the Issuing Lender agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the

94



--------------------------------------------------------------------------------



 



confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document (or any
Hedging Agreement with a Lender or the Administrative Agent) or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement,
Participant or proposed Participant, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (g) with the consent of the Borrower Agent,
(h) to Gold Sheets and other similar bank trade publications, such information
to consist of deal terms and other information customarily found in such
publications, or (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the Issuing Lender or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrowers or any of their Subsidiaries. For purposes of this Section,
“Information” means all information received from the Borrowers or any of their
Subsidiaries relating to the Borrowers or any of their Subsidiaries or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the Issuing Lender on a
nonconfidential basis prior to disclosure by any Borrower or any of their
Subsidiaries; provided that, in the case of information received from any
Borrower or any of their Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
     SECTION 14.12 Performance of Duties. Each of the Borrower’s obligations
under this Agreement and each of the other Loan Documents shall be performed by
such Borrower or the Borrower Agent at their sole cost and expense.
     SECTION 14.13 All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Revolving Credit Commitment
remains in effect or the Credit Facility has not been terminated.
     SECTION 14.14 Survival of Indemnities. Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the
Lenders are entitled under the provisions of this Article XIV and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the Lenders
against events arising after such termination as well as before.

95



--------------------------------------------------------------------------------



 



     SECTION 14.15 Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.
     SECTION 14.16 Severability of Provisions. Any provision of this Agreement
or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
     SECTION 14.17 Counterparts; Integration; Effectiveness; Electronic
Execution.
     (a) Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Administrative Agent or the Lenders in any other Loan Document shall not
be deemed a conflict with this Agreement. Each Loan Document was drafted with
the joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof. Except as provided in Section 6.2, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this agreement by
facsimile shall be effective as delivery of a manually executed counterpart of
this Agreement.
     (b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
     SECTION 14.18 Term of Agreement. This Agreement shall remain in effect from
the Closing Date through and including the date upon which all Obligations
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full and the Revolving Credit Commitment
has been terminated. No termination of this Agreement shall affect the rights
and obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

96



--------------------------------------------------------------------------------



 



     SECTION 14.19 USA Patriot Act. The Administrative Agent and each Lender
hereby notifies the Borrower Agent that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender to identify such
Borrower in accordance with the Act.
     SECTION 14.20 Independent Effect of Covenants. In the event there is a
conflict or inconsistency between this Agreement and any other Loan Document,
the terms of this Agreement shall control; provided that any provision of the
Security Documents which further restricts the rights of the Borrowers or their
Subsidiaries or gives the Administrative Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.
     SECTION 14.21 Language. The parties acknowledge that they have required
that this agreement and all related documents be drawn up in English.
[Signature pages to follow]

97



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their duly authorized officers, all as of the day and
year first written above.

            TEKELEC,
as Borrower and Borrower Agent
      By:   /s/ William H. Everett         Name:   William H. Everett       
Title:   Executive Vice President and
Chief Financial Officer        TEKELEC INTERNATIONAL, SPRL,
as Borrower
      By:   /s/ William H. Everett         Name:   William H. Everett       
Title:   Manager   

[Credit Agreement — Tekelec and Tekelec International SPRL]

 



--------------------------------------------------------------------------------



 



         

            AGENTS AND LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swingline Lender, Issuing
Lender and Lender
      By:   /s/ C. Douglass Riddle         Name:   C. Douglass Riddle       
Title:   Senior Vice President   

[Credit Agreement — Tekelec and Tekelec International SPRL]

 



--------------------------------------------------------------------------------



 



         

Schedule 1.1
to
Credit Agreement
Cash Equivalents
U.S. Treasury Securities
Direct obligations of the U.S. Treasury including Treasury Bills, Treasury Notes
and Treasury Bonds.
U.S. Federal Agencies and Government Sponsored Enterprises
Government National Mortgage Association (GNMA), Tennessee Valley Authority
(TVA), World Bank, Federal Farm Credit Bank (FFCB), Federal National Mortgage
Association (FNMA), Federal Home Loan Mortgage Corporation (FHLMC), Federal Home
Loan Bank (FHLB), Student Loan Marketing Association (SLMA), Financing
Corporation (FICO), The Resolution Funding Corporation (REFCO), Farm Credit
System Financial Assistance Corporation, the Federal Housing Finance Board and
all other government sponsored agencies and enterprises.
Money Market Funds
Funds regulated under 2a-7, offer daily purchase and redemption and maintain a
net asset value of 1.00.
Municipal Securities
Fixed rate debt issued by public entities primarily to finance capital projects.
Debt is issued as either a general obligation or revenue bond. General
obligation bonds are backed by the taxing and further borrowing power of the
municipality. Revenue bonds are supported directly by the revenue of the
municipal project.
Municipal Variable Rate Demand Notes
Long-term municipal bonds with contractual puts by the holder of the security on
interest rate reset dates which could be daily, weekly, semiannual or annually
Repurchase Agreement Contracts
Repurchase agreements must be 30 days or less and shall be collateralized and
marked to market each day to maintain 102% collateralization by U.S. Treasury
securities or by US Government agencies and instrumentalities, other types of
collateral or securities backed by the full faith and credit of the U.S.
Government.
Negotiable Certificates of Deposits, Time Deposits and Banker’s Acceptances
Bank investments with a minimum short term credit rating of A-1/P-1 and a long
term credit rating of at least AA- or Aa3.
Corporate Notes
Investments in medium term notes or long-term notes of corporate issuers with a
remaining term to maturity of less than three years. Must be rated AA- or Aa3 by
rating agencies.
Commercial Paper
An unsecured promissory note of a corporate issuer with a maturity of 270 days
or less.

 



--------------------------------------------------------------------------------



 



Issuer must have a short-term credit rating of at least A-1, P-1 or F-1 and a
long-term rating of AA- and Aa3 by the rating agencies
Tax-Exempt Commercial Paper.
An unsecured promissory note of a corporate issuer with a maturity of 270 days
or less. Issuer must have a short-term credit rating of at least A-1, P-1 or F-1
and a long-term rating of AA- and Aa3 by the rating agencies.

 



--------------------------------------------------------------------------------



 



Schedule 1.1(a)
to
Credit Agreement
Mandatory Cost Rate
          1. The Mandatory Cost Rate is an addition to the interest rate to
compensate Lenders for the cost of compliance with (a) the requirements of the
Bank of England and/or the United Kingdom’s Financial Services Authority (the
“Financial Services Authority”) (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.
          2. On the first day of each Interest Period (or as soon as possible
thereafter), the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender in accordance with the
paragraphs set out below. The Mandatory Cost Rate will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum.
          3. The Additional Cost Rate for any Lender lending from a Lending
Office in a Participating Member State will be the percentage notified by that
Lender to the Administrative Agent. This percentage will be certified by that
Lender in its notice to the Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that Lender’s
participation in all Loans made from that Lending Office) of complying with the
minimum reserve requirements of the European Central Bank in respect of loans
made from that Lending Office.
          4. The Additional Cost Rate for any Lender lending from a Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:
          in relation to a Loan in denominated in any Alternative Currency:

         
 
  E x 0.01
300   percent per annum.

          Where:

E    is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by any applicable reference banks (the
“Reference Banks”) to the Administrative Agent pursuant to paragraph 7 below and
expressed in pounds per £1,000,000.

          5. For the purposes of this Schedule 1.1(a):
          (a) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 



--------------------------------------------------------------------------------



 



          (b) “Fee Tariffs” means the fee tariffs specified in the Fees Rules
under the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero
rated fee required pursuant to the Fees Rules but taking into account any
applicable discount rate);
          (c) “Reference Banks” means the principal London Office of Wachovia
Bank, National Association or such other bank as may be appointed by the
Administrative Agent after consultation with the Borrower;
          (d) “Special Deposits” has the meanings given to it from time to time
under or pursuant to the Bank of England Act 1998 or (as may be appropriate) by
the Bank of England; and
          (e) “Tariff Base” has the meaning given to it in, and will be
calculated in accordance with, the Fees Rules.
          6. In application of the above formulae, A, B, C and D will be
included in the formulae as percentages (i.e. 5 percent will be included in the
formula as 5 and not as 0.05). A negative result obtained by subtracting D from
B shall be taken as zero. The resulting figures shall be rounded to four decimal
places.
          7. If requested by the Administrative Agent, each Reference Bank
shall, as soon as practicable after publication by the Financial Services
Authority, supply to the Administrative Agent the rate of charge payable by that
Reference Bank to the Financial Services Authority pursuant to the Fees Rules in
respect of the relevant financial year of the Financial Services Authority
(calculated for this purpose by that Reference Bank as being the average of the
Fee Tariffs applicable to that Reference Bank for that financial year) and
expressed in pounds per £1,000,000 of the Tariff Base of that Reference Bank.
          8. Each Lender shall supply any information required by the
Administrative Agent for the purpose of calculating its Additional Cost Rate. In
particular, but without limitation, each Lender shall supply the following
information on or prior to the date on which it becomes a Lender:
          (a) the jurisdiction of its Lending Office; and
          (b) any other information that the Administrative Agent may reasonably
require for such purpose.
          Each Lender shall promptly notify the Administrative Agent of any
change to the information provided by it pursuant to this paragraph.
          9. The rates of charge of each Reference Bank for the purpose of E
above shall be determined by the Administrative Agent based upon the information
supplied to it pursuant to paragraphs 7 and 8 above and on the assumption that,
unless a Lender notifies the Administrative Agent to the contrary, each Lender’s
obligations in relation to cash ratio deposits and Special Deposits are the same
as those of a typical bank from its jurisdiction of incorporation with a Lending
Office in the same jurisdiction as its Lending Office.

 



--------------------------------------------------------------------------------



 



          10. The Administrative Agent shall have no liability to any person if
such determination results in an Additional Cost Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.
          11. The Administrative Agent shall distribute the additional amounts
received as a result of the Mandatory Cost Rate to the Lenders on the basis of
the Additional Cost Rate for each Lender based on the information provided by
each Lender and each Reference Bank pursuant to paragraphs 3, 7 and 8 above.
          12. Any determination by the Administrative Agent pursuant to this
Schedule 1.1(a) in relation to a formula, the Mandatory Cost Rate, an Additional
Cost Rate or any amount payable to a Lender shall, in the absence of manifest
error, be conclusive and binding on all parties.
          13. The Administrative Agent may from time to time, after consultation
with the Borrower Agent and the Lenders, determine and notify to all parties of
any amendments which are required to be made to this Schedule 1.1(a) in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties.

 